             Case 19-10289-LSS   Doc 2291-1   Filed 10/05/20   Page 1 of 133




                                      Exhibit 1

                                    Plan Blackline




                                          4
RLF1 24095145v.1
                Case 19-10289-LSS              Doc 2291-1            Filed 10/05/20   Page 2 of 133




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
IMERYS TALC AMERICA, INC., et al.,1                          : Case No. 19-10289 (LSS)
                                                             :
                    Debtors.                                 : (Jointly Administered)
                                                             :
------------------------------------------------------------ :
In re:                                                       : Chapter 11
                                                             :
                                       2
IMERYS TALC ITALY S.P.A.,                                    : Case No. [Not yet filed]
                                                             :
                    Potential Debtor.                        : [Joint Administration To Be Requested]
                                                             :
------------------------------------------------------------ x

          SECOND AMENDED JOINT CHAPTER 11 PLAN OF REORGANIZATION OF
              IMERYS TALC AMERICA, INC. AND ITS DEBTOR AFFILIATES
                  UNDER CHAPTER 11 OF THE BANKRUPTCY CODE

       THIS SOLICITATION IS BEING CONDUCTED NOT ONLY FOR THE DEBTORS IN THESE CHAPTER 11
       CASES, BUT ALSO FOR IMERYS TALC ITALY S.P.A. NO CHAPTER 11 CASE HAS BEEN COMMENCED
       AT THIS TIME FOR IMERYS TALC ITALY S.P.A. THE DISCLOSURE STATEMENT AND SOLICITATION
       MATERIALS ACCOMPANYING THIS JOINT CHAPTER 11 PLAN HAVE NOT YET BEEN APPROVED BY
       THE BANKRUPTCY COURT FOR IMERYS TALC ITALY S.P.A. IF THE REQUISITE NUMBER OF
       ACCEPTANCES BY HOLDERS OF CLAIMS IN CLASS 4 ARE RECEIVED, IMERYS TALC ITALY S.P.A.
       WILL COMMENCE A CHAPTER 11 CASE. FOLLOWING THE COMMENCEMENT OF SUCH A CASE
       AND ENTRY OF AN ORDER FOR JOINT ADMINISTRATION, IMERYS TALC ITALY S.P.A. WILL SEEK
       TO HAVE THE DISCLOSURE STATEMENT ORDER MADE APPLICABLE TO IT AND THE
       CONFIRMATION HEARING ON THIS JOINT CHAPTER 11 PLAN WILL APPLY TO IMERYS TALC ITALY
       S.P.A.


       EVEN THOUGH A CHAPTER 11 CASE HAS NOT BEEN COMMENCED FOR IMERYS TALC ITALY
       S.P.A., THIS JOINT CHAPTER 11 PLAN IS DRAFTED TO ACCOUNT FOR SUCH A FILING FOR EASE OF
       READING. TO THE EXTENT THAT THE REQUISITE ACCEPTANCES ARE NOT RECEIVED OR IT IS
       OTHERWISE DETERMINED THAT A CHAPTER 11 FILING IS NOT NECESSARY, ANY REFERENCE TO


   1
           The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
   number, are: Imerys Talc America, Inc. (6358), Imerys Talc Vermont, Inc. (9050) and Imerys Talc Canada
   Inc. (6748). The Debtors’ address is 100 Mansell Court East, Suite 300, Roswell, Georgia 30076.
   2
          This solicitation is also being conducted by Imerys Talc Italy S.p.A. pursuant to sections 1125(g)
   and 1126(b) of the Bankruptcy Code and Bankruptcy Rule 3018. If the Plan is accepted by the requisite
   number of claimants in Class 4, Imerys Talc Italy S.p.A. will commence a bankruptcy case that will
   be, pending entry of an order by the Bankruptcy Court, jointly administered under Case No. 19-
   10289 (LSS). Imerys Talc Italy S.p.A.’s address is Via Nazionale 121 Porte, 10060 Turin, Italy.

   US-DOCS\116913121DError! Bookmark not defined. RLF1 23862447v.1
   US-DOCS\117851055RLF1 24099286v.1
             Case 19-10289-LSS            Doc 2291-1            Filed 10/05/20   Page 3 of 133



 THE CHAPTER 11 CASE OF IMERYS TALC ITALY S.P.A. WILL BE STRICKEN. THE PLAN
 PROPONENTS RESERVE THE RIGHT TO AMEND, SUPPLEMENT OR OTHERWISE MODIFY THIS
 JOINT CHAPTER 11 PLAN PRIOR TO OR DURING THE CONFIRMATION HEARING TO THE EXTENT
 ALLOWED BY THE BANKRUPTCY CODE AND THE BANKRUPTCY RULES AND IN ACCORDANCE
 WITH THE TERMS OF THE PLAN.




 THE PLAN PROVIDES, AMONG OTHER THINGS, FOR THE ISSUANCE OF AN INJUNCTION
 PURSUANT TO SECTIONS 105(a) AND 524(g) OF THE BANKRUPTCY CODE THAT CHANNELS ALL
 CLASS 4 TALC PERSONAL INJURY CLAIMS AGAINST THE DEBTORS AND THE PROTECTED
 PARTIES (AS DEFINED HEREIN) TO A TRUST, AS WELL AS OTHER INJUNCTIONS DESCRIBED IN
 ARTICLE XII OF THE PLAN.




                                                        2
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
              Case 19-10289-LSS                  Doc 2291-1              Filed 10/05/20              Page 4 of 133




                                                         CONTENTS

                                                                                                                                      Page

               DEFINITIONS AND RULES OF INTERPRETATION ............................................1

        1.1      Capitalized Terms ....................................................................................................1
        1.2      Interpretation; Application of Definitions; Rules of Construction; and
                 Computation of Time .........................................................................................2728
        1.3      Exhibits ..................................................................................................................28
        1.4      Ancillary Documents .............................................................................................28

               TREATMENT OF ADMINISTRATIVE CLAIMS, FEE CLAIMS, AND
                PRIORITY TAX CLAIMS ....................................................................................28

        2.1      Administrative Claims ...........................................................................................28
        2.2      Allowed Priority Tax Claims .............................................................................2930
        2.3      Fee Claims .........................................................................................................2930

                TREATMENT OF CLASSIFIED CLAIMS AND EQUITY INTERESTS ...........30

        3.1      Grouping of the Debtors for Convenience .............................................................30
        3.2      Claims and Equity Interests Classified ..............................................................3031
        3.3      Treatment and Classification of Claims and Equity Interests ................................31
        3.4      Debtors’ Rights with Respect to Unimpaired Claims ........................................3435

                THE TALC PERSONAL INJURY TRUST...........................................................35

        4.1      Establishment of the Talc Personal Injury Trust....................................................35
        4.2      Purpose and Trust Distribution Procedures ...........................................................35
        4.3      Selection of the Initial Talc Trustees .....................................................................35
        4.4      Advising the Talc Personal Injury Trust ............................................................3536
        4.5      Transfer of Claims and Demands to the Talc Personal Injury Trust .....................36
        4.6      Transfer of Talc Personal Injury Trust Assets to the Talc Personal Injury
                 Trust ...................................................................................................................3637
        4.7      Talc Personal Injury Trust Expenses .....................................................................37
        4.8      Excess Talc Personal Injury Trust Assets ..............................................................37
        4.9      Dissolution of the Talc Personal Injury Trust ........................................................37
        4.10     Funds and Investment Guidelines ......................................................................3738
        4.11     Cooperation Agreement .....................................................................................3738
        4.12     Talc Personal Injury Trust Indemnification of the Protected Parties .....................38
        4.13     Post-Effective Date Liabilities ...............................................................................38

               TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED
                LEASES .................................................................................................................38

        5.1      General Treatment .................................................................................................38
        5.2      Claims Based on Rejection of Executory Contracts or Unexpired Leases ........3940

                                                                   i
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
              Case 19-10289-LSS                  Doc 2291-1             Filed 10/05/20              Page 5 of 133




        5.3      Cure of Defaults for Executory Contracts and Unexpired Leases .........................40
        5.4      Modifications, Amendments, Supplements, Restatements or Other
                 Agreement ..........................................................................................................4142
        5.5      Reservation of Rights .............................................................................................42
        5.6      Talc Insurance Policies and Talc Insurance CIP Agreements ...............................42
        5.7      Non-Talc Insurance Policies ..................................................................................42

                DISTRIBUTIONS UNDER THE PLAN ON ACCOUNT OF CLAIMS ..............43

        6.1      Distributions...........................................................................................................43
        6.2      Timing and Calculation of Amounts to be Distributed ..........................................43
        6.3      Disbursing Agent ...................................................................................................43
        6.4      Rights and Powers of Disbursing Agent ............................................................4344
        6.5      Distributions on Account of Claims Allowed After the Effective Date ................44
        6.6      Delivery of Distributions and Undeliverable or Unclaimed Distributions ............44
        6.7      Time Bar to Cash Payments ...................................................................................45
        6.8      Disbursing Agent’s Obligation to Provide Periodic Reporting .............................45
        6.9      Record Date for Holders of Claims ...................................................................4546
        6.10     Compliance with Tax Requirements and Allocations .......................................4546
        6.11     Transfers of Claims ................................................................................................46
        6.12     Interest on Impaired and Disputed Claims.............................................................46
        6.13     Setoffs ................................................................................................................4647

                 RESOLUTION OF DISPUTED CLAIMS OTHER THAN TALC
                 PERSONAL INJURY CLAIMS........................................................................4647

        7.1      Disputed Claims .................................................................................................4647
        7.2      Prosecution of Claims Generally ...........................................................................47
        7.3      Prosecution of Disputed North American Debtor Claims and Claims
                 Objection Deadline ............................................................................................4748
        7.4      ITI Claims ..............................................................................................................48
        7.5      Distributions on Account of Disputed Claims ...................................................4849
        7.6      No Distributions Pending Allowance ................................................................4849
        7.7      Estimation of Claims..........................................................................................4849
        7.8      Disputed Claims Reserve for the North American Debtors...................................49
        7.9      Disputed ITI Claims ...........................................................................................4950
        7.10     Distribution of Excess Amounts in the Disputed Claims Reserve for the
                 North American Debtors ....................................................................................4950

                  ACCEPTANCE OR REJECTION OF PLAN .....................................................50

        8.1      Classes Entitled to Vote .........................................................................................50
        8.2      Acceptance of Holders of Talc Personal Injury Claims.........................................50
        8.3      Acceptance by Unimpaired Class ..........................................................................50
        8.4      Acceptance by Impaired Class ...............................................................................50




                                                                  ii
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
              Case 19-10289-LSS                  Doc 2291-1              Filed 10/05/20               Page 6 of 133




                CONDITIONS PRECEDENT TO CONFIRMATION AND
                CONSUMMATION OF THE PLAN ................................................................5051

        9.1      Conditions Precedent to the Confirmation of the Plan ......................................5051
        9.2      Conditions Precedent to the Effective Date of the Plan.....................................5354
        9.3      Waiver of Conditions Precedent ........................................................................5455
        9.4      Notice of Effective Date ....................................................................................5455

                MEANS FOR IMPLEMENTATION OF THE PLAN ............................................55

        10.1     General ...................................................................................................................55
        10.2     Operations of the Debtors Between Confirmation and the Effective Date ............55
        10.3     Charter and Bylaws ................................................................................................55
        10.4     Corporate Action ....................................................................................................55
        10.5     Surrender of Existing Equity Interests ...............................................................5556
        10.6     Post-Effective Date Governance, Continued Existence of the Reorganized
                 North American Debtors, and the Reorganized North American Debtor
                 Stock ..................................................................................................................5556
        10.7     Post-Effective Date Governance and Continued Existence of Reorganized
                 ITI. .....................................................................................................................5657
        10.8     Imerys Settlement ..................................................................................................57
        10.9     Rio Tinto/Zurich Settlement ..................................................................................59
        10.10    Good Faith Compromise and Settlement ...............................................................62
        10.11    Resolution of Talc Personal Injury Claims ............................................................62
        10.12    Sources of Consideration for Plan Distributions ...............................................6263
        10.13    Transfer of Remaining North American Debtors’ Assets to the Talc
                 Personal Injury Trust..............................................................................................63
        10.14    Modification of the Plan ........................................................................................64
        10.15    Revocation or Withdrawal of the Plan ...................................................................64
        10.16    Certain Technical Modifications............................................................................64

                EFFECT OF CONFIRMATION ........................................................................6465

        11.1     Preservation of Certain Estate Causes of Action ...............................................6465
        11.2     Preservation of Talc Personal Injury Trust Causes of Action................................65
        11.3     Talc Insurance Actions ......................................................................................6566
        11.4     Insurance Provisions ..............................................................................................66
        11.5     J&J Indemnification Rights and Obligations .........................................................67
        11.6     Institution and Maintenance of Legal and Other Proceedings ...........................6768
        11.7     Terms of Injunctions and Automatic Stay .............................................................68
        11.8     The FCR and the Tort Claimants’ Committee ...................................................6869
        11.9     Expungement of Talc Personal Injury Claims from the Claims Register ..............69

                 RELEASES, INJUNCTION AND EXCULPATION ...........................................69

        12.1     Discharge and Injunctions......................................................................................69
        12.2     Releases..............................................................................................................6970


                                                                  iii
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
             Case 19-10289-LSS                   Doc 2291-1             Filed 10/05/20              Page 7 of 133




        12.3     The Channeling Injunction and the Insurance Entity Injunction .......................7273
        12.4     Supplemental Settlement Injunction Order ........................................................7677
        12.5     Reservation of Rights .........................................................................................7778
        12.6     Disallowed Claims and Disallowed Equity Interests .........................................7778
        12.7     Exculpation ............................................................................................................78
        12.8     No Successor Liability .......................................................................................7879
        12.9     Corporate Indemnities ........................................................................................7879
        12.10    ERISA Pension Plans .........................................................................................7980

                  JURISDICTION OF BANKRUPTCY COURT ..................................................80

        13.1     Jurisdiction .............................................................................................................80
        13.2     General Retention ..............................................................................................8081
        13.3     Specific Purposes ...............................................................................................8081
        13.4     District Court Jurisdiction ......................................................................................83
        13.5     Reservation of Rights .............................................................................................83
        13.6     Compromises of Controversies ..............................................................................83

                   MISCELLANEOUS PROVISIONS................................................................8384

        14.1     Closing of Chapter 11 Cases ..............................................................................8384
        14.2     Timing of Distributions or Actions ....................................................................8384
        14.3     Governing Law ..................................................................................................8384
        14.4     Entire Agreement ...............................................................................................8384
        14.5     Headings ................................................................................................................84
        14.6     Severability ............................................................................................................84
        14.7     Notices ...............................................................................................................8485
        14.8     Notice to Other Entities .........................................................................................86
        14.9     Plan Supplement ....................................................................................................86
        14.10    Inconsistencies ...................................................................................................8687
        14.11    Withholding of Taxes ........................................................................................8687
        14.12    Transfer Taxes ...................................................................................................8687
        14.13    Binding Effect ........................................................................................................87
        14.14    Payment of Statutory Fees .....................................................................................87
        14.15    Duty to Cooperate ..................................................................................................87
        14.16    Effective Date Actions Simultaneous ....................................................................87
        14.17    Consent to Jurisdiction.......................................................................................8788




                                                                  iv
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
             Case 19-10289-LSS            Doc 2291-1            Filed 10/05/20   Page 8 of 133




                              EXHIBITS AND SCHEDULES TO PLAN

Exhibit A        Trust Distribution Procedures

Exhibit B        Talc Personal Injury Trust Agreement

Schedule I       Imerys Corporate Parties

Schedule II      Imerys Plan Proponents

Schedule III     Rio Tinto Captive Insurer Policies

Schedule IV      Rio Tinto Corporate Parties

Schedule V       Zurich Corporate Parties

Schedule VI      Zurich Policies




                                                        v
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
             Case 19-10289-LSS            Doc 2291-1            Filed 10/05/20   Page 9 of 133




                                             INTRODUCTION

        Imerys Talc America, Inc. and its affiliated debtors and debtors-in-possession in the above
captioned Chapter 11 Cases respectfully propose the following joint chapter 11 plan of
reorganization. Imerys Talc Italy S.p.A. proposes this joint chapter 11 plan as a prepackaged plan
and if the requisite acceptances from holders of Claims in Class 4 are received, then Imerys Talc
Italy S.p.A. will commence a chapter 11 case to implement the Plan. Unless otherwise indicated,
capitalized terms shall have the meanings ascribed to them in Section 1.1 of the Plan.

        Nothing in the Plan Documents constitutes an admission by the Debtors as to the existence,
merits, or amount of the Debtors’ actual present or future liability on account of any Claim or
demand (including, but not limited to, any Talc Personal Injury Demand) except to the extent that
such liability is specifically provided for in the Plan or the other Plan Documents in accordance
with the Confirmation Order effective as of the Effective Date.

        The Plan Proponents hereby jointly propose the following Plan pursuant to the provisions
of chapter 11 of Title 11 of the United States Code for the Debtors in the Chapter 11 Cases and
any laws applicable to the solicitation of votes on the Plan by Imerys Talc Italy S.p.A. Reference
is made to the Disclosure Statement distributed contemporaneously herewith for, among other
things, a discussion of the history, businesses, properties, and results of operations of the Debtors,
and projections for future operations, and risks associated with the Plan. The Disclosure Statement
also provides a summary of the Plan. YOU ARE URGED TO READ THE DISCLOSURE
STATEMENT AND THE PLAN WITH CARE IN EVALUATING HOW THE PLAN WILL
AFFECT YOUR CLAIM(S) BEFORE VOTING TO ACCEPT OR REJECT THE PLAN.


                      DEFINITIONS AND RULES OF INTERPRETATION

        1.1    Capitalized Terms. The capitalized terms used herein have the respective meanings
set forth below. Any term that is not otherwise defined in this Section 1.1 of the Plan, but that is
defined elsewhere in the Plan or in the Bankruptcy Code or Bankruptcy Rules, shall have the
meaning given to that term in the Plan, the Bankruptcy Code, or Bankruptcy Rules, as applicable.

                1.1.1     “Additional Contribution” is defined in accordance with Section
        10.8.2.4 of the Plan.

                1.1.2     “Administrative Claim” means any Claim for any cost or expense of
        administration of the Chapter 11 Cases under section 503(b) of the Bankruptcy Code,
        including, but not limited to, (1) any actual and necessary post-petition cost or expense of
        preserving the Estates or operating the businesses of the Debtors, (2) any payment to be
        made under the Plan to cure a default on an assumed Executory Contract or Unexpired
        Lease, (3) post-petition costs, indebtedness or contractual obligations duly and validly
        incurred or assumed by the Debtors in the ordinary course of business, (4) any Fee Claim,
        including any Claim for compensation or reimbursement of expenses of Professionals to
        the extent allowed by the Bankruptcy Court under sections 327, 328, 330(a), 331, or 503(b)
        of the Bankruptcy Code or the provision of the Plan, (5) any fee or charge assessed against
        the Estates under 28 U.S.C. § 1930(6), (6) any Claim of the Information Officer and/or


                                                        1
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 10 of 133




        counsel for the Information Officer, and (7) any Claim that has been granted superpriority
        administrative expense status in accordance with the Final Cash Management Order. For
        the avoidance of doubt, KEIP/KERP Payments are Administrative Claims.

                 1.1.3     “Administrative Claims Bar Date” means the applicable deadline for
        filing requests for payment of Administrative Claims (other than Fee Claims) and shall be
        the Business Day that is sixty (60) days after the Effective Date.

                1.1.4      “Administrative Claim Reserve” means an amount, as of the Effective
        Date, equal to (i) the Allowed Amount of Administrative Claims (excluding Fee Claims)
        and (ii) an estimate by the Debtors (subject to input from and consent by each of the Plan
        Proponents) of additional Administrative Claims (excluding Fee Claims) that may become
        Allowed after the Effective Date, certain amounts attributable to the transfer of the Talc
        Personal Injury Trust Assets to the Talc Personal Injury Trust, and costs incurred by the
        Reorganized North American Debtors related to post-Effective Date Administrative Claim
        resolution. The sole purpose of the Administrative Claim Reserve is to pay all Allowed
        Administrative Claims against the Debtors in full.

               1.1.5“Affiliate” shall have the meaning ascribed to such term in section 101(2) of
        the Bankruptcy Code.

                 1.1.5      “Affiliate” shall mean, with respect to any specified entity: (a) an
        “affiliate,” as defined in section 101(2) of the Bankruptcy Code, of such specified entity;
        or (b) any other Entity that, directly or indirectly through one or more intermediaries or
        otherwise, controls, is controlled by or is under common control with the specified entity.
        As used in clause (b) of the prior sentence, “control” shall include the possession, directly
        or indirectly, of the power to direct or cause the direction of the management or policies of
        the specified entity (whether through the ownership of equity, by contract or otherwise).

                1.1.6     “Affirmation Order” means an order of the District Court affirming
        Confirmation of the Plan and issuing or affirming the issuance of the Channeling Injunction
        in favor of the Protected Parties.

                1.1.7       “Allowed” means (a) with respect to Non-Talc Claims, and including
        applicable premiums and penalties to the extent allowable: (i) any Claim proof of which is
        timely filed by the applicable Claims Bar Date; (ii) any Claim that is listed in the Schedules
        as neither contingent, unliquidated, nor disputed, and for which no Proof of Claim has been
        timely filed; or (iii) any Claim that is allowed pursuant to the Plan; provided, however, that
        with respect to any Claim described in clauses (i) and (ii) above, such Claim shall be
        considered Allowed only if and to the extent that no objection to the allowance of such
        Claim has been filed within the applicable period of time fixed by the Plan, the Bankruptcy
        Code, the Bankruptcy Rules or the Bankruptcy Court, or such an objection is filed and the
        Claim shall have been allowed by a Final Order, and (b) with respect to Equity Interests:
        (i) any Equity Interest registered in the stock register (or its equivalent) maintained by or
        on behalf of the relevant Debtors as of the Confirmation Date; (ii) any Equity Interest that
        is allowed pursuant to the Plan; or (iii) any other Equity Interest that has been allowed by
        a Final Order of the Bankruptcy Court.


                                                        2
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 11 of 133




               1.1.8      “Allowed Amount” means, with respect to any Non-Talc Claim, the
        amount for which that Claim is Allowed, denominated in U.S. dollars, Canadian dollars,
        or Euros, as applicable.

               1.1.9    “Amended Bylaws” means, the amended and restated bylaws of each of
        the Reorganized North American Debtors, in substantially the form contained in the Plan
        Supplement.

               1.1.10     “Amended Certificate of Incorporation” means, as to each of the
        Reorganized North American Debtors, the amended and restated certificate of
        incorporation of such Debtor, in substantially the form contained in the Plan Supplement.

              1.1.11    “Amended Charter Documents” means, collectively, the Amended
        Bylaws and the Amended Certificates of Incorporation.

              1.1.12    “Asset Purchase Agreement” means one or more asset purchase
        agreements pursuant to which the Sale or Sales are consummated, as contemplated by the
        Sale Motion, which motion includes, among other things, the right of the Tort Claimants’
        Committee and the FCR to consent to the form of such agreement(s).

                 1.1.13    “Assignment” means the transfer of (i) the Talc Insurance Actions,
        (ii) the Talc Insurance Action Recoveries, (iii) the Talc Insurance CIP Agreements,
        (iv) the Talc Insurance Settlement Agreements, (v) the Talc In-Place Insurance Coverage,
        and (vi) all other rights or obligations under or with respect to the Talc Insurance Policies,
        to the Talc Personal Injury Trust under the Plan or the other Plan Documents.

                1.1.14    “Bankruptcy Code” means Title title 11 of the United States Code, 11
        U.S.C. 101 et seq., as in effect on the Petition DateFebruary 13, together with all
        amendments, modifications, and replacements of the foregoing as the same may exist on
        any relevant date to the extent applicable to the Chapter 11 Cases2019.

                1.1.15   “Bankruptcy Court” means the United States Bankruptcy Court for the
        District of Delaware having jurisdiction over the Chapter 11 Cases.

               1.1.16    “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure
        as promulgated by the United States Supreme Court under section 2075 of Title 28 of the
        United States Code and any local rules of the Bankruptcy Court, as in effect on the Petition
        Date, together with any and all amendments and modifications thereto that were
        subsequently made applicable to the Chapter 11 Cases.

               1.1.17    “Bid Procedures Order” means that certain Order (I) (A) Establishing
        Bidding Procedures, Assumption and Assignment Procedures, and Stalking Horse
        Procedures for Sale of Substantially All Assets, (B) Scheduling Auction and Sale Hearing,
        and (C) Approving Form and Manner of Notice Thereof, and (II) Granting Related Relief
        [Docket No. 1950], as modified by the Notice of Modified Deadlines Contained in the
        Bidding Procedures and the Bidding Procedures Order [Docket No. 2039] and the Second
        Notice of Modified Deadlines Contained in the Bidding Procedures and the Bidding
        Procedures Order [Docket No. 2189].

                                                        3
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 12 of 133




                1.1.18   “Business Day” means any day other than a Saturday, a Sunday, or any
        other day on which banking institutions in New York, NY are authorized or required by
        law or executive order to close.

                1.1.19     “Buyer” means the purchaser under any Asset Purchase Agreement
        approved by the Bankruptcy Court as contemplated by the Sale Motion, together with its
        successors and permitted assigns (including any and all of its Affiliates to which it assigns
        any of its rights or obligations under the Asset Purchase Agreement).

               1.1.20    “Canadian Claims” shall mean Talc Personal Injury Claims of
        individuals exposed in Canada or who were resident in Canada at the time such claims are
        filed.

             1.1.21     1.1.20“Canadian Court” means the Ontario Superior Court of Justice
        (Commercial List).

              1.1.22    1.1.21“Canadian Proceeding” means the proceeding commenced by
        ITC before the Canadian Court pursuant to the Companies Creditors Arrangement Act
        (Canada) R.S.C. 1985, c. C-36, as amended.

                1.1.23       1.1.22“Cash” means lawful currency of the United States of America and
        its equivalents.

               1.1.24     1.1.23“Channeling Injunction” means the permanent injunction
        provided for in Section 12.3 of the Plan with respect to Talc Personal Injury Claims against
        the Protected Parties to be issued pursuant to the Confirmation Order.

                1.1.25    1.1.24“Chapter 11 Cases” means (a) when used with reference to a
        particular Debtor, the chapter 11 case pending for that Debtor under chapter 11 of the
        Bankruptcy Code in the Bankruptcy Court and (b) when used with reference to all Debtors,
        the procedurally consolidated chapter 11 cases pending for the Debtors in the Bankruptcy
        Court under Case No. 19-10289 (LSS), and, if applicable, the case to be commenced in the
        Bankruptcy Court under chapter 11 of the Bankruptcy Code for ITI.

                1.1.26    1.1.25“Claim” shall have the meaning ascribed to such term in
        section 101(5) of the Bankruptcy Code as it pertains to “claims” against any or all of the
        Debtors.

                 1.1.27      1.1.26“Claims Agent” means Prime Clerk LLC.

               1.1.28     1.1.27“Claims Bar Date” means (i) October 15, 2019, for North
        American Debtor Claims (subject to the exceptions contained in the General Bar Date
        Order), (ii) January 9, 2020, for Indirect Talc Personal Injury Claims against the North
        American Debtors, or (iii) such other period of limitation as may be specifically fixed by
        an order of the Bankruptcy Court for objecting to certain Claims.

               1.1.29  1.1.28“Claims Objection Bar Date” means the deadline for objecting to
        North American Debtor Claims set forth in Section 7.3.2 which shall be one hundred and

                                                        4
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 13 of 133




        twenty (120) days after the Effective Date, unless extended by operation of the Bankruptcy
        Rules or order of the Bankruptcy Court prior to the expiration of such period.

               1.1.30    1.1.29“Claims Register” means the register of Claims filed against the
        Debtors in the Chapter 11 Cases maintained by the Claims Agent as such register is updated
        from time to time to reflect, among other things, Claims that have been Allowed or
        Disallowed.

               1.1.31     1.1.30“Class” means a category of holders of Claims or Equity Interests
        described in Article III of the Plan.

                 1.1.32      1.1.31“Clerk” means the clerk of the Bankruptcy Court.

               1.1.33    1.1.32“Compensation Procedures Order” means that certain Order
        Under 11 U.S.C. §§ 105(a) and 331, Fed. R. Bankr. P. 2016(a), and Del. Bankr. L.R. 2016-
        2 Establishing Procedures for Interim Compensation and Reimbursement of Professionals
        [Docket No. 301].

              1.1.34    1.1.33“Confirmation” means the entry of the Confirmation Order on the
        Docket of the Chapter 11 Cases.

               1.1.35     1.1.34“Confirmation Date” means the date on which the Confirmation
        Order is entered on the Docket in the Chapter 11 Cases.

              1.1.36    1.1.35“Confirmation Hearing” means the hearing held by the
        Bankruptcy Court pursuant to section 1128(a) of the Bankruptcy Code to consider
        Confirmation of the Plan, as such hearing may be adjourned or continued from time to
        time.

               1.1.37     1.1.36“Confirmation Order” means the order, in form and substance
        acceptable to the Plan Proponents, entered by the Bankruptcy Court confirming the Plan
        pursuant to section 1129 of the Bankruptcy Code.

               1.1.38     1.1.37“Contingent Contribution” is defined in accordance with
        Section 10.8.2.2 of the Plan.

               1.1.39   1.1.38“Contributed Indemnity and Insurance Interests” is defined in
        accordance with Section 10.8.2.3 of the Plan.

               1.1.40     1.1.39“Contribution            Claim”    is   defined   in   accordance   with
        Section 12.3.1(g) of the Plan.

               1.1.41      1.1.40“Cooperation Agreement” means that certain Cooperation
        Agreement among the Debtors, Imerys S.A., and the Talc Personal Injury Trust, in
        substantially the form contained in the Plan Supplement.

                 1.1.42      1.1.41“Credits” is defined in accordance with Section 10.9.2.1 of the
        Plan.

                                                        5
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 14 of 133




                 1.1.43   1.1.42“Cure Amount” means the payment of Cash or the distribution of
        other property (as the parties may agree or the Bankruptcy Court may order) as necessary
        to (i) cure a monetary default of one or more of the Debtors in accordance with the terms
        of an Executory Contract or Unexpired Lease of such Debtor(s) and (ii) permit such
        Debtor(s) to assume such Executory Contract or Unexpired Lease under section 365(a) of
        the Bankruptcy Code.

                1.1.44    1.1.43“Cyprus” means Cyprus Mines Corporation, Cyprus Amax
        Minerals Company, and each of their past and present parents, subsidiaries and Affiliates,
        direct and indirect equity holders, and the successors and assigns of each, excluding the
        Debtors and the Imerys Non-Debtors.

                1.1.45    “Debtor Exposure” shall mean credible evidence (a) of exposure to talc
        or a product containing talc mined, processed, manufactured, sold and/or distributed by the
        Debtors, or for which the Debtors otherwise have legal responsibility, or (b) of conduct for
        which the Debtors have legal responsibility that exposed the claimant to such product.

               1.1.46    1.1.44“Debtor Intercompany Claim” means any Claim held by a
        Debtor against another Debtor.

                1.1.47    1.1.45“Debtors” means Imerys Talc America, Inc., Imerys Talc
        Vermont, Inc., Imerys Talc Canada Inc., and, in the event it files a voluntary petition for
        relief under chapter 11 of the Bankruptcy Code before the Confirmation Date, Imerys Talc
        Italy S.p.A.

               1.1.48     1.1.46“Direct Talc Personal Injury Claim” means a Talc Personal
        Injury Claim that is not an Indirect Talc Personal Injury Claim.

                 1.1.49    1.1.47“Disallowed” means any Non-Talc Claim or Equity Interest that
        (a) is denied, dismissed, expunged, overruled, or disallowed in whole or in part (but solely
        to the extent of the disallowance) by Final Order or under the Plan, or (b) has been
        withdrawn, in whole or in part (but solely to the extent of such withdrawal).

                 1.1.50     1.1.48“Disbursing Agent” means each Reorganized Debtor, or such
        other Entity or Entities chosen by the Reorganized Debtor or Reorganized Debtors to make
        or facilitate Distributions pursuant to the Plan.

               1.1.51     1.1.49“Discharge Injunction” means the injunction issued in
        accordance with sections 524 and 1141 of the Bankruptcy Code and contained in
        Section 12.1 of the Plan.

                1.1.52    1.1.50“Disclosure Statement” means the Disclosure Statement for
        Second Amended Joint Chapter 11 Plan of Reorganization of Imerys Talc America, Inc.
        and Its Debtor Affiliates Under Chapter 11 of the Bankruptcy Code, dated August
        12October 5, 2020, including all exhibits and schedules thereto and references therein that
        relate to the Plan, approved by order of the Bankruptcy Court as containing adequate
        information, and distributed in accordance with such order of approval, as such disclosure


                                                        6
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 15 of 133




        statement and supplemental disclosure documents may be amended, modified, or
        supplemented from time to time with the consent of each of the Plan Proponents.

               1.1.53     1.1.51“Disputed” means any Non-Talc Claim or Equity Interest, or any
        portion thereof, that has not been Allowed or Disallowed pursuant to the Plan or a Final
        Order of the Bankruptcy Court, or that is contingent or unliquidated.

               1.1.54    1.1.52“Disputed Claims Reserve” means the reserve maintained by the
        Reorganized North American Debtors for any distributable amounts required to be set aside
        on account of Disputed North American Debtor Claims (other than Disputed
        Administrative Claims), the amount of which will be distributed (net of any expenses,
        including any taxes relating thereto), as provided in the Plan, as such Disputed North
        American Debtor Claims (other than Disputed Administrative Claims) are resolved by
        Final Order, and such amounts shall be distributable in respect of such Disputed North
        American Debtor Claims (other than Disputed Administrative Claims) as such amounts
        would have been distributable had the Disputed North American Debtor Claims (other than
        Disputed Administrative Claims) been Allowed Claims as of the Effective Date. For the
        avoidance of doubt, (i) no assets of ITI will be used to fund the Disputed Claims Reserve
        and no amounts from the Disputed Claims Reserve will be distributed on account of
        Allowed ITI Claims, and (ii) available funds in the Disputed Claims Reserve will not be
        used to pay any Claims that are subject to payment from funds placed in the Reorganized
        North American Debtor Cash Reserve.

                1.1.55    1.1.53“Distribution(s)” mean(s) Cash, property, or interest in property
        to be paid or delivered hereunder to holders of Allowed Non-Talc Claims under the terms
        of the Plan.

                 1.1.56     1.1.54“Distribution Date” means the date which is as soon as reasonably
        practicable after the later of (i) the Effective Date, or (ii) in the case of a Non-Talc Claim
        that is not yet Allowed as of the Effective Date, the date that such Claim becomes Allowed.

               1.1.57    1.1.55“Distribution Record Date” means the record date for
        determining an entitlement to receive Distributions under the Plan on account of Allowed
        Non-Talc Claims, which shall be the Confirmation Date.

                1.1.58   1.1.56“District Court” means the United States District Court for the
        District of Delaware.

               1.1.59   1.1.57“Docket” means the docket in the jointly administered Chapter 11
        Cases maintained by the Clerk.

               1.1.60    1.1.58“Effective Date” means the Business Day upon which all of the
        conditions precedent to the occurrence of the Effective Date contained in Section 9.2 of the
        Plan have been satisfied or waived pursuant to Section 9.3.

               1.1.61     1.1.59“Encumbrance” means with respect to any property (whether real
        or personal, tangible or intangible), any mortgage, Lien, pledge, charge, security interest,
        assignment or encumbrance of any kind or nature in respect of such property (including

                                                        7
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 16 of 133




        any conditional sale or other title retention agreement, any security agreement, and the
        filing of, or agreement to give, any financing statement under the Uniform Commercial
        Code or comparable law of any jurisdiction) to secure payment of a debt or performance
        of an obligation.

               1.1.62    1.1.60“Entity” shall have the meaning ascribed to such term in section
        101(15) of the Bankruptcy Code.

               1.1.63    1.1.61“Equity Interest” means (i) the ITA Stock, (ii) the ITV Stock, (iii)
        the ITC Stock, and/or (iv) the ITI Stock, as applicable.

               1.1.64    1.1.62“ERISA” means the Employee Retirement Income Security Act of
        1974, as amended from time to time, and the regulations promulgated and rulings issued
        thereunder, as amended, supplemented or substituted therefor from time to time.

               1.1.65   1.1.63“ERISA Affiliate” means, with respect to any Person, any other
        Person (whether or not incorporated) that, together with such Person, would be treated as
        a single employer under section 414 of the Internal Revenue Code or section 4001 of
        ERISA.

               1.1.66     1.1.64“ERISA Pension Plan Sponsors” is defined in accordance with
        Section 12.10 of the Plan.

               1.1.67     1.1.65“ERISA Pension Plans” is defined in accordance with Section
        12.10 of the Plan.

               1.1.68    1.1.66“Estate” means, as to each Debtor, the estate created in its Chapter
        11 Case under section 541 of the Bankruptcy Code.

                1.1.69     1.1.67“Estate Causes of Action” means any and all of the actions,
        claims, rights, remedies, defenses, counterclaims, suits, and causes of action owned or held,
        or assertable by or on behalf of any Debtor or its Estate (including, without limitation,
        claims assertable by the Tort Claimants’ Committee or FCR on behalf of any Debtor or its
        Estate), whether known or unknown, in law, at equity or otherwise, whenever and wherever
        arising under the laws of any jurisdiction, including without limitation actions that (i) arise
        out of or are based on breach of contract, receipt of illegal dividends, fraudulent
        conveyances and transfers, breach of fiduciary duty, breach of duty of loyalty, legal
        malpractice, recovery of attorneys’ fees, turnover of property and avoidance or recovery
        actions of the Debtors or their respective Estates, including actions that constitute property
        of the Estate under section 541 of the Bankruptcy Code that are or may be pursued by a
        representative of the Estates, including pursuant to section 323 of the Bankruptcy Code,
        and actions that may be commenced by a representative of the Estates under section 362
        or chapter 5 of the Bankruptcy Code, seeking relief in the form of damages (actual and
        punitive), imposition of a constructive trust, turnover of property, restitution, and
        declaratory relief with respect thereto or otherwise, or (ii) seek to impose any liability upon,
        or injunctive relief on, any Imerys Protected Party, any Rio Tinto Protected Party, or any
        Settling Talc Insurance Company, or to satisfy, in whole or in part, any Talc Personal Injury
        Claim. The term “Estate Causes of Action” includes any such actions, claims, rights,

                                                        8
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 17 of 133




        remedies, defenses, counterclaims, suits, and causes of action, regardless of the alleged
        legal theory, including without limitation: (a) inadequate capitalization, (b) fraudulent
        transfer or fraudulent conveyance claims, or claims seeking to avoid and/or recover any
        transfers of property, under applicable state or federal law, (c) claims based on the doctrines
        of veil piercing, alter ego, or vicarious liability; (d) single business enterprise or common
        enterprise claims; (e) claims that any Debtor was the mere instrumentality, agent,
        dominated or controlled party, or alter ego of any Imerys Protected Party or any Rio Tinto
        Protected Party, or that any Imerys Protected Party or any Rio Tinto Protected Party was
        the mere instrumentality, agent, dominated or controlled party, or alter ego of any Debtor;
        (f) claims that any Imerys Protected Party or any Rio Tinto Protected Party was the mere
        continuation of any Debtor; (g) negligent provision of services claims; and (h) claims that
        any Imerys Protected Party or any Rio Tinto Protected Party, on the one hand, and any
        Debtor, on the other hand, conspired with one another, aided and abetted one another, or
        acted in concert with one another.

                1.1.70   1.1.68“Executory Contract” means any executory contract as to which
        one of the Debtors is a party and that is subject to assumption or rejection under section 365
        of the Bankruptcy Code.

               1.1.71    1.1.69“FCR” means James L. Patton (or any Bankruptcy Court-
        appointed successor), in his capacity as the legal representative for any and all persons who
        may assert Talc Personal Injury Demands.

               1.1.72    1.1.70“Fee Claim” means any Claim of a (i) Professional for allowance
        of compensation and reimbursement of costs and expenses and (ii) member of the Tort
        Claimants’ Committee for reimbursement of costs and expenses, in each case incurred in
        the Chapter 11 Cases on or before the Effective Date.

                 1.1.73    1.1.71“Fee Claim Reserve” means an amount equal to the Allowed
        Amount of Fee Claims against the Debtors and a reasonable estimate by the Debtors
        (subject to input from and consent by each of the Plan Proponents) of additional Fee Claims
        against the Debtors that may become Allowed after the Effective Date. The sole purpose
        of the Fee Claim Reserve is to pay all Allowed and unpaid Fee Claims against the Debtors
        in full.

               1.1.74   1.1.72“Fee Examiner” means Jacob Renick (or any Bankruptcy Court-
        appointed successor), in his capacity as the fee examiner appointed pursuant to the Fee
        Examiner Order.

               1.1.75    1.1.73“Fee Examiner Order” means the Order Appointing Fee
        Examiner and Establishing Related Procedures for the Review of Applications of Retained
        Professionals [Docket No. 741].

               1.1.76    1.1.74“Final Cash Management Order” means the Final Order Under
        11 U.S.C. §105(a), 345, 363, 503(b), and 507(a), Fed. R. Bankr. P. 6003 and 6004, and
        Del. Bankr. L.R. 2015-2 (I) Authorizing Continued Use of Existing Cash Management
        System, Including Maintenance of Existing Bank Accounts, Checks, and Business Forms,


                                                        9
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 18 of 133




        (II) Authorizing Continuation of Existing Deposit Practices, (III) Approving the
        Continuation of Intercompany Transactions, and (IV) Granting Superpriority
        Administrative Expense Status to Certain Postpetition Intercompany Claims [Docket No.
        428].

                 1.1.77    1.1.75“Final Order” means, as applicable, an order or judgment of the
        Bankruptcy Court or other court of competent jurisdiction with respect to the relevant
        subject matter, which has not been reversed, stayed, modified or amended, and as to which
        the time to appeal or seek certiorari has expired and no appeal or petition for certiorari has
        been timely taken, or as to which any appeal that has been taken or any petition for
        certiorari that has been or may be filed has been resolved by the highest court to which the
        order or judgment could be appealed or from which certiorari could be sought or the new
        trial, reargument or rehearing shall have been denied, resulted in no modification of such
        order or has otherwise been dismissed with prejudice.

                 1.1.78   “Foreign Claim” shall mean a Talc Personal Injury Claim with respect
        to which the Debtor Exposure occurred outside of the United States or Canada and their
        territories and possessions, and as to which the claimant cannot establish jurisdiction in
        any court in the United States or Canada. For the avoidance of doubt, a Canadian Claim is
        not a Foreign Claim.

                1.1.79       1.1.76“Future Credits” is defined in accordance with Section 10.9.2.1
        of the Plan.

               1.1.80    1.1.77“General Bar Date Order” means the Order (I) Establishing Bar
        Dates and Related Procedures for Filing Proofs of Claim Other Than with Respect to Talc
        Personal Injury Claims and (II) Approving Form and Manner of Notice Thereof [Docket
        No. 881].

                1.1.81     1.1.78“Imerys Affiliated Parties” means, in each case during the times
        the Debtors were direct or indirect subsidiaries of Imerys S.A. and solely in their capacities
        as such: (i) direct or indirect shareholders of Imerys S.A.; (ii) current and former officers,
        directors, principals, members, partners, managers, employees, agents, advisory board
        members, financial advisors, attorneys, accountants, investment bankers, consultants,
        representatives, experts, and other professionals of the Imerys Corporate Parties and/or the
        Debtors; and (iii) with respect to each of the foregoing Persons in clauses (i) and (ii), each
        such Persons’ respective heirs, executors, estates, and nominees, as applicable. For the
        avoidance of doubt, the Imerys Affiliated Parties exclude J&J, the Rio Tinto Corporate
        Parties, and Cyprus.

               1.1.82     1.1.79“Imerys Cash Contribution” is defined in accordance with
        Section 10.8.2.2 of the Plan.

               1.1.83     1.1.80“Imerys          Contribution”     is   defined   in   accordance   with
        Section 10.8.2 of the Plan.

                1.1.84   1.1.81“Imerys Corporate Parties” means Imerys S.A. and all Persons
        listed on Schedule I, each of which are or were Affiliates of Imerys S.A. during the time

                                                       10
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 19 of 133




        that the Debtors were owned or controlled by Imerys S.A., hereto, and the successors and
        assigns of such Persons, solely in their capacity as such. Schedule I is an exclusive list and
        does not include, among others, J&J, the Rio Tinto Corporate Parties, or Cyprus.

               1.1.85   1.1.82“Imerys Non-Debtors” means Imerys S.A. and its Affiliates,
        excluding the Debtors.

                1.1.86     1.1.83“Imerys Plan Proponents” means Imerys S.A., on behalf of itself
        and all Persons listed on Schedule II hereto, each of which Imerys S.A. has direct or indirect
        ownership or other control.

               1.1.87   1.1.84“Imerys Protected Parties” means the Imerys Corporate Parties
        and the Imerys Affiliated Parties.

               1.1.88     1.1.85“Imerys Released Claims” is defined in accordance with
        Section 12.2.1(b) of the Plan.

                 1.1.89      1.1.86“Imerys S.A.” means Imerys S.A., the Debtors’ parent entity.

               1.1.90   1.1.87“Imerys Settlement” means that certain comprehensive
        settlement by and among the Plan Proponents, the terms of which are set forth and
        implemented herein.

                1.1.91    1.1.88“Imerys Settlement Funds” means at least $177.5 million, made
        up of: (i) $75 million, consisting of Cash and the Talc PI Note, plus (ii) 100% of the Sale
        Proceeds, plus (iii) a contingent purchase price enhancement of up to $102.5 million,
        subject to the Cash value of the Sale Proceeds.

                1.1.92   1.1.89“Impaired” means a Claim or Equity Interest that is impaired
        within the meaning of section 1124 of the Bankruptcy Code.

                1.1.93     1.1.90“Indirect Talc Personal Injury Claim” means a Talc Personal
        Injury Claim of any corporation (as defined in section 101(9) of the Bankruptcy Code), co-
        defendant of a Debtor, or predecessor of a Debtor for contribution, reimbursement,
        subrogation, or indemnity, whether contractual or implied by law (as those terms are
        defined by applicable non-bankruptcy law of the relevant jurisdiction), and any other
        derivative Talc Personal Injury Claim of any corporation (as defined in section 101(9) of
        the Bankruptcy Code), co-defendant of a Debtor, or predecessor of a Debtor, whether in
        the nature of or sounding in contract, tort, warranty, or other theory of law. For the
        avoidance of doubt, an Indirect Talc Personal Injury Claim shall not include any claim for
        or otherwise relating to death, injury, or damages caused by talc or a product or material
        containing talc that is asserted by or on behalf of any injured individual, the estate, legal
        counsel, relative, assignee, or other representative of any injured individual, or an
        individual who claims injury or damages as a result of the injury or death of another
        individual regardless of whether such claim is seeking compensatory, special, economic,
        non-economic, punitive, exemplary, administrative, or any other costs or damages, or any
        legal, equitable or other relief whatsoever, including pursuant to a settlement, judgment, or
        verdict. By way of illustration and not limitation, an Indirect Talc Personal Injury Claim

                                                       11
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 20 of 133




        shall not include any claim for loss of consortium, loss of companionship, services and
        society, or wrongful death. Indirect Talc Personal Injury Claims shall be resolved by the
        Talc Personal Injury Trust in accordance with the Talc Personal Injury Trust Documents.

               1.1.94    1.1.91“Information Officer” means Richter Advisory Group Inc., in its
        capacity as the information officer appointed by the Canadian Court in the Canadian
        Proceeding.

                1.1.95     1.1.92“Injunctions” means the Discharge Injunction, the Channeling
        Injunction, the Supplemental Settlement Injunction Order, the Insurance Entity Injunction,
        the Release Injunction, and any other injunctions entered by the Bankruptcy Court or the
        District Court in connection with Confirmation of the Plan.

               1.1.96     1.1.93“Insurance Entity Injunction” means the injunction described in
        Section 12.3.2 of the Plan.

               1.1.97    1.1.94“Insured Non-Talc Claim” means a Non-Talc Claim that is
        alleged to be covered by an insurance policy issued or allegedly issued by a Non-Talc
        Insurance Company.

               1.1.98    1.1.95“Intercompany Claim” means (a) any Debtor Intercompany
        Claim or (b) any Non-Debtor Intercompany Claim.

               1.1.99   1.1.96“Intercompany Loan” means that certain outstanding loan
        payable from the Imerys Non-Debtors to the North American Debtors in the amount of
        approximately $18,600,000 14,100,000 as of July August 31, 2020.

               1.1.100 1.1.97“Internal Revenue Code” or “Tax Code” means title 26 of the
        United States Code, 26 U.S.C. §§ 1 et seq., as in effect on the Petition Date, together with
        all amendments, modifications, and replacements of the foregoing as the same may exist
        on any relevant date to the extent applicable to the Chapter 11 Cases.

                 1.1.101     1.1.98“ITA” means Imerys Talc America, Inc., a Delaware corporation.

              1.1.102 1.1.99“ITA Stock” means all of the outstanding shares of stock of ITA,
        100% of which is held by Imerys Minerals Holding Limited.

                 1.1.103     1.1.100“ITC” means Imerys Talc Canada Inc., a Canadian corporation.

              1.1.104 1.1.101“ITC Stipulated Claim” means any superpriority administrative
        expense claim held by ITC against ITA arising as a result of the ITC Stipulated Order.

                1.1.105 1.1.102“ITC Stipulated Order” means that certain Order Approving
        Stipulation and Agreement Permitting Imerys Talc Canada Inc. to Make Payments to
        Imerys Talc America, Inc. for Non-Debtor Professional Fees, entered on March 26, 2020
        [Docket No. 1578].




                                                       12
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 21 of 133




              1.1.106 1.1.103“ITC Stock” means all of the outstanding shares of stock of ITC,
        100% of which is held by Mircal S.A., a Non-Debtor Affiliate.

                 1.1.107     1.1.104“ITI” means Imerys Talc Italy S.p.A., an Italian corporation.

               1.1.108 1.1.105“ITI Causes of Action” means any and all Estate Causes of
        Action (other than Talc Personal Injury Trust Causes of Action and Talc Insurance Actions)
        owned or held, or assertable by or on behalf of ITI or its Estate that are not otherwise
        released pursuant to the Plan.

                 1.1.109     1.1.106“ITI Claim” means any Non-Talc Claim against ITI.

                 1.1.110 1.1.107“ITI Stock” means all of the outstanding shares of (i) stock of ITI
        or (ii) if on or after the Effective Date, Reorganized ITI, the majority of which is held by
        Mircal Italia.

                 1.1.111     1.1.108“ITV” means Imerys Talc Vermont, Inc., a Vermont corporation.

              1.1.112 1.1.109“ITV Stock” means all of the outstanding shares of stock of ITV,
        100% of which is held by ITA.

               1.1.113 1.1.110“J&J” means Johnson & Johnson, Johnson & Johnson Baby
        Products Company, Johnson & Johnson Consumer Companies, Inc., Johnson & Johnson
        Consumer Inc., Johnson & Johnson Consumer Products, Inc., and each of their past and
        present parents, subsidiaries and Affiliates, direct and indirect equity holders, and the
        successors and assigns of each, excluding the Debtors and the Imerys Non-Debtors.

                1.1.114 1.1.111“J&J Indemnification Obligations” means any and all
        indemnity rights of the Debtors, the Protected Parties, and the Imerys Non-Debtors against
        J&J for J&J Talc Personal Injury Claims, including, without limitation, pursuant to: (i) that
        certain Agreement, between Cyprus Mines Corporation and Johnson & Johnson, dated as
        of January 6, 1989; (ii) that certain Talc Supply Agreement, between Windsor Minerals
        Inc. and Johnson & Johnson Baby Products Company, a division of Johnson & Johnson
        Consumer Products, Inc., dated as of January 6, 1989; (iii) that certain Supply Agreement
        between Johnson & Johnson Consumer Companies, Inc. and Luzenac America, Inc., dated
        as of April 15, 2001; (iv) that certain Material Purchase Agreement, between Johnson &
        Johnson Consumer Companies, Inc. and Luzenac America, Inc., dated as of January 1,
        2010; (v) that certain Material Purchase Agreement, between Johnson & Johnson
        Consumer Companies, Inc. and Luzenac America, Inc., dated as of January 1, 2011; and/or
        (vi) the J&J Protocol Order; and/or (vii) any other applicable agreement, order, or law.

                1.1.115 1.1.112“J&J Indemnification Rights and Obligations” means (i) the
        J&J Indemnification Obligations and (ii) any and all indemnification obligations that the
        Debtors owe J&J for liability arising from talc supplied by the Debtors (or their
        predecessors) in any periods. For the avoidance of doubt, rights of J&J against the Debtors
        and the other Protected Parties for Talc Personal Injury Claims, if any, provided, however,
        that the J&J Indemnification Rights and Obligations do not include any claim by J&J to
        indemnification, defense, contribution, or any other right to recovery against any Rio Tinto

                                                       13
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 22 of 133




        Protected Party or any Zurich Protected Party , or under any Rio Tinto Captive Insurer
        Policy or any Zurich Policy, arising out of or relating to any Talc Personal Injury Claim,
        including, without limitation, J&J’s rights, if any, under any Zurich Policy and/or any Rio
        Tinto Captive Insurer Policy. .

               1.1.113 “J&J Protocol” means the protocol by which J&J will assume the
        defense of and indemnify the Debtors for the J&J Talc Claims as more fully described in
        the J&J Protocol Order.

               1.1.114 “J&J Protocol Order” means: (i) the Order Pursuant to 11 U.S.C. §§
        105(a) and 362(d), Fed. R. Bankr. P. 4001, and Local Rule 4001-1 Modifying Automatic
        Stay to Permit J&J to Send Notice Assuming Defense of Certain Talc Claims and
        Implement Talc Litigation Protocol [Docket No. [____]]; (ii) the Confirmation Order;
        and/or (iii) such other order entered by the Bankruptcy Court establishing J&J’s
        indemnification obligations for J&J Talc Claims and implementing the J&J Protocol.

               1.1.115 “J&J Talc Claims” means all Direct Talc Personal Injury Claims against
        a Debtor where plaintiffs allege use of talcum powder products distributed by J&J,
        provided the claim has not reached a final resolution (e.g., no settlement has been reached
        and no non-appealable final judgment has been entered against a Debtor in a court of
        competent jurisdiction).

               1.1.116 “KEIP/KERP Payments” means those certain payments to participants
        in the Debtors’ key employee incentive plan and/or key employee retention plan as
        authorized by the Bankruptcy Court pursuant to the Order Approving Debtors’ Key
        Employee Retention Program [Docket No. 1259] and the Order Approving Debtors’
        Revised Key Employee Incentive Program [Docket No. 1787].

              1.1.117 “Lien” has the meaning ascribed to such term in section 101(37) of the
        Bankruptcy Code.

                 1.1.118     “Mircal Italia” means Mircal Italia S.p.A., a Non-Debtor Affiliate.

               1.1.119 “Non-Debtor Affiliate” means an Affiliate of any Debtor other than
        Imerys S.A. or one of the other Debtors.

                1.1.120 “Non-Debtor Intercompany Claim” means any Claim (including
        Claims related to setoff rights) held against a Debtor by Imerys S.A. or a Non-Debtor
        Affiliate that is a direct or indirect subsidiary of Imerys S.A. other than (i) Administrative
        Claims and (ii) claims related to Postpetition Intercompany Transactions (as such term is
        defined in the Final Cash Management Order) made pursuant to the Final Cash
        Management Order, provided that Imerys S.A. or a Non-Debtor Affiliate that is a direct or
        indirect subsidiary of Imerys S.A. shall have no Administrative Claim on account of the
        Contingent Contribution except where Imerys S.A. is entitled to reimbursement on account
        of any unused portions of the Contingent Contribution that Imerys S.A. contributed
        pursuant to Section 10.8.2.2 of the Plan.



                                                       14
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 23 of 133




               1.1.121 “Non-Talc Causes of Action” means the North American Debtor Causes
        of Action and the ITI Causes of Action.

                 1.1.122     “Non-Talc Claim” means any Claim that is not a Talc Personal Injury
        Claim.

                 1.1.123 “Non-Talc Insurance Assets” means any Non-Talc Insurance Policies,
        or settlements thereof, that afford the Debtors indemnity or insurance coverage solely with
        respect to any Insured Non-Talc Claims.

                 1.1.124 “Non-Talc Insurance Company” means any insurance company,
        insurance syndicate, coverholder, insurance broker or syndicate insurance broker, guaranty
        association or any other Entity, other than a Talc Insurance Company, that may have
        liability under a Non-Talc Insurance Policy.

                1.1.125 “Non-Talc Insurance Policies” means any insurance policy, other than
        a Talc Insurance Policy, issued to or that provides or may provide coverage at any time to
        the Debtors or under which the Debtors have sought or may seek coverage including,
        without limitation, any such policy for directors’ and officers’ liability, general liability,
        workers’ compensation, and any excess or umbrella policy, and all agreements, documents,
        or instruments relating thereto.

               1.1.126 “North American Debtor Causes of Action” means any and all Estate
        Causes of Action (other than Talc Personal Injury Trust Causes of Action and Talc
        Insurance Actions) owned or held, or assertable by or on behalf of any North American
        Debtor or their Estates that are not otherwise released pursuant to the Plan.

                1.1.127 “North American Debtor Claim” means any Non-Talc Claim against
        any or all of the North American Debtors.

               1.1.128 “North American Debtor Stock” means the ITA Stock, the ITV Stock,
        and the ITC Stock.

                 1.1.129     “North American Debtors” means ITA, ITV, and ITC.

                 1.1.130     “PBGC” means Pension Benefit Guaranty Corporation.

               1.1.131 “Pension Liabilities” means the obligation to pay the pension benefits
        accrued by the employees of the North American Debtors with respect to their service with
        the Debtors (and any ERISA Affiliates of the Debtors) as of the Effective Date.

                 1.1.132 “Person” means an individual, corporation, partnership, joint venture,
        association, joint stock company, limited liability company, limited liability partnership,
        trust, estate, unincorporated organization, governmental unit (as defined in section 101(27)
        of the Bankruptcy Code), or other Entity.

               1.1.133 “Petition Date” means February 13, 2019, and, with respect to ITI, the
        date on which ITI files its petition for relief commencing its Chapter 11 Case.

                                                       15
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 24 of 133




               1.1.134 “Plan” means this Second Amended Joint Chapter 11 Plan of
        Reorganization of Imerys Talc America, Inc. and Its Debtor Affiliates Under Chapter 11
        of the Bankruptcy Code filed by the Plan Proponents, as the same may be amended or
        modified from time to time pursuant to section 1127 of the Bankruptcy Code and consistent
        with the Imerys Settlement. The Plan shall be in form and substance acceptable to each of
        the Plan Proponents.

               1.1.135 “Plan Cure and Assumption Notice” is defined in accordance with
        Section 5.3.3 of the Plan.

                1.1.136 “Plan Documents” means the Plan, the Disclosure Statement, the Plan
        Supplement, and all of the exhibits and schedules attached to any of the foregoing
        (including, without limitation and for the avoidance of doubt, the Talc Personal Injury Trust
        Documents and the Cooperation Agreement).

             1.1.137 “Plan Proponents” means, collectively, the Debtors, the Tort Claimants’
        Committee, the FCR, and the Imerys Plan Proponents.

                  1.1.138 “Plan Supplement” means the compilation of documents and forms of
        documents, schedules, and exhibits to the Plan to be filed by the Debtors no later than
        twenty-one (21) days prior to the earlier of (i) the deadline for submission of ballots to vote
        to accept or reject the Plan, or (ii) the deadline to object to Confirmation of the Plan, unless
        otherwise ordered by the Bankruptcy Court, and additional documents filed with the
        Bankruptcy Court before the Effective Date as amendments, modifications, or supplements
        to the Plan Supplement, including the following: (a) the list of Executory Contracts and
        Unexpired Leases to be assumed by the North American Debtors, together with the Cure
        Amount for each such contract or lease; (b) the list of Executory Contracts and Unexpired
        Leases to be assumed by ITI, together with the Cure Amount for each such contract or
        lease; (c) a list of the Executory Contracts and Unexpired Leases to be rejected by ITI; (d)
        a list of the Settling Talc Insurance Companies; (e) a list of the North American Debtor
        Causes of Action; (f) a list of the ITI Causes of Action; (g) a list of the Contributed
        Indemnity and Insurance Interests; (h) the Cooperation Agreement; (i) the Amended
        Charter Documents; (j) the list of officers and directors of the Reorganized North American
        Debtors; (k) the Talc PI Note; (l) the Talc PI Pledge Agreement; (m) the identity of the
        initial Talc Trustees; (n) a list of the initial members of the Talc Trust Advisory Committee;
        (o) a list of the Talc Insurance Policies; and (p) the Rio Tinto/Zurich Settlement
        Agreement; provided that the Plan Documents listed in subsections d, g, h, i, j, k, l(d), (g),
        (h), (i), (j), (k), (l), and o (o) shall each be in form and substance acceptable to each of the
        Plan Proponents; provided further that the Plan Documents listed in subsections (a), (b),
        and (c) will be revised as needed, subject to Article V of the Plan, to take into account any
        additional Executory Contracts and Unexpired Leases to be assumed or rejected in advance
        of the Confirmation Hearing.

               1.1.139 “Post-Effective Date Liabilities” is defined in accordance with
        Section 4.13 of the Plan.




                                                       16
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS              Doc 2291-1       Filed 10/05/20   Page 25 of 133




                1.1.140 “Priority Non-Tax Claim” means any Claim entitled to priority
        pursuant to section 507(a) of the Bankruptcy Code, other than an Administrative Claim, a
        Priority Tax Claim, or a Fee Claim.

                1.1.141 “Priority Tax Claim” means any Claim entitled to priority pursuant to
        section 507(a)(8) of the Bankruptcy Code.

                1.1.142 “Professional” means any person retained or to be compensated pursuant
        to sections 327, 328, 330, 524(g)(4)(B)(i), or 1103 of the Bankruptcy Code, including,
        without limitation, any professional retained by the Tort Claimants’ Committee and/or the
        FCR.

               1.1.143 “Proof of Claim” means any proof of claim filed with the Bankruptcy
        Court or the Claims Agent pursuant to section 501 of the Bankruptcy Code and Bankruptcy
        Rules 3001 or 3002 that asserts a Claim against any of the Debtors.

                 1.1.144         “Protected Party” means any of the following:

                      (a)    the Debtors and any Person who served as a director or officer of
        any Debtor at any time during the Chapter 11 Cases, but solely in such Person’s capacity
        as such;

                           (b)       the Reorganized Debtors;

                           (c)       the Imerys Protected Parties;

                        (d)     any Person, except for the Talc Personal Injury Trust, that, pursuant
        to the Plan or otherwise, after the Effective Date, becomes a direct or indirect transferee
        of, or successor to, the Debtors, the Reorganized Debtors, or any of their respective assets
        (but only to the extent that liability is asserted to exist as a result of its becoming such a
        transferee or successor);

                         (e)   the Buyer (but only to the extent that liability is asserted to exist as
        a result of its becoming a transferee or successor to the Debtors);

                           (f)       the Settling Talc Insurance Companies; and

                           (g)       the Rio Tinto Protected Parties.

                 1.1.145         “Release Injunction” is defined in accordance with Section 12.2.3 of the
        Plan.

                1.1.146 “Released Parties” means each of: (a) the Imerys Protected Parties;
        (b) the Debtors; (c) the Reorganized Debtors; (d) the Tort Claimants’ Committee and the
        individual members thereof (in their capacities as such); (e) the FCR; (f) the Information
        Officer; (g) the Rio Tinto Protected Parties; and (h) to the fullest extent permitted by
        applicable law, with respect to each of the foregoing Persons in clauses (b) through (f),
        each such Person’s Representatives.

                                                       17
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 26 of 133




                 1.1.147 “Releasing Claim Holder” means, collectively, (a) all holders of Claims
        that vote to accept the Plan; (b) all holders of Claims that are presumed to accept the Plan;
        (c) all holders of Claims entitled to vote on the Plan and who vote against the Plan and do
        not opt out of the releases provided for in the Plan, (d) all holders of Claims entitled to vote
        for or against the Plan who do not vote for or against the Plan and do not opt out of the
        releases provided for in the Plan, except for those holders of Claims whose solicitation
        packages were returned to the Debtors or their agent(s) as undeliverable and those holders
        of Claims that were not sent a solicitation package because a prior mailing sent to them in
        the Chapter 11 Cases was returned as undeliverable, in each case, unless such holders have
        notice of the Chapter 11 Cases; and (e) with respect to each of the foregoing Persons in
        clauses (a) through (d), such Persons’ respective predecessors, successors, and assigns,
        each in their capacity as such.

               1.1.148 “Reorganized Debtors” means the Reorganized North American
        Debtors and Reorganized ITI.

                1.1.149 “Reorganized ITA” means ITA, renamed Ivory America, Inc., on and
        after the Effective Date.

                1.1.150 “Reorganized ITA Stock” means one hundred percent (100%) of the
        shares of common stock of Reorganized ITA.

                1.1.151 “Reorganized ITC” means ITC, renamed Ivory Canada, Inc., on and
        after the Effective Date.

                1.1.152 “Reorganized ITC Stock” means one hundred percent (100%) of the
        shares of common stock of Reorganized ITC.

                 1.1.153     “Reorganized ITI” means ITI, on and after the Effective Date.

                1.1.154 “Reorganized ITV” means ITV, renamed Ivory Vermont, Inc., on and
        after the Effective Date.

                1.1.155 “Reorganized ITV Stock” means one hundred percent (100%) of the
        shares of common stock of Reorganized ITV.

                1.1.156 “Reorganized North American Debtor Cash Reserve” means an
        amount, funded from Cash on hand of the North American Debtors and/or the Imerys Cash
        Contribution (excluding the Contingent Contribution), as of the Effective Date, subject to
        input from and consent by each of the Plan Proponents, equal to: (i) the Allowed Amount
        of Priority Tax Claims against the North American Debtors; (ii) the Allowed Amount of
        Priority Non-Tax Claims against the North American Debtors; (iii) the Allowed Amount
        of all Secured Claims against the North American Debtors; (iv) the Allowed Amount of all
        Debtor Intercompany Claims against the North American Debtors; (v) the Allowed
        Amount of all Unsecured Claims against the North American Debtors; and (vi) an estimate
        by the North American Debtors of additional post-Effective Date obligations that the
        Reorganized North American Debtors may incur, including, but not limited to, (a) amounts
        necessary to compensate the Disbursing Agent and cover costs incurred by the Disbursing

                                                       18
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 27 of 133




        Agent in implementing the Plan, (b) amounts necessary to enforce all rights to commence
        and pursue, as appropriate, any and all North American Debtor Causes of Action, and
        (c) amounts due in respect of the Canadian Proceeding related to the post-Effective Date
        period. For the avoidance of doubt, the Reorganized North American Debtor Cash Reserve
        shall not be funded by the Administrative Claim Reserve, the Fee Claim Reserve, the
        Imerys Settlement Funds, the assets of ITI, or the assets of Reorganized ITI, nor shall ITI
        Claims be satisfied from the Reorganized North American Debtor Cash Reserve.

              1.1.157 “Reorganized North American Debtor Stock” means the Reorganized
        ITA Stock, the Reorganized ITV Stock, and the Reorganized ITC Stock, which shall be
        deemed authorized and issued on the Effective Date as described in Section 10.6 of the
        Plan.

              1.1.158 “Reorganized North American Debtors” means Reorganized ITA,
        Reorganized ITV, and Reorganized ITC.

                1.1.159 “Representatives” means with respect to any Person, such Person’s
        (a) successors, permitted assigns, subsidiaries, and controlled affiliates, (b) present officers
        and directors, principals, members, employees, financial advisors, attorneys, accountants,
        investment bankers, consultants, experts, and other professionals, and (c) respective heirs,
        executors, estates, and nominees, in each case solely in their capacity as such.

               1.1.160 “Reserves” means (a) the Administrative Claim Reserve; (b) Disputed
        Claims Reserve; (c) the Fee Claim Reserve; and (d) the Reorganized North American
        Debtor Cash Reserve.

                 1.1.161     “Rio Tinto” means Rio Tinto America Inc.

                1.1.162 “Rio Tinto Captive Insurer Policies” means any and all Talc Insurance
        Policies issued by the Rio Tinto Captive Insurers, including, but not limited to the Talc
        Insurance Policies listed on Schedule III. For the avoidance of doubt, the Rio Tinto Captive
        Insurer Policies shall not include any policy to the extent such policy provides reinsurance
        to any Zurich Protected Party.

                1.1.163 “Rio Tinto Captive Insurers” means Three Crowns Insurance Company
        Limited, Metals & Minerals Insurance Company Pte. Ltd., and Falcon Insurance Ltd.,
        collectively or individually, as appropriate.

               1.1.164 “Rio Tinto Cash Contribution” means $80 million, which Rio Tinto
        will contribute, or cause to be contributed, to the Talc Personal Injury Trust.

                1.1.165 “Rio Tinto Corporate Parties” means Rio Tinto plc, Rio Tinto Limited,
        and the Persons listed on Schedule IV, each of which is directly or indirectly controlled by
        Rio Tinto plc and/or Rio Tinto Limited, and the future successors or assigns of Rio Tinto
        plc, Rio Tinto Limited, and/or the Persons listed on Schedule IV, solely in their capacity
        as such.



                                                       19
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 28 of 133




                1.1.166 “Rio Tinto Protected Parties” means (a) the Rio Tinto Corporate
        Parties; (b) direct or indirect shareholders of the Rio Tinto Corporate Parties; (c) current
        and former officers, directors, principals, members, partners, managers, employees, agents,
        advisory board members, financial advisors, attorneys, accountants, insurers, investment
        bankers, consultants, representatives, experts, and other professionals of the Rio Tinto
        Corporate Parties; and (d) the respective heirs, executors, and estates, as applicable, of each
        Person listed in clauses (b) and (c), and, as to each Person listed in clauses (a), (b), (c) or
        (d), solely in their capacity as such. For the avoidance of doubt, the Rio Tinto Protected
        Parties exclude the Debtors, the Imerys Protected Parties, Cyprus, and J&J.

               1.1.167 “Rio Tinto/Zurich Contribution” means, collectively, (a) the Rio Tinto
        Cash Contribution, (b) the Zurich Cash Contribution, and (c) the Rio Tinto/Zurich Credit
        Contribution.

               1.1.168 “Rio Tinto/Zurich Credit Contribution” is defined in accordance with
        Section 10.9.2.1 of the Plan.

               1.1.169 “Rio Tinto/Zurich Released Claims” is defined in accordance with
        Section 12.2.1(c) of the Plan.

                 1.1.170 “Rio Tinto/Zurich Settlement” means that certain comprehensive
        settlement set forth in the Plan and the Rio Tinto/Zurich Settlement Agreement and
        implemented by the Plan by and among: (i) Rio Tinto, on behalf of itself and the Rio Tinto
        Captive Insurers, and for the benefit of the Rio Tinto Protected Parties, and Zurich, on
        behalf of itself and for the benefit of the Zurich Protected Parties, on the one hand, and
        (ii) the Debtors, on the other hand, and consented to by the Tort Claimants’ Committee and
        the FCR, pursuant to which, in exchange for the Rio Tinto/Zurich Contribution, the Rio
        Tinto Protected Parties, the Rio Tinto Captive Insurers, and the Zurich Protected Parties
        receive the benefit of the Channeling Injunction and other protections set forth herein and
        in the Rio Tinto/Zurich Settlement Agreement.

                1.1.171 “Rio Tinto/Zurich Settlement Agreement” means the Settlement
        Agreement and Release among Rio Tinto, the Rio Tinto Captive Insurers, and Zurich, on
        the one hand, and the Debtors, on the other hand, providing for, inter alia, the free and
        clear sale, pursuant to section 363 of the Bankruptcy Code, of any and all rights and
        interests of the Debtors in the Rio Tinto Captive Insurer Policies and the Zurich Policies,
        in substantially the form contained in the Plan Supplement.

                1.1.172 “Rio Tinto/Zurich Trigger Date” means the date that the Tort
        Claimants’ Committee or the Talc Personal Injury Trust provides Rio Tinto and/or Zurich
        (as applicable) with notice of the occurrence of the later of (a) the Effective Date, or (b)
        the date the Affirmation Order becomes a Final Order.

               1.1.173 “Sale” means one or more sales consisting of substantially all of the
        assets of the North American Debtors to the Buyer pursuant to an Asset Purchase
        Agreement, in each case with the consent or consultation rights of the Tort Claimants’



                                                       20
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 29 of 133




        Committee and the FCR set forth in the Sale Motion, which sale is authorized by order of
        the Bankruptcy Court.

                 1.1.174     “Sale Cure Notice” is defined in accordance with Section 5.3.2 of the
        Plan.

                1.1.175 “Sale Motion” means the Debtors’ Motion for Entry of Orders (I) (A)
        Establishing Bidding Procedures, Assumption and Assignment Procedures, and Stalking
        Horse Procedures for Sale of Substantially All Assets, (B) Scheduling Auction and Sale
        Hearing, and (C) Approving Form and Manner of Notice Thereof, (II) Approving Sale of
        Substantially All Assets Free and Clear of Liens, Claims, Encumbrances, and Other
        Interests, (III) Authorizing Assumption and Assignment of Executory Contracts and
        Unexpired Leases, and (IV) Granting Related Relief, filed on May 15, 2020.

               1.1.176 “Sale Order” means the order approving the Sale or Sales in form and
        substance acceptable to the Debtors, the Tort Claimants’ Committee, and the FCR, or a
        Final Order of the Bankruptcy Court approving the Sale or Sales.

                 1.1.177     “Sale Proceeds” means the net proceeds from the Sale.

               1.1.178 “Schedules” means the schedules of assets and liabilities and the
        statements of financial affairs of the North American Debtors as filed on the Docket in
        accordance with section 521 of the Bankruptcy Code, as such schedules and statements
        may be amended or supplemented from time to time.

                1.1.179 “Secured Claim” means a Claim or any portion thereof: (a) secured by
        a Lien on property in which a particular Estate has an interest, which Lien is valid,
        perfected, and enforceable pursuant to applicable law or by reason of a Final Order, to the
        extent of the value of the creditor’s interest in such Estate’s interest in such property as
        determined pursuant to section 506(a) of the Bankruptcy Code, (b) subject to setoff
        pursuant to section 553 of the Bankruptcy Code, to the extent of the amount subject to
        setoff as determined pursuant to section 506(a) of the Bankruptcy Code, or (c) Allowed as
        secured pursuant to the Plan or any Final Order as a secured Claim.

                1.1.180 “Settled Talc Insurance Policy” means any Talc Insurance Policy that
        is released pursuant to a Talc Insurance Settlement Agreement.

                1.1.181 “Settling Talc Insurance Company” means, solely with respect to
        Settled Talc Insurance Policies:

                           (a)     the Zurich Protected Parties;

                           (b)     the Rio Tinto Captive Insurers;

                        (c)     prior to the Effective Date, any other Talc Insurance Company that
                 contributes funds, proceeds, or other consideration to or for the benefit of the Talc
                 Personal Injury Trust and is designated, with the consent of the Debtors, the Tort


                                                       21
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 30 of 133




                 Claimants’ Committee, and the FCR, in the Confirmation Order and/or the
                 Affirmation Order, to be a Settling Talc Insurance Company; and

                         (d)    following the Effective Date, each Talc Insurance Company that
                 contributes funds, proceeds, or other consideration to or for the benefit of the Talc
                 Personal Injury Trust and is designated as a Settling Talc Insurance Company by
                 the Talc Personal Injury Trust, the Talc Trust Advisory Committee, and the FCR;
                 provided, however, that any post-Effective Date addition to the list of Protected
                 Parties does not become effective until entry of a Final Order approving the
                 addition.

                1.1.182 “Shared Talc Insurance Policy” means the Talc Insurance Policy issued
        by XL Insurance Company Ltd. to the Imerys Non-Debtors and the Debtors, Policy No.
        FR00003071LI13A, for the policy period of January 1, 2013 to December 31, 2014, and
        the Talc Insurance Policies issued by XL Insurance America, Inc. to Imerys USA, Inc. for
        the policy periods of January 1, 2011 through January 1, 2015, and any other insurance
        policy currently or previously in effect at any time on or before the Effective Date naming
        the Debtors (or any predecessor, subsidiary, or past or present Affiliate of the Debtors) as
        an insured (whether as the primary or additional insured, or by virtue of being a subsidiary
        to the named insured), or otherwise alleged to afford the Imerys Non-Debtors’ insurance
        coverage, upon which any claim could have been, has been or may be made with respect
        to any Talc Personal Injury Claim, except that such insurance policies will not include any
        insurance policy that contains an exclusion expressly applicable to bodily injury arising in
        whole or in part out of exposure to talc, or talc-containing dust that has caused or allegedly
        caused ovarian cancer.

               1.1.183 “Supplemental Settlement Injunction Order” means the injunction
        described in Section 12.4 of the Plan.

                 1.1.184 “Talc In-Place Insurance Coverage” means all of the rights, benefits or
        insurance coverage under any Talc Insurance Policy or any Talc Insurance CIP Agreement
        that is not a Settled Talc Insurance Policy, including the right to payment or reimbursement
        of liability, indemnity, or defense costs arising from or related to Talc Personal Injury
        Claims or Talc Personal Injury Trust Expenses.

                1.1.185 “Talc Insurance Action” means any claim, cause of action, or right of
        the Debtors, or any one of them, under the laws of any jurisdiction, against any Talc
        Insurance Company with respect to any Talc Personal Injury Claim, arising from or related
        to: (a) any such Talc Insurance Company’s failure to provide coverage or otherwise pay
        under Talc In-Place Insurance Coverage, (b) the refusal of any Talc Insurance Company to
        compromise and settle any Talc Personal Injury Claim under or pursuant to any Talc
        Insurance Policy, or Talc Insurance CIP Agreement, (c) the interpretation or enforcement
        of the terms of any Talc Insurance Policy or Talc Insurance CIP Agreement with respect
        to any Talc Personal Injury Claim, (d) any conduct by a Talc Insurance Company
        constituting “bad faith,” conduct that could give rise to extra-contractual damages, or other
        wrongful conduct under applicable law, or (e) any other claims under, arising out of or
        relating to a Talc Insurance Policy, a Talc Insurance CIP Agreement, or Talc In-Place

                                                       22
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 31 of 133




        Insurance Coverage, including, but not limited, to the lawsuit styled as Columbia Casualty
        Company, et al. v. Cyprus Mines Corporation, et al., Case No. CGC-17-560919, Superior
        Court of the State of California, County of San Francisco, and the lawsuit styled as Imerys
        Talc America, Inc. et al. v. Cyprus Amax Minerals Company et al., Adv. Pro. No. 19-50115
        (LSS), U.S. Bankruptcy Court for the District of Delaware.

                1.1.186 “Talc Insurance Action Recoveries” means (a) Cash derived from and
        paid pursuant to a Talc Insurance Settlement Agreement, (b) Cash derived from and paid
        pursuant to a Talc Insurance CIP Agreement entered into after February 13, 2019,
        attributable to any Talc Personal Injury Claim other than reimbursement for payments
        made on account of Talc Personal Injury Claims prior to February 13, 2019, (c) the right
        to receive proceeds of Talc In-Place Insurance Coverage (including any receivables), and
        (d) the right to receive the proceeds or benefits of any Talc Insurance Action.

                1.1.187 “Talc Insurance CIP Agreement” means (a) any settlement agreement
        existing by and among any Talc Insurance Company and one or more of the Debtors, that
        amends, modifies, replaces, or governs the rights and obligations of, and the coverage
        afforded to, any or all of the Debtors under any Talc Insurance Policy, other than a Talc
        Insurance Settlement Agreement, or (b) any settlement agreement with a Talc Insurance
        Company relating to any Talc Personal Injury Claim entered into by the Debtors prior to
        the Petition Date.

               1.1.188 “Talc Insurance Company” means any insurance company, insurance
        syndicate, coverholder, insurance broker or syndicate insurance broker, guaranty
        association, or any other Entity that may have liability under a Talc Insurance Policy.

                1.1.189 “Talc Insurance Policy” means any insurance policy currently or
        previously in effect at any time on or before the Effective Date naming the Debtors (or any
        predecessor, subsidiary, or past or present Affiliate of the Debtors) as an insured (whether
        as the primary or additional insured, or by virtue of being a subsidiary to the named
        insured), or otherwise alleged to afford the Debtors insurance coverage, upon which any
        claim could have been, has been or may be made with respect to any Talc Personal Injury
        Claim, including, but not limited to, the policies included in the Plan Supplement,
        Schedule III, and Schedule VI. Notwithstanding the foregoing, Talc Insurance Policies
        shall not include any policy providing reinsurance to any Settling Talc Insurance Company.

                1.1.190 “Talc Insurance Settlement Agreement” means (a) the Rio
        Tinto/Zurich Settlement Agreement and (b) any other settlement agreement entered into
        after the Petition Date by and among any Talc Insurance Company and one or more of the
        Debtors, and consented to by the Tort Claimants’ Committee and the FCR, in which a Talc
        Insurance Policy and/or the Debtors’ rights thereunder with respect to Talc Personal Injury
        Claims are released.

                1.1.191 “Talc Insurer Coverage Defense” means all rights and defenses that any
        Talc Insurance Company may have under any Talc Insurance Policy and applicable law
        with respect to a claim seeking insurance coverage or to a Talc Insurance Action, but Talc
        Insurer Coverage Defenses do not include any defense that the Plan or any of the other


                                                       23
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 32 of 133




        Plan Documents do not comply with the Bankruptcy Code. Upon entry of the Confirmation
        Order in the Chapter 11 Cases determining that the Bankruptcy Code authorizes the
        Assignment by preempting any terms or provisions of the Talc Insurance Policies that any
        Talc Insurance Company asserts or may assert otherwise prohibits the Assignment, a Talc
        Insurer Coverage Defense shall not include any defense that the Assignment is prohibited
        by the Talc Insurance Policies or applicable non-bankruptcy law.

                 1.1.192 “Talc Personal Injury Claim” means any Claim and any Talc Personal
        Injury Demand against one or more of the Debtors or any other Protected Party whether
        known or unknown, including with respect to any manner of alleged bodily injury, death,
        sickness, disease or alleged disease process, emotional distress, fear of cancer, medical
        monitoring, or any other alleged personal injuries (whether physical, emotional or
        otherwise), directly or indirectly arising out of or relating to the presence of or exposure to
        talc or talc-containing products based on the alleged pre-Effective Date acts or omissions
        of the Debtors or any other entity Entity for whose conduct the Debtors have or are alleged
        to have liability (but only to the extent such Claim or Talc Personal Injury Demand directly
        or indirectly arises out of or relates to the alleged pre-Effective Date acts or omissions of
        the Debtors), including, without limitation any claims directly or indirectly arising out of
        or relating to: (a) any products previously mined, processed, manufactured, sold (including,
        without limitation, any Sale pursuant to the Sale Order) and/or distributed by the Debtors
        or any other entity Entity for whose conduct the Debtors have or are alleged to have
        liability, but in all cases only to the extent of the Debtors’ liability; (b) any materials present
        at any premises owned, leased, occupied or operated by any entity Entity for whose
        products, acts, omissions, business or operations the Debtors have, or are alleged to have,
        liability; or (c) any talc in any way connected to the Debtors alleged to contain asbestos or
        other contaminatesconstituent. Talc Personal Injury Claims include all such claims,
        whether: (1) in tort, contract, warranty, restitution, conspiracy, contribution, indemnity,
        guarantee, subrogation, or any other theory of law, equity or admiralty, whether brought,
        threatened or pursued in any United States court or court anywhere in the world; (2) seeking
        compensatory, special, economic, non-economic, punitive, exemplary, administrative or
        any other costs, fees, injunctive or similar relief or any other measure of damages; (3)
        seeking any legal, equitable or other relief of any kind whatsoever, including, for the
        avoidance of doubt, any claims arising out of or relating to the presence of or exposure to
        talc or talc-containing products assertable against one or more Debtors or any other
        Protected Party by Cyprus in the Chapter 11 Cases; or (4) held by claimants residing within
        the United States or in a foreign jurisdiction. Talc Personal Injury Claims also include any
        such claims that have been resolved or are subject to resolution pursuant to any agreement,
        or any such claims that are based on a judgment or verdict. Talc Personal Injury Claims do
        not include any claim by any present or former employee of a predecessor or Affiliate of
        the Debtors for benefits under a policy of workers’ compensation insurance or for benefits
        under any state or federal workers’ compensation statute or other statute providing
        compensation to an employee from an employer. For the avoidance of doubt, the term
        “Talc Personal Injury Claim” includes, without limitation (i) all claims, debts, obligations,
        or liabilities for compensatory damages (such as, without limitation, loss of consortium,
        medical monitoring, personal or bodily injury, wrongful death, survivorship, proximate,
        consequential, general, and special damages) and punitive damages; and (ii) Indirect Talc
        Personal Injury Claims. Notwithstanding the foregoing, Talc Personal Injury Claims do not

                                                       24
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 33 of 133




        include any claim that a Settling Talc Insurance Company may have against its reinsurers
        and/or retrocessionaires in their capacities as such, and nothing in the Plan, the Plan
        Documents, or the Confirmation Order shall impair or otherwise affect the ability of a
        Settling Talc Insurance Company to assert any such claim against its reinsurers and/or
        retrocessionaires in their capacities as such.

                1.1.193 “Talc Personal Injury Demand” means a present or future demand for
        payment , present or future, against one or more of the Debtors or any one of themother
        Protected Party that (A) falls within the meaning of “demand” in section 524(g) of the
        Bankruptcy Code; (B) (i) manifests after the Effective Date, that (ii) arises out of the same
        or similar conduct or events that gave rise to a Claim that is a Talc Personal Injury Claim,
        and (iii) is caused or allegedly caused by any constituent other than asbestos; and/or (C) (i)
        was not a Claim prior to the Effective Date; , (ii) arises out of the same or similar conduct
        or events that gave rise to a Claim that is a Talc Personal Injury Claim; , and (iii) pursuant
        to the Plan, is to be resolved by pursuant to the terms of the Talc Personal Injury Trust in
        accordance with the Trust Distribution Procedures.

                1.1.194 “Talc Personal Injury Trust” means the Ivory America Personal Injury
        Trust established pursuant to the Talc Personal Injury Trust Agreement, which is a
        “qualified settlement fund” within the meaning of Treasury Regulations issued under
        Section 468B of the Internal Revenue Code.

              1.1.195 “Talc Personal Injury Trust Agreement” means that certain trust
        agreement, substantially in the form to be attached hereto as Exhibit B.

                 1.1.196 “Talc Personal Injury Trust Assets” means the following assets and
        any income, profits, and proceeds derived from such assets subsequent to the transfer of
        such assets to the Talc Personal Injury Trust: (a) the Imerys Settlement Funds; (b) the right
        to receive the Rio Tinto/Zurich Contribution pursuant to the Rio Tinto/Zurich Settlement;
        (c) all Cash held by the North American Debtors as of the Effective Date, not including the
        Cash used to fund the Reserves; (d) all non-Cash assets included in the Imerys
        Contribution, including the Contributed Indemnity and Insurance Interests; (e) the Talc
        Personal Injury Trust Causes of Action and any and all proceeds thereof; (f) the Talc
        Insurance Actions; (g) the Talc Insurance Action Recoveries; (h) the rights of the Debtors
        with respect to Talc Insurance Policies, Talc Insurance CIP Agreements, Talc Insurance
        Settlement Agreements, and Claims thereunder; (i) the Reorganized North American
        Debtor Stock; (j) all Cash remaining in the Reserves, if any, to be distributed to the Talc
        Personal Injury Trust in accordance with Section 10.13 of the Plan, provided that any Cash
        remaining in the Fee Claim Reserve or the Administrative Claim Reserve after all Fee
        Claims and Administrative Claims have been satisfied pursuant to Sections 2.1 and 2.3 of
        the Plan that is attributable to the Contingent Contribution, shall be disbursed with fifty
        percent (50%) distributed to the Talc Personal Injury Trust and fifty percent (50%)
        distributed to Imerys S.A.; and (k) any and all other funds, proceeds, or other consideration
        otherwise contributed to the Talc Personal Injury Trust pursuant to the Plan and/or the
        Confirmation Order or other order of the Bankruptcy Court; (l) the rights of the Debtors
        with respect to the J&J Indemnification Obligations; and (m) the income or earnings
        realized or received in respect to items (a) to (l) above.

                                                       25
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 34 of 133




                 1.1.197 “Talc Personal Injury Trust Causes of Action” means, any Estate
        Cause of Action, not otherwise expressly released pursuant to the Plan, attributable to:
        (a) all defenses to any Talc Personal Injury Claim, including, but not limited to, all defenses
        under section 502 of the Bankruptcy Code, (b) with respect to any Talc Personal Injury
        Claim, all rights of setoff, recoupment, contribution, reimbursement, subrogation or
        indemnity (as those terms are defined by the non-bankruptcy law of any relevant
        jurisdiction) and any other indirect claim of any kind whatsoever, whenever and wherever
        arising or asserted, (c) any other claims or rights with respect to Talc Personal Injury
        Claims that the Debtors would have had under applicable law if the Chapter 11 Cases had
        not occurred and the holder of such Talc Personal Injury Claim had asserted it by initiating
        civil litigation against any such Debtor, and (d) any claim, cause of action, or right of the
        Debtors or any one of them, under the laws of any jurisdiction, for reimbursement,
        indemnity, contribution, breach of contract, or otherwise arising from or relating to any
        payments made by the Debtors on account of Talc Personal Injury Claims prior to the
        Petition Date.

                1.1.198 “Talc Personal Injury Trust Documents” means the Talc Personal
        Injury Trust Agreement, the Trust Distribution Procedures, the Cooperation Agreement,
        and all other agreements, instruments, and documents governing the establishment,
        administration, and operation of the Talc Personal Injury Trust, which shall be substantially
        in the form set forth as exhibits hereto or in the Plan Supplement, as they may be amended
        or modified from time to time in accordance with their terms and the Plan. The Plan
        Proponents shall have consent rights over the Cooperation Agreement. With respect to the
        Talc Personal Injury Trust Agreement and the Trust Distribution Procedures, (i) prior to
        the Effective Date, the Debtors and Imerys S.A. shall have consultation rights as to the
        form and substance of such documents and (ii) after the Effective Date, the Plan Proponents
        shall have consent rights over modifications to such documents to the extent such
        modifications will materially impact the scope and the terms of the releases and injunctions
        included in Article XII of the Plan.

                 1.1.199 “Talc Personal Injury Trust Expenses” means any liabilities, costs, or
        expenses of, or imposed upon, or in respect of, the Talc Personal Injury Trust once
        established (except for payments to holders of Talc Personal Injury Claims on account of
        such Claims). Talc Personal Injury Trust Expenses shall also expressly include (a) any and
        all liabilities, costs, and expenses incurred subsequent to the Effective Date in connection
        with the Talc Personal Injury Trust Assets (including, without limitation, the prosecution
        of any Talc Personal Injury Trust Causes of Action and Talc Insurance Actions), in each
        case whether or not any such action results in a recovery for the Talc Personal Injury Trust
        and (b) the reasonable documented costs and expenses incurred by the Reorganized
        Debtors in taking any action on behalf of or at the direction of the Talc Personal Injury
        Trust, if any, including, without limitation, any costs and expenses incurred by the
        Reorganized Debtors in being named as a defendant in any Talc Insurance Action.

               1.1.200 “Talc PI Note” means that certain note to be issued by Imerys S.A. and
        guaranteed by ITI in favor of the Talc Personal Injury Trust in the amount of $500,000.00.



                                                       26
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 35 of 133




              1.1.201 “Talc PI Pledge Agreement” means the Pledge Agreement to be issued
        by Mircal Italia pursuant to which the Talc Personal Injury Trust will be granted an
        Encumbrance entitling the Talc Personal Injury Trust to fifty-one percent (51%) of the
        common stock of ITI in the event of default under the Talc PI Note.

                1.1.202 “Talc Trust Advisory Committee” means the committee appointed and
        serving in accordance with Section 4.4 of the Plan, and having the powers, duties and
        obligations set forth in the Talc Personal Injury Trust Agreement.

               1.1.203 “Talc Trust Advisory Committee Member” means any member of the
        Talc Trust Advisory Committee.

               1.1.204 “Talc Trust               Contribution”     is   defined   in   accordance   with
        Section 10.8.2.3 of the Plan.

                1.1.205 “Talc Trustee” means an individual appointed by the Bankruptcy Court
        to serve as a trustee of the Talc Personal Injury Trust pursuant to the terms of the Plan and
        the Talc Personal Injury Trust Agreement or who subsequently may be appointed pursuant
        to the terms of the Talc Personal Injury Trust Agreement.

               1.1.206 “Tort Claimants’ Committee” means the official committee of tort
        claimants in the Debtors’ Chapter 11 Cases appointed by the United States Trustee, as such
        committee is reconstituted from time to time.

               1.1.207 “Trust Distribution Procedures” means the Talc Personal Injury Trust
        Distribution Procedures, substantially in the form to be attached hereto as Exhibit A.

                1.1.208 “Unexpired Lease” means a lease to which one or more of the Debtors
        is a party that is subject to assumption or rejection under section 365 of the Bankruptcy
        Code.

               1.1.209 “Unimpaired” means a Claim or Equity Interest, or a Class of Claims or
        Equity Interests, that is not Impaired under the Plan.

               1.1.210 “United States Trustee” means the United States Trustee appointed
        under section 581 of title 28 of the United States Code to serve in the District of Delaware.

                1.1.211 “Unsecured Claim” means a Claim against one or more of the Debtors
        that is not an Administrative Claim, a Priority Non-Tax Claim, a Priority Tax Claim, a
        Secured Claim, a Talc Personal Injury Claim, or an Intercompany Claim.

               1.1.212 “Unsecured Claim Contribution” is defined in accordance with
        Section 10.8.2.2 of the Plan.

               1.1.213 “Voting Procedures” means those certain procedures and supplemental
        procedures approved by the Bankruptcy Court for soliciting and tabulating the votes to
        accept or reject the Plan cast by holders of Claims against and Equity Interests in the
        Debtors entitled to vote on the Plan.

                                                       27
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 36 of 133




               1.1.214 “Voting Procedures Order” means, the order entered by the Bankruptcy
        Court, which, among other things, (i) fixes Talc Personal Injury Claims in the amounts
        designated in the Trust Distribution Procedures, solely for voting purposes and not for
        allowance or distribution purposes, and (ii) approves the Voting Procedures.

               1.1.215 “Zurich” means Zurich American Insurance Company, in its own
        capacity and as successor-in-interest to Zurich Insurance Company, U.S. Branch.

               1.1.216 “Zurich Cash Contribution” means $260 million, which Zurich will
        contribute, or cause to be contributed, to the Talc Personal Injury Trust.

               1.1.217 “Zurich Corporate Parties” means Zurich and all Persons listed on
        Schedule V hereto, and the future successors and assigns of such Persons, solely in their
        capacity as such. Schedule V is an exclusive list and does not include, among others, the
        Debtors, the Imerys Protected Parties, Cyprus, and J&J.

                1.1.218 “Zurich Policies” means any and all Talc Insurance Policies issued by
        the Zurich Corporate Parties, including but not limited to the Talc Insurance Policies listed
        on Schedule VI. For the avoidance of doubt, the Zurich Policies shall not include any
        policy to the extent such policy provides reinsurance to any Rio Tinto Captive Insurer.

                 1.1.219 “Zurich Protected Parties” means (a) the Zurich Corporate Parties;
        (b) direct or indirect shareholders of Zurich; (c) current and former officers, directors,
        principals, members, partners, managers, employees, agents, advisory board members,
        financial advisors, attorneys, accountants, investment bankers, insurers, consultants,
        representatives, experts, and other professionals of the Zurich Corporate Parties; and
        (d) with respect to each of the foregoing Persons in clauses (b) and (c), each such Persons’
        respective heirs, executors, estates, and nominees, as applicable and, as to each Person
        listed in clauses (a), (b), (c), and (d), solely in their capacity as such. For the avoidance of
        doubt, the Zurich Protected Parties exclude the Debtors, the Imerys Protected Parties,
        Cyprus, and J&J.

       1.2     Interpretation; Application of Definitions; Rules of Construction; and Computation
of Time. The headings in the Plan are for convenience of reference only and shall not limit or
otherwise affect the provisions hereof. Wherever from the context it appears appropriate, each
term stated in either the singular or the plural will include both the singular and the plural, and
pronouns stated in the masculine, feminine, or neuter gender will include the masculine, feminine,
and neuter. Unless otherwise specified, all Article, Section, Schedule, or Exhibit references in the
Plan are to the respective article or section of, or schedule or exhibit to, the Plan. The words
“herein,” “hereof,” “hereto,” “hereunder,” and other words of similar meaning refer to the Plan as
a whole and not to any particular section, subsection, or clause contained in the Plan. The rules of
construction contained in section 102 of the Bankruptcy Code will apply to the construction of the
Plan. Unless otherwise stated herein, all references to dollars mean United States dollars. In
computing any period of time prescribed or allowed by the Plan, unless otherwise expressly
provided, the provisions of Bankruptcy Rule 9006(a) will apply. The words “including” or
“includes” shall be without limitation.



                                                       28
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 37 of 133




       1.3    Exhibits. All exhibits and schedules to the Plan, to the extent not annexed hereto
and any agreements referred to herein and therein will be available for review following their filing
with the Bankruptcy Court on (a) the Court’s website: www.deb.uscourts.gov, and (b) the website
maintained by the Debtors’ Claims Agent at https://primeclerk.com/imerystalc.

        1.4     Ancillary Documents. Each of the schedules and exhibits to the Plan (whether
annexed hereto or included in the Plan Supplement), the Disclosure Statement and supplements
thereto, and the schedules and exhibits to the Disclosure Statement and the supplements thereto
are an integral part of the Plan, and are hereby incorporated by reference and made a part of the
Plan, including, without limitation, the Talc Personal Injury Trust Agreement, the Trust
Distribution Procedures, the Cooperation Agreement, the Amended Charter Documents, and the
other Plan Documents.


TREATMENT OF ADMINISTRATIVE CLAIMS, FEE CLAIMS, AND PRIORITY TAX
                           CLAIMS

        2.1      Administrative Claims.

                2.1.1     Allowed Administrative Claims. Holders of Allowed Administrative
        Claims (other than Fee Claims, which are governed by Section 2.3 of the Plan) shall receive
        Cash equal to the unpaid portion of such Allowed Administrative Claims on the
        Distribution Date, in full satisfaction, settlement, release, and discharge of and in exchange
        for such Claims, or such amounts and on such other terms as may be agreed to by the
        holders of such Claims and the Debtors or the Reorganized Debtors, as the case may be;
        provided, however, that Allowed Administrative Claims representing liabilities incurred
        on or after the Petition Date in the ordinary course of business by any of the Debtors shall
        be paid by the Debtors or the Reorganized Debtors, as the case may be, in accordance with
        the terms and conditions of the particular transactions relating to such liabilities and any
        agreements relating thereto. All Allowed Administrative Claims (other than Fee Claims)
        shall be paid from funds held in the Administrative Claim Reserve, which shall be funded
        from Cash on hand, and/or the Imerys Cash Contribution (excluding the Unsecured Claim
        Contribution). The Reorganized Debtors will be entitled to transfer excess funds from the
        Fee Claim Reserve (after all Allowed Fee Claims have been satisfied in full) and the
        Reorganized North American Debtor Cash Reserve (excluding all funds attributable to the
        Unsecured Claim Contribution) to the Administrative Claim Reserve as they deem
        necessary or appropriate, on notice to the FCR and the Tort Claimants’ Committee, to
        enable them to satisfy their obligations herein.

                2.1.2     Administrative Claims Bar Date. Except as otherwise provided in this
        Article II, requests for payment of Administrative Claims (other than Fee Claims and
        Claims against the North American Debtors arising under section 503(b)(9) of the
        Bankruptcy Code), must be filed and served on the Reorganized Debtors pursuant to the
        procedures specified in the Confirmation Order and the notice of entry of the Confirmation
        Order no later than sixty (60) days after the Effective Date. Holders of Administrative
        Claims that are required to, but do not, file and serve a request for payment of such
        Administrative Claims by the Administrative Claims Bar Date shall be forever barred,

                                                       29
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 38 of 133




        estopped, and enjoined from asserting such Administrative Claims against, as applicable,
        the Debtors or the Reorganized Debtors, or their property, and such Administrative Claims
        shall be deemed discharged as of the Effective Date. Objections to such requests, if any,
        must be filed and served on the Reorganized Debtors and the requesting party, as
        applicable, no later than ninety (90) days after the Effective Date, unless otherwise
        authorized by the Bankruptcy Rules or Bankruptcy Court. Notwithstanding the foregoing,
        no request for payment of an Administrative Claim need be filed with respect to an
        Administrative Claim previously Allowed by Final Order, including all Administrative
        Claims expressly Allowed under the Plan. For the avoidance of doubt and in accordance
        with, and furtherance of, the terms of the ITC Stipulated Order, any ITC Stipulated Claim
        shall be (i) automatically disallowed upon entry of the Confirmation Order and (ii) deemed
        discharged upon the Effective Date, without any further action required.

                2.1.3      Disputed Administrative Claims. If a Disputed Administrative Claim is
        thereafter Allowed in whole or in part, the Disbursing Agent shall (at such time as
        determined to be practicable by the Reorganized Debtors) distribute from the
        Administrative Claim Reserve, to the holder of such Administrative Claim, the Cash that
        such holder would have received on account of such Claim if such Administrative Claim
        had been an Allowed Administrative Claim on the Effective Date. When (i) all Disputed
        Administrative Claims against the Reorganized Debtors have been resolved and
        (ii) Distributions required to be made by the Reorganized Debtors pursuant to this
        Section 2.1 and Section 2.3 have been made, all Cash remaining in the Administrative
        Claim Reserve shall be disbursed to the Talc Personal Injury Trust, except that any Cash
        remaining in the Administrative Claim Reserve after all Allowed Administrative Claims
        have been satisfied pursuant to this Section 2.1 and all Allowed Fee Claims have been
        satisfied pursuant to Section 2.3 that is attributable to the Contingent Contribution, shall be
        disbursed with fifty percent (50%) distributed to the Talc Personal Injury Trust and fifty
        percent (50%) distributed to Imerys S.A.

         2.2     Allowed Priority Tax Claims. On the Distribution Date, holders of Allowed
Priority Tax Claims shall receive Cash equal to the amount of such Allowed Priority Tax Claims,
in full satisfaction, settlement, release, and discharge of and in exchange for such Claims unless
the holder of such claim agrees to an alternative treatment.

        2.3      Fee Claims.

                2.3.1     All final fee requests for compensation or reimbursement of Fee Claims
        pursuant to sections 327, 328, 329, 330, 331, 503(b), or 1103 of the Bankruptcy Code for
        services rendered to the Debtors, the Tort Claimants’ Committee, or the FCR, all Fee
        Claims of members of the Tort Claimants’ Committee for reimbursement of expenses, and
        all requests or Claims under section 503(b)(4) of the Bankruptcy Code, must be filed and
        served on the Reorganized Debtors and other parties required to be served by the
        Compensation Procedures Order by no later than forty-five (45) days after the Effective
        Date, unless otherwise ordered by the Bankruptcy Court. Any objections to a final Fee
        Claim or any requests or claims under section 503(b)(4) of the Bankruptcy Code must be
        filed by no later than twenty (20) days after the filing of such Claim. The terms of the
        Compensation Procedures Order shall govern the allowance and payment of any final Fee

                                                       30
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 39 of 133




        Claims submitted in accordance with this Section 2.3 of the Plan. The Fee Examiner
        appointed under the Fee Examiner Order shall continue to act in this appointed capacity
        unless and until all final Fee Claims have been approved by order of the Bankruptcy Court,
        and the Reorganized Debtors shall be responsible to pay the fees and expenses incurred by
        the Fee Examiner in rendering services after the Effective Date.

                 2.3.2     The amount of the Fee Claims owing to the Professionals on and after the
        Effective Date shall be paid in Cash to such Professionals from funds held in the Fee Claim
        Reserve, which shall be funded from Cash on hand and/or the Imerys Cash Contribution
        (excluding the Unsecured Claim Contribution), as soon as reasonably practicable after such
        Claims are Allowed by a Bankruptcy Court order. The Reorganized Debtors will be
        entitled to transfer excess funds from the Administrative Claim Reserve (after all Allowed
        Administrative Claims have been satisfied in full) and the Reorganized North American
        Debtor Cash Reserve (excluding all funds attributable to the Unsecured Claim
        Contribution) to the Fee Claim Reserve as they deem necessary or appropriate, on notice
        to the FCR and the Tort Claimants’ Committee, to enable them to satisfy their obligations
        herein. When all Allowed Fee Claims and Allowed Administrative Claims have been paid
        in full, amounts remaining in the Fee Claim Reserve, if any, shall revert to the Talc Personal
        Injury Trust, except that any Cash remaining in the Fee Claim Reserve after all Allowed
        Fee Claims have been satisfied pursuant to this Section 2.3 and all Allowed Administrative
        Claims have been satisfied pursuant to Section 2.1 that is attributable to the Contingent
        Contribution, shall be disbursed with fifty percent (50%) distributed to the Talc Personal
        Injury Trust and fifty percent (50%) distributed to Imerys S.A.


           TREATMENT OF CLASSIFIED CLAIMS AND EQUITY INTERESTS

        3.1    Grouping of the Debtors for Convenience. The Plan groups the Debtors together
solely for the purposes of describing treatment under the Plan, Confirmation of the Plan, and
making Distributions. Unless set forth in the Plan, this grouping shall not affect any Debtor’s
status as a separate legal entity, change the organizational structure of the Debtors’ business
enterprise, constitute a change of control of any Debtor for any purpose, cause a merger or
consolidation of any legal entities, or cause the transfer of any assets. The Plan is not premised
upon and shall not cause the substantive consolidation of the Debtors, and, except as otherwise
provided by or permitted under the Plan, all Debtors shall continue to exist as separate legal
entities.

        3.2     Claims and Equity Interests Classified. For purposes of organization, voting, and
all Plan confirmation matters, and except as otherwise provided herein, all Claims (other than
Administrative Claims, Fee Claims, and Priority Tax Claims) against and Equity Interests in the
Debtors are classified as set forth in this Article III of the Plan. In accordance with
section 1123(a)(1) of the Bankruptcy Code, Administrative Claims, Priority Tax Claims, and Fee
Claims described in Article II of the Plan, have not been classified and are excluded from the
following Classes. A Claim or Equity Interest is classified in a particular Class only to the extent
that the Claim or Equity Interest falls within the description of such Class, and is classified in
another Class or Classes to the extent that any remainder of the Claim or Equity Interest falls within
the description of such other Class or Classes. Notwithstanding anything to the contrary contained

                                                       31
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1         Filed 10/05/20        Page 40 of 133




in the Plan, no Distribution shall be made on account of any Claim that is not an Allowed Claim
for distribution purposes.

       3.3     Treatment and Classification of Claims and Equity Interests. For purposes of all
Plan confirmation matters, including, without limitation, voting on, Confirmation of, and
Distributions under, the Plan, and except as otherwise provided herein, all Claims against (other
than Administrative Claims, Fee Claims, and Priority Tax Claims, which are not classified) and
Equity Interests in the Debtors shall be classified and treated in the manner set forth below.

 Class          Designation              Treatment          Entitlement to Vote       Estimated Recovery

          Priority Non-Tax                                   Not Entitled to Vote
 1                                       Unimpaired                                          100%
          Claims                                            (Presumed to Accept)

                                                             Not Entitled to Vote            100%
 2        Secured Claims                 Unimpaired
                                                            (Presumed to Accept)

          Unsecured Claims
                                                             Not Entitled to Vote
 3a       against the North              Unimpaired                                          100%
                                                            (Presumed to Accept)
          American Debtors

          Unsecured Claims                                   Not Entitled to Vote
 3b                                      Unimpaired                                          100%
          against ITI                                       (Presumed to Accept)

          Talc Personal Injury
 4                                        Impaired              Entitled to Vote           Unknown
          Claims

          Non-Debtor                                         Not Entitled to Vote
 5a                                       Impaired                                            0%
          Intercompany Claims                               (Presumed to Accept)

          Debtor Intercompany                                Not Entitled to Vote
 5b                                      Unimpaired                                          100%
          Claims                                            (Presumed to Accept)

          Equity Interests in the
                                                             Not Entitled to Vote
 6        North American                  Impaired                                         Cancelled
                                                            (Presumed to Accept)
          Debtors

                                                             Not Entitled to Vote
 7        Equity Interests in ITI        Unimpaired                                        Reinstated
                                                            (Presumed to Accept)

                 3.3.1       Class 1 – Priority Non-Tax Claims

                        (a)        Classification: Class 1 consists of all Priority Non-Tax Claims
         against the Debtors.




                                                       32
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 41 of 133




                       (b)    Treatment: On the Distribution Date, each holder of an Allowed
        Class 1 Priority Non-Tax Claim shall receive Cash equal to the Allowed Amount of such
        Priority Non-Tax Claim.

                       (c)   Voting: Class 1 is Unimpaired and each holder of an Allowed Claim
        in Class 1 is presumed to accept the Plan pursuant to section 1126(f) of the Bankruptcy
        Code. Each holder of an Allowed Claim in Class 1 is not entitled to vote to accept or reject
        the Plan.

                 3.3.2       Class 2 – Secured Claims

                          (a)      Classification: Class 2 consists of all Secured Claims against the
        Debtors.

                       (b)     Treatment: All Allowed Secured Claims in Class 2 will be treated
        pursuant to one of the following alternatives on the Distribution Date: (i) payment in full
        in Cash in accordance with section 506(a) of the Bankruptcy Code; (ii) reinstatement
        pursuant to section 1124 of the Bankruptcy Code; (iii) such other treatment as the Debtor
        and the holder shall agree; or (iv) such other treatment as may be necessary to render such
        Claim Unimpaired.

                       (c)   Voting: Class 2 is Unimpaired and each holder of an Allowed Claim
        in Class 2 is presumed to accept the Plan pursuant to section 1126(f) of the Bankruptcy
        Code. Each holder of an Allowed Claim in Class 2 is not entitled to vote to accept or reject
        the Plan.

                 3.3.3       Class 3a – Unsecured Claims against the North American Debtors

                     (a)    Classification: Class 3a consists of all Unsecured Claims against the
        North American Debtors.

                       (b)    Treatment: Each holder of an Allowed Unsecured Claim against the
        North American Debtors shall be paid the Allowed Amount of its Unsecured Claim on the
        Distribution Date. Such payment shall be (i) in full, in Cash, plus post-petition interest at
        the federal judgment rate in effect on the Petition Date, or (ii) upon such other less
        favorable terms as may be mutually agreed upon between the holder of such Unsecured
        Claim and the applicable North American Debtor or Reorganized North American Debtor.

                        (c)     Voting: Class 3a is Unimpaired and each holder of an Allowed
        Claim in Class 3a is presumed to accept the Plan pursuant to section 1126(f) of the
        Bankruptcy Code. Each holder of an Allowed Claim in Class 3a is not entitled to vote to
        accept or reject the Plan.

                 3.3.4       Class 3b – Unsecured Claims against ITI

                          (a)      Classification: Class 3b consists of all Unsecured Claims against
        ITI.


                                                       33
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 42 of 133




                       (b)     Treatment: The legal, equitable, and contractual rights of the holders
        of Unsecured Claims against ITI are unaltered by the Plan. Except to the extent that a
        holder of an Unsecured Claim against ITI agrees to a different treatment, on and after the
        Effective Date, Reorganized ITI will continue to pay or dispute each Unsecured Claim in
        the ordinary course of business in accordance with applicable law.

                        (c)     Voting: Class 3b is Unimpaired and each holder of an Allowed
        Claim in Class 3b is presumed to accept the Plan pursuant to section 1126(f) of the
        Bankruptcy Code. Each holder of an Allowed Claim in Class 3b is not entitled to vote to
        accept or reject the Plan.

                 3.3.5       Class 4 – Talc Personal Injury Claims

                       (a)     Classification: Class 4 consists of all Talc Personal Injury Claims.
        For the avoidance of doubt, Class 4 consists of Direct Talc Personal Injury Claims and
        Indirect Talc Personal Injury Claims.

                       (b)     Treatment: On the Effective Date, liability for all Talc Personal
        Injury Claims shall be channeled to and assumed by the Talc Personal Injury Trust without
        further act or deed and shall be resolved in accordance with the Trust Distribution
        Procedures. Pursuant to the Plan and Trust Distribution Procedures, each holder of a Talc
        Personal Injury Claim shall have its Claim permanently channeled to the Talc Personal
        Injury Trust, and such Claim shall thereafter be asserted exclusively against the Talc
        Personal Injury Trust and resolved in accordance with the Trust Distribution Procedures.
        On the Effective Date, all Talc Personal Injury Claims that were filed in the Chapter 11
        Cases shall be expunged from the Claims Register as provided in Section 11.9.

                        (c)      Voting: Class 4 is Impaired and each holder of an Allowed Claim
        in Class 4 is entitled to vote to accept or reject the Plan.

                 3.3.6       Class 5a – Non-Debtor Intercompany Claims

                          (a)      Classification: Class 5a consists of all Non-Debtor Intercompany
        Claims.

                     (b)    Treatment: On or after the Effective Date, all Non-Debtor
        Intercompany Claims shall be canceled, discharged, or eliminated.

                       (c)    Voting: Class 5a is Impaired. Each holder of an Allowed Claim in
        Class 5a has consented to its treatment under the Plan as a Plan Proponent and is therefore
        presumed to accept the Plan pursuant to section 1126(f) of the Bankruptcy Code. Each
        holder of an Allowed Claim in Class 5a is not entitled to accept or reject the Plan.

                 3.3.7       Class 5b – Debtor Intercompany Claims

                          (a)      Classification: Class 5b consists of all Debtor Intercompany Claims.



                                                       34
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 43 of 133




                       (b)    Treatment: At the election of the applicable Debtor, each Debtor
        Intercompany Claim shall (i) be reinstated, (ii) remain in place, and/or (iii) with respect to
        certain Debtor Intercompany Claims in respect of goods, services, interest, and other
        amounts that would have been satisfied in Cash directly or indirectly in the ordinary course
        of business had they not been outstanding as of the Petition Date, be settled in Cash.

                        (c)     Voting: Class 5b is Unimpaired and each holder of an Allowed
        Claim in Class 5b is conclusively deemed to have accepted the Plan pursuant to
        section 1126(f) of the Bankruptcy Code. Each holder of a Claim in Class 5b is not entitled
        to accept or reject the Plan.

                 3.3.8       Class 6 – Equity Interests in the North American Debtors

                     (a)           Classification: Class 6 consists of all Equity Interests in the North
        American Debtors.

                     (b)    Treatment: On the Effective Date, all Equity Interests in the North
        American Debtors shall be canceled, annulled, and extinguished.

                         (c)  Voting: Class 6 is Impaired. Each holder of an Allowed Class 6
        Equity Interest has consented to its treatment under the Plan as a Plan Proponent and is
        therefore presumed to accept the Plan pursuant to section 1126(f) of the Bankruptcy Code.
        Each holder of an Allowed Equity Interest in Class 6 is not entitled to vote to accept or
        reject the Plan.

                 3.3.9       Class 7 – Equity Interests in ITI

                          (a)      Classification: Class 7 consists of all Equity Interests in ITI.

                        (b)      Treatment: On the Effective Date, all Equity Interests in ITI shall be
        reinstated and the legal, equitable, and contractual rights to which holders of Equity
        Interests in ITI are entitled shall remain unaltered to the extent necessary to implement the
        Plan.

                       (c)      Voting: Class 7 is Unimpaired and each holder of an Allowed Class
        7 Equity Interest is presumed to accept the Plan pursuant to section 1126(f) of the
        Bankruptcy Code. Each holder of an Allowed Equity Interest in Class 7 is not entitled to
        vote to accept or reject the Plan.

        3.4     Debtors’ Rights with Respect to Unimpaired Claims. Except as otherwise provided
in the Plan, nothing under the Plan shall affect the rights of the Debtors or the Reorganized Debtors
with respect to any Unimpaired Claims, including all rights with respect to legal and equitable
defenses to, or setoffs or recoupments against, any such Unimpaired Claims.




                                                       35
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 44 of 133




                              THE TALC PERSONAL INJURY TRUST

        4.1    Establishment of the Talc Personal Injury Trust. On the Effective Date, the Talc
Personal Injury Trust shall be created in accordance with the Plan Documents. The Talc Personal
Injury Trust shall be a “qualified settlement fund” within the meaning of the Treasury Regulations
issued under Section 468B of the Tax Code.

        4.2      Purpose and Trust Distribution Procedures.

                4.2.1      The purposes of the Talc Personal Injury Trust shall be to assume all Talc
        Personal Injury Claims and to use the Talc Personal Injury Trust Assets and, among other
        things: (a) to preserve, hold, manage, and maximize the assets of the Talc Personal Injury
        Trust; and (b) to direct the processing, liquidation, and payment of all compensable Talc
        Personal Injury Claims in accordance with the Talc Personal Injury Trust Documents. The
        Talc Personal Injury Trust will resolve Talc Personal Injury Claims in accordance with the
        Talc Personal Injury Trust Documents in such a way that holders of Talc Personal Injury
        Claims are treated fairly, equitably, and reasonably in light of the finite assets available to
        satisfy such claims, and otherwise comply in all respects with the requirements of
        section 524(g)(2)(B)(i) of the Bankruptcy Code.

               4.2.2     In the event of a conflict between the terms or provisions of the Plan and
        the Talc Personal Injury Trust Documents, the terms of the Plan shall control.

        4.3     Selection of the Initial Talc Trustees. There shall be [____] initial Talc Trustees.
The initial Talc Trustees of the Talc Personal Injury Trust shall be the persons identified in the
Plan Supplement. All successor Talc Trustees shall be appointed in accordance with the terms of
the Talc Personal Injury Trust Agreement. For purposes of performing their duties and fulfilling
their obligations under the Talc Personal Injury Trust Agreement and the Plan, each Talc Trustee
shall be deemed to be (and the Confirmation Order shall provide that it is) a “party in interest”
within the meaning of section 1109(b) of the Bankruptcy Code. The Tort Claimants’ Committee
and the FCR shall jointly select the initial Talc Trustees.

        4.4      Advising the Talc Personal Injury Trust.

                4.4.1      The Talc Trust Advisory Committee. The Talc Trust Advisory
        Committee shall be established pursuant to the Talc Personal Injury Trust Agreement. The
        initial Talc Trust Advisory Committee shall have [___] members and shall have the
        functions, duties, and rights provided in the Talc Personal Injury Trust Agreement. Each
        member of the Talc Trust Advisory Committee shall serve in accordance with the terms
        and conditions contained in the Talc Personal Injury Trust Agreement. The Tort
        Claimants’ Committee alone shall select the [___] initial members of the Talc Trust
        Advisory Committee, who will be identified in the Plan Supplement.

               4.4.2     Successor Talc Trust Advisory Committee Members. Successor Talc
        Trust Advisory Committee Members shall be appointed pursuant to the terms of the Talc
        Personal Injury Trust Agreement.


                                                       36
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 45 of 133




                 4.4.3     FCR. From and after the Effective Date, the FCR shall continue to serve
        in that capacity as an advisor to the Talc Personal Injury Trust and shall have the functions,
        duties and rights provided in the Talc Personal Injury Trust Agreement. Any expenses
        incurred by the FCR in this capacity shall constitute Talc Personal Injury Trust Expenses.

        4.5      Transfer of Claims and Demands to the Talc Personal Injury Trust.

                 4.5.1     On the Effective Date, the Talc Personal Injury Trust shall assume the
        liabilities, obligations, and responsibilities of the Debtors for all Talc Personal Injury
        Claims, financial or otherwise, including, but not limited to, Indirect Talc Personal Injury
        Claims without further action of any Entity. This assumption shall not affect (i) the
        application of the Discharge Injunction and the Channeling Injunction to the Debtors or ;
        (ii) J&J’s obligations under the J&J Protocol Order or any Talc Insurance Company’s
        obligation under any Talc Insurance Policy; or (iii) the J&J Indemnification Obligations.

                 4.5.2     Except as otherwise expressly provided in the Plan, the Talc Personal
        Injury Trust Agreement, or the Trust Distribution Procedures, the Talc Personal Injury
        Trust shall have control over the Talc Personal Injury Trust Causes of Action and the Talc
        Insurance Actions, and the Talc Personal Injury Trust shall thereby become the estate
        representative pursuant to section 1123(b)(3)(B) of the Bankruptcy Code with the exclusive
        right to enforce each of the Talc Personal Injury Trust Causes of Action and Talc Insurance
        Actions, and the proceeds of the recoveries on any of the Talc Personal Injury Trust Causes
        of Action or the Talc Insurance Actions shall be deposited in and become the property of
        the Talc Personal Injury Trust and the Talc Personal Injury Trust shall have the right to
        enforce the Plan and any of the other Plan Documents (including, but not limited to, the
        Cooperation Agreement) according to their respective terms, including the right to receive
        the Talc Personal Injury Trust Assets as provided in the Plan; provided, however, (a) the
        Talc Personal Injury Trust shall have no other rights against the Reorganized Debtors or
        the Protected Parties except to enforce the Plan and any of the other Plan Documents; (b)
        the Talc Personal Injury Trust Causes of Action and the Talc Insurance Actions shall not
        include any of the Talc Insurer Coverage Defenses; (c) the Talc Personal Injury Trust
        Causes of Action and the Talc Insurance Actions shall not include any claims fully and
        finally released, compromised, or settled pursuant to the Plan; and (d) for the avoidance of
        doubt, the Talc Personal Injury Trust Causes of Action and the Talc Insurance Actions do
        not include any rights of the Debtors, the Reorganized Debtors, or the other Protected
        Parties arising under the Channeling Injunction or any of the other injunctions, releases, or
        the discharge granted under the Plan and the Confirmation Order.

        4.6      Transfer of Talc Personal Injury Trust Assets to the Talc Personal Injury Trust.

                4.6.1      Transfers on the Effective Date. On the Effective Date, subject to
        Section 4.6.2, all right, title, and interest in and to the Talc Personal Injury Trust Assets
        (including the Sale Proceeds) and any proceeds thereof shall be automatically, and without
        further act or deed, transferred to, vested in, and assumed by the Talc Personal Injury Trust
        free and clear of all Claims, Equity Interests, Encumbrances, and other interests of any
        Entity, subject to the Channeling Injunction and other provisions of the Plan. On the
        Effective Date, (i) Imerys S.A. and ITI shall issue and deliver the Talc PI Note to the Talc

                                                       37
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 46 of 133




        Personal Injury Trust and (ii) Mircal Italia shall execute the Talc PI Pledge Agreement,
        such that the Talc Personal Injury Trust shall be the sole holder of the Talc PI Note.

                4.6.2      Transfers After the Effective Date. To the extent any of the Talc Personal
        Injury Trust Assets are not transferred to the Talc Personal Injury Trust by operation of law
        on the Effective Date pursuant to the Plan, then when such assets accrue or become
        transferable subsequent to the Effective Date, they shall automatically and immediately
        transfer to the Talc Personal Injury Trust. To the extent that action of the Reorganized
        Debtors is required to effectuate such transfer, the Reorganized Debtors shall promptly
        transfer, assign, and contribute, such remaining Talc Personal Injury Trust Assets to the
        Talc Personal Injury Trust. In the event the Reorganized Debtors breach any obligation
        contained in this section, the Talc Personal Injury Trust will have no adequate remedy at
        law and shall be entitled to preliminary and permanent declaratory and injunctive relief.

        4.7    Talc Personal Injury Trust Expenses. The Talc Personal Injury Trust shall pay all
Talc Personal Injury Trust Expenses from the Talc Personal Injury Trust Assets, including
proceeds of applicable Talc Insurance Policies. The Talc Personal Injury Trust shall bear sole
responsibility with respect to the payment of the Talc Personal Injury Trust Expenses.
Additionally, the Talc Personal Injury Trust shall promptly pay all reasonable and documented
Talc Personal Injury Trust Expenses incurred by the Reorganized Debtors for any and all liabilities,
costs or expenses as a result of taking action on behalf of or at the direction of the Talc Personal
Injury Trust.

        4.8    Excess Talc Personal Injury Trust Assets. To the extent there are any Talc Personal
Injury Trust Assets remaining at such time as the Talc Personal Injury Trust is dissolved, such
excess Talc Personal Injury Trust Assets shall be transferred to a charity or charities for such
charitable purposes as the Talc Trustees, in their reasonable discretion, shall determine.

       4.9      Dissolution of the Talc Personal Injury Trust. The Talc Personal Injury Trust shall
be dissolved upon satisfaction of the purposes of the Talc Personal Injury Trust pursuant to the
Talc Personal Injury Trust Documents. Upon dissolution of the Talc Personal Injury Trust: (a) the
Talc Trustees and the Talc Trust Advisory Committee Members shall be released and discharged
from all further authority, duties, responsibilities, and obligations relating to and arising from and
in connection with the Chapter 11 Cases, and (b) the Talc Trust Advisory Committee shall be
dissolved.

        4.10 Funds and Investment Guidelines. All monies held in the Talc Personal Injury
Trust shall be invested, subject to the investment limitations and provisions enumerated in the Talc
Personal Injury Trust Agreement.

       4.11 Cooperation Agreement. The Debtors, the Imerys Non-Debtors, and the Talc
Personal Injury Trust shall enter into the Cooperation Agreement on the Effective Date in
substantially the form contained in the Plan Supplement that provides for the transfer and
assignment of certain documents of the Debtors to the Talc Personal Injury Trust. The parties to
the Cooperation Agreement shall be bound by the terms thereof.




                                                       38
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 47 of 133




        4.12 Talc Personal Injury Trust Indemnification of the Protected Parties. From and after
the Effective Date, the Talc Personal Injury Trust shall indemnify, to the fullest extent permitted
by applicable law, each of the Debtors, the Reorganized Debtors, and the other Protected Parties
for reasonable documented out-of-pocket expenses (including, without limitation, attorney’s fees
and expenses) that occur after the Effective Date attributable to the defense of any Talc Personal
Injury Claim asserted against the Debtors, Reorganized Debtors, or the other Protected Parties;
provided, however, that the limit of the indemnification with respect to each of the Imerys
Protected Parties, the Rio Tinto Protected Parties, and any Settling Insurance Company will be the
amount contributed by such party to the Talc Personal Injury Trust; and further provided further,
that the Talc Personal Injury Trust shall have no responsibilities for any liabilities, fees, or
expenses whatsoever that are J&J Indemnification Obligationsnot indemnify any party for any
alleged Foreign Claim.

        4.13 Post-Effective Date Liabilities. Notwithstanding anything to the contrary in the
Plan Documents or the Confirmation Order, neither any claim against nor the liability of any Entity
arising out of or relating to the alleged post-Effective Date acts or omissions of such Entity (each,
a “Post-Effective Date Liability”) shall be a Talc Personal Injury Claim. No Post-Effective Date
Liabilities are affected by the filing of the Chapter 11 Cases, confirmation or effectiveness of the
Plan, or any of the transactions effectuated in connection therewith. To the extent an individual
has both a Talc Personal Injury Claim and a claim based on any Post-Effective Date Liability, that
individual may seek recovery from the Talc Personal Injury Trust in accordance with the Talc
Personal Injury Trust Documents and will retain any and all rights under applicable law with
respect to such Post-Effective Date Liabilities.


       TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

        5.1      General Treatment.

                5.1.1     Subject to Section 5.7 hereof, except as otherwise provided herein, or in
        any contract, instrument, release, indenture, or other agreement or document entered into
        in connection with the Plan, all Executory Contracts or Unexpired Leases of the North
        American Debtors, shall be deemed rejected as of the Effective Date, unless such
        Executory Contract or Unexpired Lease (i) was assumed or rejected previously by the
        North American Debtor counterparty thereto, (ii) previously expired or terminated
        pursuant to its own terms, (iii) is the subject of a motion to assume filed on or before the
        Effective Date, (iv) is identified as an Executory Contract or Unexpired Lease to be
        assumed by the North American Debtors pursuant to the Sale Order; or (v) is identified as
        an Executory Contract or Unexpired Lease to be assumed by the North American Debtors
        in the Plan Supplement.

                 5.1.2     Notwithstanding the foregoing, in the event that ITI becomes a Debtor
        before the Effective Date, all Executory Contracts and Unexpired Leases of ITI will be
        assumed by ITI, except for those Executory Contracts and Unexpired Leases that (i) have
        been rejected by ITI by order of the Bankruptcy Court, (ii) are the subject of a motion to
        reject filed by ITI that is pending as of the Effective Date, (iii) are identified as Executory
        Contracts and Unexpired Leases to be rejected by ITI in the Plan Supplement, or (iv) are

                                                       39
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 48 of 133




        rejected or terminated by ITI pursuant to the terms of the Plan. All Executory Contracts or
        Unexpired Leases to be assumed by ITI will be identified in the Plan Supplement.

                5.1.3     Entry of the Confirmation Order shall constitute a Bankruptcy Court
        order approving the assumption or rejection of Executory Contracts and Unexpired Leases,
        all pursuant to sections 365(a) and 1123 of the Bankruptcy Code. Unless otherwise
        indicated herein or as provided for in the Sale Order, all assumptions or rejections of
        Executory Contracts and Unexpired Leases are effective as of the Effective Date. Each
        Executory Contract and Unexpired Lease assumed pursuant to the Plan or by Bankruptcy
        Court order but not assigned to a third party on or before the Effective Date shall (i) in the
        case of an Executory Contract or Unexpired Lease that is a Talc Personal Injury Trust
        Asset, be assigned to the Talc Personal Injury Trust on the date such trust is established or
        as soon as reasonably practicable thereafter, and shall vest in, and be fully enforceable by
        the Talc Personal Injury Trust in accordance with its terms, except as such terms may have
        been modified by such order, or (ii) revest in and be fully enforceable by the Reorganized
        Debtors, as applicable, in accordance with its terms, except as such terms may have been
        modified by such order.

                5.1.4      Notwithstanding anything to the contrary in the Plan, but subject to the
        limitations provided in Section 5.3 of the Plan, (i) the North American Debtors reserve the
        right to alter, amend, modify, or supplement the list of Executory Contracts and Unexpired
        Leases to be assumed by the North American Debtors identified in the Plan Supplement at
        any time before the date that is fourteen (14sixteen (16) days prior to the Confirmation
        Hearing, and (ii) ITI reserves the right to alter, amend, modify, or supplement the list of
        Executory Contracts and Unexpired Leases to be rejected by ITI identified in the Plan
        Supplement and the list of Executory Contracts and Unexpired Leases to be assumed by
        ITI identified in the Plan Supplement at any time before the date that is fourteen (14sixteen
        (16) days prior to the Confirmation Hearing, in each case, in order to take into account
        Executory Contracts and Unexpired Leases to be assumed or rejected in advance of the
        Confirmation Hearing. After the Effective Date, the Reorganized Debtors, or any assignee,
        as applicable, shall have the right to terminate, amend, or modify any intercompany
        contracts, leases or other agreements to which they are a party without approval of the
        Bankruptcy Court.

        5.2      Claims Based on Rejection of Executory Contracts or Unexpired Leases.

                5.2.1     If the rejection or deemed rejection of an Executory Contract or
        Unexpired Lease by any Debtor (for the avoidance of doubt, including ITI) results in
        damages to the other party or parties to such Executory Contract or Unexpired Lease, a
        Claim for such damages shall be forever barred and shall not be enforceable against any of
        the Debtors, the Reorganized Debtors, any assignee, or their properties, whether by way of
        setoff, recoupment, or otherwise unless a Proof of Claim is filed with the Claims Agent
        and served upon counsel for the Debtors by the earlier of (i) thirty (30) days after service
        of notice of the Effective Date, and (ii) thirty (30) days after service of notice of entry of a
        Final Order rejecting such Executory Contract or Unexpired Lease pursuant to a motion
        filed by any Debtor, which notice, in each case, will set forth such deadline.


                                                       40
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 49 of 133




               5.2.2      Any Claims arising from the rejection of an Executory Contract or
        Unexpired Lease not filed with the Bankruptcy Court within such time period provided in
        Section 5.2.1 will be automatically disallowed, forever barred from assertion and shall not
        be enforceable, without the need for any objection, or further notice to, or action, order or
        approval of the Bankruptcy Court. All Allowed Claims arising from the rejection of an
        Executory Contract or Unexpired Lease shall be classified as a Class 3a or Class 3b
        Unsecured Claim against the applicable North American Debtor or ITI, and shall be treated
        in accordance with Article III of the Plan.

        5.3      Cure of Defaults for Executory Contracts and Unexpired Leases.

                 5.3.1     Notwithstanding anything to the contrary contained herein, any monetary
        defaults under each Executory Contract and Unexpired Lease to be assumed pursuant to
        the Plan shall be satisfied, pursuant to section 365(b)(1) of the Bankruptcy Code, by
        payment of the default amount in Cash on the Distribution Date (i) from the Administrative
        Claim Reserve (if assumed by one of the North American Debtors pursuant to the Plan and
        Plan Supplement, but for the avoidance of doubt, not if assumed by the North American
        Debtors pursuant to the Sale Order), or (ii) by Reorganized ITI (if assumed by ITI), subject
        to the limitations described below, or on such other terms as the parties to such Executory
        Contracts or Unexpired Leases may otherwise agree. In the event of a dispute regarding
        (1) the amount of any payments necessary to cure such a default, (2) the ability of the
        Debtors or any assignee to provide any “adequate assurance of future performance” (within
        the meaning of section 365 of the Bankruptcy Code) under the Executory Contract or
        Unexpired Lease to be assumed, or (3) any other matter pertaining to assumption, the cure
        payments required by section 365(b)(1) of the Bankruptcy Code shall be made following
        the entry of a Final Order or orders resolving the dispute and approving the assumption.

                5.3.2     On or prior to On July 28, 2020 and August 28, 2020, in connection with
        the Bid Procedures Order, the North American Debtors served on applicable contract
        counterparties a notice of the potential assumption and assignment of such party’s
        Executory Contract or Unexpired Lease to a potential buyer of the Debtors’ assets, the
        proposed Cure Amount associated with such potential assumption and assignment, and the
        deadline to object to the proposed Cure Amount or to the assumption and assignment of
        the Executory Contract or Unexpired Lease (as may be modified or supplemented from
        time to timeeach, the and any such supplemental notice, a “Sale Cure Notice”). Applicable
        counterparties had until that date that was fourteen (14) days after service of the Sale Cure
        Notice identifying such counterparty to object to the proposed Cure Amount. Any
        counterparty to an Executory Contract or Unexpired Lease that failed to timely object to
        any Cure Amount in the applicable Sale Cure Notice is deemed to have consented to such
        Cure Amount. Pursuant to the Bid Procedures Order, the foregoing deadlines and
        requirements apply to any counterparty that is identified in any supplemental Sale Cure
        Notice.

                5.3.3     On or prior to August 29October 13, 2020, the North American Debtors
        shall distribute, or cause to be distributed, (i) notices of proposed assumption to the
        applicable counterparty or counterparties to each Executory Contract or Unexpired Lease
        that may be assumed by a North American Debtor, which notices shall include procedures

                                                       41
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 50 of 133




        for objecting to the proposed assumption of such Executory Contract or Unexpired Lease
        and the anticipated procedure for resolution of disputes by the Bankruptcy Court and (ii)
        notices of proposed assumption and proposed Cure Amounts to the applicable counterparty
        or counterparties to each Executory Contract or Unexpired Lease that may be assumed by
        ITI, which notices shall include procedures for objecting to the proposed assumption of
        such Executory Contract or Unexpired Lease and any Cure Amounts to be paid in
        connection therewith and the anticipated procedure for resolution of disputes by the
        Bankruptcy Court (the “Plan Cure and Assumption Notice”). Any objection to a
        proposed assumption by any of the North American Debtors or ITI pursuant to the Plan
        (including any objection as to adequate assurance of future performance) or related Cure
        Amount (as to ITI Executory Contracts and Unexpired Leases only) by a counterparty to
        an Executory Contract or Unexpired Lease must be filed, served and actually received by
        counsel to the Debtors and the other parties specified in the Plan Cure and Assumption
        Notice by September 22November 5, 2020. Any unresolved objection shall be heard at the
        Confirmation Hearing, unless otherwise agreed by the parties or at such other date and time
        as may be fixed by the Bankruptcy Court. Any counterparty to an Executory Contract or
        Unexpired Lease that fails to timely object to any proposed assumption and/or Cure
        Amount will be deemed to have assented to such assumption and/or Cure Amount. To the
        extent an Executory Contract or Unexpired Lease with ITI is not identified as an Executory
        Contract or Unexpired Lease to be assumed or rejected by ITI, then the Cure Amount for
        such Executory Contract or Unexpired Lease is $0 and such Executory Contract or
        Unexpired Lease will be assumed by ITI pursuant to the Plan.

                5.3.4      On or before September 14October 30, 2020, the Debtors shall serve
        copies of the lists of Executory Contracts and Unexpired Leases provided for in the Plan
        Supplement on the applicable counterparties. In addition, the Debtors will serve any
        revised Executory Contract and Unexpired Lease list on affected counterparties within two
        (2) days of filing such lists. Each , provided that each counterparty to an Executory
        Contract or Unexpired Lease that (i) is later added to the list and/or (ii) has its Cure Amount
        modified by the Debtors shall have until the date that is ten (10fourteen (14) days after the
        Debtors serve such counterparty with notice thereof to object to the assumption of its
        Executory Contract or Unexpired Lease pursuant to the Plan and, if the proposed Cure
        Amount has been modified, exclusively to the proposed Cure Amount.

                5.3.5      Assumption of any Executory Contract or Unexpired Lease pursuant to
        the Plan or otherwise shall result in the full release and satisfaction of any Claims or
        defaults, whether monetary or nonmonetary, including defaults of provisions restricting the
        change in control or ownership interest composition or other bankruptcy-related defaults,
        arising under any assumed Executory Contract or Unexpired Lease at any time before the
        effective date of the assumption.

        5.4      Modifications, Amendments, Supplements, Restatements or Other Agreement.

               5.4.1     Unless otherwise provided in the Plan, each Executory Contract or
        Unexpired Lease that is assumed shall include all modifications, amendments,
        supplements, restatements, or other agreements that in any manner affect such Executory
        Contract or Unexpired Lease, and all Executory Contracts and Unexpired Leases related

                                                       42
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 51 of 133




        thereto, if any, including all easements, licenses, permits, rights, privileges, immunities,
        options, rights of first refusal, and any other interests, unless any of the foregoing
        agreements has been previously rejected or repudiated, or is rejected or repudiated under
        the Plan.

                5.4.2    Modifications, amendments, supplements, and restatements to
        prepetition Executory Contracts and Unexpired Leases that have been executed by the
        Debtors during the Chapter 11 Cases shall not be deemed to alter the prepetition nature of
        the Executory Contract or Unexpired Lease, or the validity, priority, or amount of any
        Claims that may arise in connection therewith.

        5.5      Reservation of Rights. Neither the exclusion nor inclusion of any Executory
Contract or Unexpired Lease on (i) the list of the Executory Contracts and Unexpired Leases to be
assumed by the North American Debtors, (ii) the lists of the Executory Contracts and Unexpired
Leases to be assumed or rejected by ITI, as applicable, or (iii) anything contained in the Plan or
Plan Supplement, shall constitute an admission by any of the Debtors that any such contract or
lease is in fact an Executory Contract or Unexpired Lease or that the Reorganized Debtors, or any
assignee has any liability thereunder. If there is a dispute regarding whether a contract or lease is
or was executory or unexpired at the time of assumption or rejection, the Debtors, the Reorganized
Debtors, or any assignee, as applicable, shall have thirty (30) days following entry of a Final Order
resolving such dispute to alter their treatment of such contract or lease.

        5.6     Talc Insurance Policies and Talc Insurance CIP Agreements. Notwithstanding
Section 5.1 above, all Talc Insurance Policies and Talc Insurance CIP Agreements entered into
prior to the Petition Date shall be considered non-executory contracts and shall neither be assumed
nor rejected by the Debtors. Other than the permissibility of the Assignment, which is to be
determined by or in connection with Confirmation of the Plan, the rights and obligations of the
parties under such Talc Insurance Policies and Talc Insurance CIP Agreements, including the
question of whether any breach has occurred, shall be determined under applicable law.

        5.7     Non-Talc Insurance Policies. The Debtors do not believe that the Non-Talc
Insurance Policies (or settlements related thereto) constitute executory contracts. However, to the
extent such Non-Talc Insurance Policies are considered to be executory contracts, then,
notwithstanding anything contained in Article V to the contrary, the Plan will constitute a motion
to assume such Non-Talc Insurance Policies, and authorize the Reorganized Debtors, as applicable,
to pay all future obligations, if any, in respect thereof. Subject to the occurrence of the Effective
Date, the entry of the Confirmation Order will constitute approval of such assumption pursuant to
section 365(a) of the Bankruptcy Code and a finding by the Bankruptcy Court that each such
assumption is in the best interest of the Debtors, their respective Estates and all parties in interest.
Unless otherwise determined by the Bankruptcy Court pursuant to a Final Order or agreed to by
the parties thereto prior to the Effective Date, no payments are required to cure any defaults of any
Debtor existing as of the Confirmation Date with respect to each such Non-Talc Insurance Policy.
Notwithstanding anything to the contrary contained herein, Confirmation of the Plan shall not
discharge, impair or otherwise modify any obligations assumed by the foregoing assumption of
the Non-Talc Insurance Assets, and each such obligation shall be deemed and treated as an
Executory Contract that has been assumed by the Debtors under the Plan as to which no Proof of
Claim need be filed.

                                                       43
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 52 of 133




              DISTRIBUTIONS UNDER THE PLAN ON ACCOUNT OF CLAIMS

        6.1     Distributions. Distributions on account of Allowed Non-Talc Claims shall be made
on or after the Distribution Date as provided in the Plan. All Talc Personal Injury Claims shall be
liquidated and, as appropriate, paid, or resolved by the Talc Personal Injury Trust pursuant to and
in accordance with the Talc Personal Injury Trust Agreement and the Trust Distribution
Procedures.

        6.2      Timing and Calculation of Amounts to be Distributed.

                6.2.1     Except as otherwise provided in the Plan, on the Effective Date or as soon
        as reasonably practicable thereafter (or if a Claim is not an Allowed Claim on the Effective
        Date, on the date that such a Claim becomes an Allowed Claim, or as soon as reasonably
        practicable thereafter), each holder of an Allowed Non-Talc Claim shall receive the full
        amount of the Distribution that the Plan provides for such Allowed Claim in the applicable
        Class and in the manner provided herein. In the event that any payment or act under the
        Plan is required to be made or performed on a date that is not a Business Day, then the
        making of such payment or the performance of such act may be completed on the next
        succeeding Business Day, but shall be deemed to have been completed as of the required
        date.

               6.2.2      If and to the extent that there are Disputed Non-Talc Claims,
        Distributions on account of any such Disputed Non-Talc Claims shall be made pursuant to
        the provisions set forth in this Article VI of the Plan.

        6.3     Disbursing Agent. Except as otherwise provided herein, all Distributions under the
Plan shall be made by the Disbursing Agent. The Reorganized Debtors, or any such other Entity
or Entities designated by the Reorganized Debtors, shall serve as Disbursing Agent for all Non-
Talc Claims.

        6.4      Rights and Powers of Disbursing Agent.

                6.4.1      The Disbursing Agent shall be empowered to: (i) affect all actions and
        execute all agreements, instruments, and other documents necessary to perform its duties
        under the Plan; (ii) make all Distributions contemplated hereby; (iii) employ professionals
        to represent it with respect to its responsibilities; and (iv) exercise such other powers as
        may be vested in the Disbursing Agent by order of the Bankruptcy Court, pursuant to the
        Plan, or as deemed by the Disbursing Agent to be necessary and proper to implement the
        provisions thereof.

                6.4.2     Except as otherwise ordered by the Bankruptcy Court, the amount of any
        reasonable fees and expenses incurred by the Disbursing Agent on or after the Effective
        Date (including taxes) and any reasonable compensation and expense reimbursement
        claims (including reasonable attorney fees and expenses) made by the Disbursing Agent
        shall be paid in Cash by the Reorganized Debtors from the Reorganized North American
        Debtor Cash Reserve.


                                                       44
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 53 of 133




       6.5     Distributions on Account of Claims Allowed After the Effective Date.
Notwithstanding any other provision of the Plan, no Distributions shall be made under the Plan on
account of any Disputed Non-Talc Claim, unless and until such Disputed Non-Talc Claim becomes
an Allowed Non-Talc Claim. Distributions made after the Effective Date to holders of Disputed
Non-Talc Claims that are not Allowed Non-Talc Claims as of the Effective Date but which later
become Allowed Non-Talc Claims shall be made as if such Claim had been an Allowed Claim on
the Effective Date. Except as otherwise may be agreed to by the Debtors or the Reorganized
Debtors, on the one hand, and the holder of a Disputed Non-Talc Claim, on the other hand, and
notwithstanding any provision otherwise in the Plan, no partial payments and no partial
Distributions shall be made with respect to any Disputed Non-Talc Claim until all Disputed Non-
Talc Claims held by the holder of such Disputed Non-Talc Claim have become Allowed Non-Talc
Claims or have otherwise been resolved by settlement or Final Order.

        6.6      Delivery of Distributions and Undeliverable or Unclaimed Distributions.

                6.6.1     Delivery of Distributions to Holders of North American Debtor Claims.
        Except as otherwise provided in the Plan, Distributions to holders of Allowed North
        American Debtor Claims shall be made to holders of record as of the Distribution Record
        Date by the Disbursing Agent: (a) to the signatory set forth on any of the Proof of Claim
        filed by such holder or other representative identified therein (or at the last known
        addresses of such holder if no Proof of Claim is filed or if the North American Debtors
        have been notified in writing of a change of address); (b) at the addresses set forth in any
        written notices of address changes delivered to the Disbursing Agent after the date of any
        related Proof of Claim; or (c) at the addresses reflected in the Schedules if no Proof of
        Claim has been filed and the Disbursing Agent has not received a written notice of a change
        of address.

                6.6.2     Delivery of Distributions to Holders of ITI Claims. The legal, equitable,
        and contractual rights of the holders of ITI Claims are unaltered by the Plan. Except to the
        extent that a holder of an ITI Claim agrees to a different treatment, on and after the
        Effective Date, Reorganized ITI will continue to pay or dispute each ITI Claim in the
        ordinary course of business in accordance with applicable law.

                6.6.3     Full Benefit of Distributions. Distributions under the Plan on account of
        Non-Talc Claims shall not be subject to levy, garnishment, attachment or similar legal
        process, so that each holder of an Allowed Non-Talc Claim shall have and receive the
        benefit of the Distributions in the manner set forth in the Plan. None of the Debtors, the
        Reorganized Debtors, or the applicable Disbursing Agent shall incur any liability
        whatsoever on account of any Distributions under the Plan except where such Distributions
        are found by Final Order to have been made with gross negligence, willful misconduct or
        fraud.

                6.6.4     Undeliverable Distributions and Unclaimed Property. In the event that
        any Distribution to any holder of an Allowed Non-Talc Claim is returned as undeliverable,
        no further Distribution to such holder shall be made unless and until the Disbursing Agent
        has determined the then current address of such holder, at which time such Distribution
        shall be made as soon as practicable after such Distribution has become deliverable to such

                                                       45
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 54 of 133




        holder without interest; provided, however, that such Distributions shall be deemed
        unclaimed property under section 347(b) of the Bankruptcy Code and forfeited at the
        expiration of three (3) months from the applicable Distribution Date. After such date, (i) all
        “unclaimed property” or interests in property in respect of the Reorganized North
        American Debtors shall revert to the applicable Reserve used to fund the Allowed Non-
        Talc Claim to be held and/or disbursed in accordance with the Plan, or, to the Reorganized
        North American Debtors to be used and/or disbursed in accordance with the Plan if the
        applicable Reserve is no longer in effect, and (ii) all “unclaimed property” or interests in
        property in respect of ITI shall revert to ITI (in each case, (i) and (ii), notwithstanding any
        applicable federal or state escheat, abandoned or unclaimed property laws to the contrary).
        The claim of any holder to such property or interest in property shall be discharged and
        forever barred.

        6.7    Time Bar to Cash Payments. Checks issued by the Disbursing Agent in respect of
Allowed Non-Talc Claims shall be null and void if not cashed within one hundred and eighty (180)
days of the date of issuance thereof. The holder of the Allowed Non-Talc Claim with respect to
which such check originally was issued may make a request for re-issuance of any check directly
to the Disbursing Agent; provided, however, that any such request for re-issuance of a check shall
be made on or before the twelve (12) month anniversary of the Distribution Date. After such date,
all Non-Talc Claims in respect of void checks shall be discharged and forever barred.

        6.8    Disbursing Agent’s Obligation to Provide Periodic Reporting. The Disbursing
Agent will provide quarterly reporting on the status of the claims process of the Reorganized North
American Debtors including funds remaining in each of the Reserves to the Talc Personal Injury
Trust, the Talc Trust Advisory Committee, the FCR, and Imerys S.A. The first quarterly report
will encompass the first three full months following the Effective Date (plus any partial month
during which the Effective Date occurs). Each report will be delivered within thirty (30) days of
the conclusion of the preceding quarterly period. These reports will not be filed with the
Bankruptcy Court.

        6.9     Record Date for Holders of Claims. Except as otherwise provided in an order of
the Bankruptcy Court that is not subject to any stay, the transferees of Claims that are transferred
pursuant to Bankruptcy Rule 3001, on or prior to the Distribution Record Date, shall be treated as
the holders of such Claims for all purposes, notwithstanding that any period provided by
Bankruptcy Rule 3001 for objecting to such transfer has not expired by the Distribution Record
Date. If there is any dispute regarding the identity of the Person entitled to receive a Distribution
in respect of a Claim under the Plan, no Distribution need be made in respect of such Claim until
such dispute has been resolved.

        6.10     Compliance with Tax Requirements and Allocations.

               6.10.1    In connection with the Plan and all Distributions hereunder, the
        Disbursing Agent shall comply with all tax withholding and reporting requirements
        imposed on them by any federal, state or local taxing authority, and all Distributions
        pursuant to the Plan shall be subject to such withholding and reporting requirements.
        Notwithstanding any provision in the Plan to the contrary, the Disbursing Agent shall be
        authorized to take all actions necessary or appropriate to comply with such withholding

                                                       46
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 55 of 133




        and reporting requirements, including liquidating a portion of the Distribution to be made
        under the Plan to generate sufficient funds to pay applicable withholding taxes, withholding
        Distributions pending receipt of information necessary to facilitate such Distributions
        including tax certification forms, or establishing any other mechanisms it believes are
        reasonable and appropriate.

                6.10.2    For tax purposes, Distributions in full or partial satisfaction of Allowed
        Claims shall be allocated first to the principal amount of Allowed Claims, with any excess
        allocated to unpaid interest that accrued on such Claims.

        6.11 Transfers of Claims. In the event that the holder of any Claim shall transfer such
Claim after the Distribution Record Date, it shall immediately advise the applicable Reorganized
Debtor(s) or the Talc Personal Injury Trust (to the extent it pertains to a Talc Personal Injury
Claim), in writing of such transfer and file a notice of the transfer with the Bankruptcy Court. The
Reorganized Debtors or the Talc Personal Injury Trust, as the case may be, shall be entitled to
assume that no transfer of any Claim has been made by any holder unless and until written notice
of a transfer has been actually received by the applicable Reorganized Debtor(s) or the Talc
Personal Injury Trust, as applicable. Each transferee of any Claim shall take such Claim subject
to the provisions of the Plan, and, except as provided in a notice of transfer, the Reorganized
Debtors or the Talc Personal Injury Trust, as the case may be, shall be entitled to assume
conclusively that the transferee named in any notice of transfer shall thereafter be vested with all
rights and powers of the transferor of such Claim.

        6.12 Interest on Impaired and Disputed Claims. Except as specifically provided for
herein or in the Talc Personal Injury Trust Documents (as related to Talc Personal Injury Claims),
interest shall not accrue on Impaired Claims, and no holder of an Impaired Claim shall be entitled
to interest accruing on or after the Petition Date on any such Impaired Claim. Interest shall not
accrue or be paid on any Disputed Claim in respect of the period from the Petition Date to the date
a Distribution is made thereon if and after such Disputed Claim becomes an Allowed Claim.

        6.13 Setoffs. The Debtors and the Reorganized Debtors (or the Talc Personal Injury
Trust to the extent it pertains to a Talc Personal Injury Claim) may, pursuant to the applicable
provisions of the Bankruptcy Code, or applicable non-bankruptcy law, set off against any
applicable Allowed Claim (before any Distribution is made on account of such Claim) any and all
claims, rights, causes of action, debts or liabilities of any nature that the Debtors or the Reorganized
Debtors (or the Talc Personal Injury Trust (in its own right or as assignee of the Debtors) to the
extent it pertains to a Talc Personal Injury Claim) may hold against the holder of such Allowed
Claim; provided, however, that the failure to effect such a setoff shall not constitute a waiver or
release of any such claims, rights, causes of action, debts or liabilities.


                    RESOLUTION OF DISPUTED CLAIMS OTHER THAN
                          TALC PERSONAL INJURY CLAIMS

        7.1     Disputed Claims. All Disputed Claims against the Debtors, other than Talc
Personal Injury Claims, Administrative Claims, and Fee Claims, shall be subject to the provisions
of this Article VII. All Talc Personal Injury Claims shall be resolved by the Talc Personal Injury


                                                       47
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 56 of 133




Trust in accordance with the Talc Personal Injury Trust Documents. All Administrative Claims
and Fee Claims shall be determined and, if Allowed, paid in accordance with Article II of the Plan.

        7.2      Prosecution of Claims Generally.

                7.2.1      Subject to the provisions contained herein, including as set forth in
        Section 11.8.2 of the Plan, after the Effective Date, only the Reorganized Debtors may
        object to the allowance of any Non-Talc Claim, except that the United States Trustee, the
        FCR, the other Notice Parties (as that term is defined in the Compensation Procedures
        Order), and the Imerys Non-Debtors, as applicable, shall also have standing and capacity
        to object to the Fee Claims of the Professionals. After the Effective Date, the Reorganized
        Debtors shall be accorded the power and authority to allow or settle and compromise any
        Non-Talc Claim, except for Fee Claims, without notice to any other party or approval of
        or notice to the Bankruptcy Court. For the avoidance of doubt, no fees resulting from
        objections to the Fee Claims, other than objections by the Reorganized Debtors and/or the
        Fee Examiner will be funded by the Reorganized Debtors.

                 7.2.2    Notwithstanding anything to the contrary in this Article VII,
        (i) resolution of Talc Personal Injury Claims shall be handled exclusively by the Talc
        Personal Injury Trust in accordance with the Talc Personal Injury Trust Documents,
        (ii) objections to Fee Claims shall be handled in accordance with the Compensation
        Procedures Order, subject to Section 2.3, and (iii) objections to Administrative Claims
        (excluding Fee Claims) shall be handled in accordance with Section 2.1 of the Plan.

               7.2.3    Notwithstanding anything to the contrary in this Article VII, objections
        to Non-Talc Claims against ITC shall be subject to review by the Information Officer.

       7.3       Prosecution of Disputed North American Debtor Claims and Claims Objection
Deadline.

                 7.3.1    Each Reorganized North American Debtor shall have the right, after the
        Effective Date, to file objections to the North American Debtor Claims that have not
        already been Allowed by Final Order, agreement, or the Plan, and litigate to judgment,
        settle, or withdraw such objections to Disputed North American Debtor Claims; provided
        that objections to and the prosecution of Non-Talc Claims against ITC shall be subject to
        review by the Information Officer. Without limiting the foregoing, each Reorganized
        North American Debtor, as applicable, shall have the right to litigate any Disputed North
        American Debtor Claim either in the Bankruptcy Court or in any court of competent
        jurisdiction.

                7.3.2     Unless otherwise ordered by the Bankruptcy Court, objections to North
        American Debtor Claims (other than Administrative Claims, Fee Claims, or late-filed
        Claims) shall be filed with the Bankruptcy Court and served upon the holders of each such
        North American Debtor Claim to which objections are made on or before the Claims
        Objection Bar Date, unless extended by order of the Bankruptcy Court prior to the
        expiration of such period. Objections to late-filed Claims against the North American
        Debtors shall be filed before the later of (i) six (6) months following the Effective Date, or


                                                       48
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 57 of 133




        (ii) ninety (90) days after the Reorganized North American Debtors receive actual notice
        of the filing of such Claim.

        7.4      ITI Claims.

                7.4.1      Except as otherwise provided in the Plan, holders of ITI Claims or Equity
        Interests in ITI shall not be required to file a Proof of Claim or proof of interest, and no
        such parties should file a Proof of Claim or proof of interest. The legal equitable, and
        contractual rights of holders of ITI Claims are unaltered by the Plan. Except to the extent
        that a holder of an ITI Claim agrees to a different treatment, on and after the Effective Date,
        Reorganized ITI will continue to pay or dispute each ITI Claim in the ordinary course of
        business in accordance with applicable law. ITI may, in its discretion, file with the
        Bankruptcy Court (or any other court of competent jurisdiction) an objection to the
        allowance of any ITI Claim or any other appropriate motion or adversary proceeding with
        respect thereto. All such objections will be litigated to Final Order; provided, however,
        that ITI or Reorganized ITI, as applicable, may compromise, settle, withdraw, or resolve
        by any other method approved by the Bankruptcy Court any objections to ITI Claims.

                 7.4.2      ITI or Reorganized ITI, as applicable, shall have the exclusive authority
        to file, settle, compromise, withdraw or litigate to judgment any objections to ITI Claims
        or Equity Interests in ITI as permitted under the Plan. From and after the Effective Date,
        Reorganized ITI may settle or compromise any Disputed ITI Claim or Disputed Equity
        Interest in ITI without approval of the Bankruptcy Court. ITI also reserves the right to
        resolve any Disputed ITI Claim or Disputed Equity Interest in ITI outside the jurisdiction
        of the Bankruptcy Court under applicable governing law.

        7.5     Distributions on Account of Disputed Claims. At such time as determined to be
practicable by the Reorganized Debtors, the Disbursing Agent will make Distributions on account
of any Disputed Claim that has become Allowed. Such Distributions will be made pursuant to the
applicable provisions of Article VI of the Plan.

       7.6     No Distributions Pending Allowance. No Distributions or other consideration shall
be paid with respect to any Claim that is a Disputed Claim unless and until all objections to such
Disputed Claim are resolved by agreement or Final Order and such Disputed Claim becomes an
Allowed Claim.

        7.7      Estimation of Claims. The Debtors (before the Effective Date) or the Reorganized
Debtors (on or after the Effective Date) may, at any time request that the Bankruptcy Court
estimate any Disputed Claim pursuant to section 502(c) of the Bankruptcy Code regardless of
whether an objection was previously filed with the Bankruptcy Court with respect to such Claim,
or whether the Bankruptcy Court has ruled on any such objection, and the Bankruptcy Court will
retain jurisdiction to estimate any Claim at any time during litigation concerning any objection to
any Claim, including during the pendency of any appeal relating to any such objection. In the
event that the Bankruptcy Court estimates any Disputed Claim, that estimated amount will
constitute either the Allowed Amount of such Claim or a maximum limitation on such Claim
against any party or Entity, as determined by the Bankruptcy Court. If the estimated amount
constitutes a maximum limitation on such Claim, the Debtors (before the Effective Date) or the


                                                       49
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 58 of 133




Reorganized Debtors (on or after the Effective Date), may elect to pursue any supplemental
proceedings to object to any ultimate Distribution on such Claim. All of the objection, estimation,
settlement, and resolution procedures set forth in the Plan are cumulative and not necessarily
exclusive of one another. Claims may be estimated and subsequently compromised, objected to,
settled, withdrawn, or resolved by any mechanism approved by the Bankruptcy Court.

        7.8      Disputed Claims Reserve for the North American Debtors.

                7.8.1     On the Effective Date, the North American Debtors shall deposit in the
        Disputed Claims Reserve the Cash that would have been distributed to the holders of
        Disputed North American Debtor Claims if such Disputed North American Debtor Claims
        had been Allowed Claims as of the Effective Date. The Disputed Claims Reserve shall be
        funded from Cash on hand of the North American Debtors on the Effective Date and/or the
        Imerys Cash Contribution (excluding the Contingent Contribution). The amount to be
        deposited shall be determined based on the lesser of (1) the asserted amount of the Disputed
        North American Debtor Claims in the applicable Proofs of Claim; (2) the amount, if any,
        estimated by the Bankruptcy Court pursuant to (i) section 502(c) of the Bankruptcy Code
        or (ii) Section 7.7 of the Plan if, after the Effective Date, a motion is filed by any
        Reorganized North American Debtor to estimate such Claim; (3) the amount otherwise
        agreed to by the Debtors (or the Reorganized North American Debtors, if after the Effective
        Date) and the holders of such Disputed North American Debtor Claims; or (4) any amount
        otherwise approved by the Bankruptcy Court.

                7.8.2     If a North American Debtor Claim that remains a Disputed Claim as of
        the Effective Date is thereafter Allowed in whole or in part, the Disbursing Agent shall (at
        such time as determined to be practicable by the Reorganized North American Debtors)
        distribute from the Disputed Claims Reserve, to the holder of such North American Debtor
        Claim, the Cash that such holder would have received on account of such Claim if such
        Claim had been an Allowed Claim on the Effective Date.

                7.8.3     The Reorganized North American Debtors shall determine, on each six
        (6) month anniversary of the Effective Date, whether the amounts available in the
        Reorganized North American Debtor Cash Reserve are in excess of the amount necessary
        to satisfy the purpose for which such reserve was established. If the Reorganized North
        American Debtors determine a surplus exists in the Reorganized North American Debtor
        Cash Reserve as of the date of such determination, such surplus Cash shall be allocated to
        the Disputed Claims Reserve to the extent such reserve is insufficiently funded to satisfy
        the purpose for which such reserve was established.

        7.9    Disputed ITI Claims. If a Claim against ITI that remains a Disputed Claim as of
the Effective Date is thereafter Allowed in whole or in part, the Disbursing Agent (at such time as
determined to be practicable by Reorganized ITI) will distribute from the monies available at
Reorganized ITI, to the holder of such Claim, the monies that such holder would have received on
account of such Claim if such Claim had been an Allowed Claim on the Effective Date.

      7.10 Distribution of Excess Amounts in the Disputed Claims Reserve for the North
American Debtors. When all Disputed North American Debtor Claims are resolved and either


                                                       50
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 59 of 133




become Allowed or Disallowed, to the extent Cash remains in the Disputed Claims Reserve after
all holders of such Claims have been paid the full amount they are entitled to pursuant to the
treatment set forth for under the Plan, then such excess amounts will be transferred to the Talc
Personal Injury Trust and become Talc Personal Injury Trust Assets, whereby such excess amounts
will be made available to satisfy Talc Personal Injury Trust Expenses and for disbursement to
holders of Claims in Class 4 pursuant to the Trust Distribution Procedures.


                            ACCEPTANCE OR REJECTION OF PLAN

        8.1     Classes Entitled to Vote. Holders of Talc Personal Injury Claims shall be entitled
to vote to the extent and in the manner provided in the Voting Procedures Order and the Plan.

       8.2     Acceptance of Holders of Talc Personal Injury Claims. Pursuant to sections
1126(c) and 524(g)(2)(B)(ii)(IV)(bb) of the Bankruptcy Code, Class 4 (Talc Personal Injury
Claims) shall have accepted the Plan only if at least two-thirds (2/3) in amount and seventy-five
percent (75%) of the members in Class 4 actually voting on the Plan have voted to accept the Plan.

        8.3    Acceptance by Unimpaired Class. Classes 1, 2, 3a, 3b, 5b, and 7 are Unimpaired
under the Plan and are conclusively presumed to have accepted the Plan pursuant to section 1126(f)
of the Bankruptcy Code.

       8.4      Acceptance by Impaired Class. Classes 5a and 6 will not receive or retain any
property or distribution under the Plan and are Impaired under the Plan. Notwithstanding, Classes
5a and 6 are presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy
Code because all holders of Claims or Equity Interests (as applicable) in Classes 5a and 6 are Plan
Proponents and have consented to their treatment under the Plan.


                       CONDITIONS PRECEDENT TO CONFIRMATION
                          AND CONSUMMATION OF THE PLAN

        9.1     Conditions Precedent to the Confirmation of the Plan. Confirmation of the Plan
shall not occur unless each of the following conditions has been satisfied or waived pursuant to
Section 9.3 of the Plan:

               9.1.1    The Bankruptcy Court shall have entered an order, acceptable in form
        and substance to each of the Plan Proponents approving the Disclosure Statement as
        containing adequate information within the meaning of section 1125 of the Bankruptcy
        Code.

                9.1.2     Class 4 shall have voted in requisite numbers and amounts in favor of the
        Plan as required by sections 524(g), 1126, and 1129 of the Bankruptcy Code.

              9.1.3    The Plan and the Plan Supplement, including any schedules, documents,
        supplements and exhibits thereto, shall be consistent with (i) section 524(g) of the
        Bankruptcy Code, as applicable, and (ii) the other provisions of the Plan.


                                                       51
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 60 of 133




                9.1.4    The Reorganized North American Debtors shall have sufficient funds
        from Cash on hand and/or the Unsecured Claim Contribution to resolve all Allowed Class
        3a Claims and to adequately fund the Disputed Claims Reserve as determined by each of
        the Plan Proponents.

                9.1.5     The Bankruptcy Court shall have made such findings and determinations
        regarding the Plan as shall enable the entry of the Confirmation Order and any other order
        in conjunction therewith, in form and substance acceptable to each of the Plan Proponents.
        These findings and determinations, are designed, among other things, to ensure that the
        Injunctions, releases and discharges set forth in Article XII shall be effective, binding and
        enforceable, and shall among other things, conclude:

                        (i)     Good Faith Compliance. The Plan complies with all applicable
                 provisions of the Bankruptcy Code including, without limitation, that the Plan be
                 proposed in good faith and that the Confirmation Order not be procured by fraud.

                        (ii)  Voting. Class 4 has voted in requisite numbers and amounts in favor
                 of the Plan as required by each of sections 524(g), 1126, and 1129 of the
                 Bankruptcy Code.

                         (iii) Injunctions. The Channeling Injunction, the Insurance Entity
                 Injunction, and the Supplemental Settlement Injunction Order are to be
                 implemented in connection with the Talc Personal Injury Trust.

                        (iv)    Named Defendants. As of the Petition Date, one or more of the
                 Debtors had been named as a defendant in personal injury, wrongful death or
                 property damage actions seeking recovery for damages allegedly caused by the
                 presence of, or exposure to, talc or talc-containing products.

                         (v)    Assumption of Certain Liabilities. Upon the Effective Date, the
                 Talc Personal Injury Trust shall assume the liabilities of the Protected Parties with
                 respect to Talc Personal Injury Claims and, except as set forth in the J&J Protocol
                 Order, have exclusive authority as of the Effective Date to satisfy or defend such
                 Talc Personal Injury Claims.

                         (vi)    Funding of Talc Personal Injury Trust. The Talc Personal Injury
                 Trust will be funded with the Talc Personal Injury Trust Assets, including the Talc
                 PI Note, which will be secured by a majority of the common stock of Reorganized
                 ITI, pursuant to the Talc PI Pledge Agreement, and include the right to receive
                 distributions on account of the Talc PI Note pursuant to the terms set forth in the
                 Talc PI Note.

                        (vii) Stock Ownership. The Talc Personal Injury Trust, on the Effective
                 Date, by the exercise of rights granted under the Plan, (i) will receive the
                 Reorganized North American Debtor Stock and shall maintain the rights to receive
                 dividends or other distributions on account of such stock, and (ii) will be entitled to
                 own the majority of the common stock of Reorganized ITI if specific contingencies
                 occur.

                                                       52
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 61 of 133




                        (viii) Use of Talc Personal Injury Trust Assets. The Talc Personal Injury
                 Trust will use its assets and income to resolve Talc Personal Injury Claims.

                         (ix)    Likelihood of Talc Personal Injury Demands. The Debtors are
                 likely to be subject to substantial future Talc Personal Injury Demands for payment
                 arising out of the same or similar conduct or events that gave rise to the Talc
                 Personal Injury Claims that are addressed by the Channeling Injunction and the
                 Insurance Entity Injunction.

                       (x)      Talc Personal Injury Demands Indeterminate. The actual amounts,
                 numbers, and timing of future Talc Personal Injury Demands cannot be determined.

                         (xi)    Likelihood of Threat to Plan’s Purpose. Pursuit of Talc Personal
                 Injury Claims, including Talc Personal Injury Demands, outside of the procedures
                 prescribed by the Plan and the Plan Documents, including the Trust Distribution
                 Procedures, is likely to threaten the Plan’s purpose to treat the Talc Personal Injury
                 Claims and Talc Personal Injury Demands equitably.

                         (xii) Injunctions Conspicuous. The terms of the Discharge Injunction,
                 the Channeling Injunction, the Supplemental Settlement Injunction Order, the
                 Release Injunction, and the Insurance Entity Injunction, including any provisions
                 barring actions against third parties, are set out in conspicuous language in the Plan
                 and in the Disclosure Statement.

                         (xiii) Appropriate Trust Mechanisms. Pursuant to court orders or
                 otherwise, the Talc Personal Injury Trust shall operate through mechanisms such
                 as structured, periodic or supplemental payments, pro rata distributions, matrices
                 or periodic review of estimates of the numbers and values of Talc Personal Injury
                 Claims or other comparable mechanisms, that provide reasonable assurance that the
                 Talc Personal Injury Trust will value, and be in a financial position to pay, Talc
                 Personal Injury Claims that involve similar Claims in substantially the same
                 manner regardless of the timing of the assertion of such Talc Personal Injury
                 Claims.

                         (xiv) Future Claimants’ Representative. The FCR was appointed by the
                 Bankruptcy Court as part of the proceedings leading to the issuance of the
                 Channeling Injunction, the Insurance Entity Injunction, and the Supplemental
                 Settlement Injunction Order, for the purpose of, among other things, protecting the
                 rights of persons that might subsequently assert Talc Personal Injury Demands of
                 the kind that are addressed in the Channeling Injunction, the Insurance Entity
                 Injunction, and the Supplemental Settlement Injunction Order, and transferred to
                 and assumed by the Talc Personal Injury Trust.

                        (xv) Fair and Equitable Inclusion. The inclusion of each Debtor or other
                 Protected Party within the protection afforded by the Channeling Injunction and the
                 Insurance Entity Injunction, as applicable, is fair and equitable with respect to the
                 Persons that might subsequently assert Talc Personal Injury Demands against each


                                                       53
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 62 of 133




                 such Debtor or other Protected Party in light of the benefits provided, or to be
                 provided, to the Talc Personal Injury Trust by or on behalf of each such Debtor or
                 other Protected Party.

                        (xvi) Sections 105(a) and 524(g) Compliance. The Plan complies with
                 sections 105(a) and 524(g) of the Bankruptcy Code to the extent applicable.

                         (xvii) Injunctions Essential. The Discharge Injunction, the Channeling
                 Injunction, the Supplemental Settlement Injunction Order, the Release Injunction,
                 and the Insurance Entity Injunction are essential to the Plan and the Debtors’
                 reorganization efforts.

                        (xviii) Assignment Authorized. The Bankruptcy Code authorizes the
                 Assignment by preempting any terms of the Talc Insurance Policies, Talc Insurance
                 CIP Agreements, Talc Insurance Settlement Agreements, or provisions of
                 applicable non-bankruptcy law that any Talc Insurance Company may otherwise
                 argue prohibits the Assignment.

                        (xix) The Supplemental Settlement Injunction Order. The Supplemental
                 Settlement Injunction Order is to be implemented in connection with the Imerys
                 Settlement and the Rio Tinto/Zurich Settlement.

                         (xx) The Rio Tinto/Zurich Settlement. The Rio Tinto/Zurich Settlement
                 (i) represents a sound exercise of the Debtors’ business judgment, will yield a fair
                 and reasonable price for the assets being sold, is in the best interest of the Debtors’
                 Estates, and otherwise complies with section 363 of the Bankruptcy Code,
                 (ii) meets the requirements for a sale of property free and clear of any interests of
                 third parties in such property pursuant to section 363(f) of the Bankruptcy Code,
                 and (iii) constitutes a purchase in good faith by Zurich and the Rio Tinto Captive
                 Insurers pursuant to section 363(m) of the Bankruptcy Code, rendering the
                 provisions of section 363(m) applicable. The Rio Tinto/Zurich Settlement is
                 accordingly approved pursuant to section 363(b) of the Bankruptcy Code and
                 Bankruptcy Rule 9019.

        9.2     Conditions Precedent to the Effective Date of the Plan. Notwithstanding any other
provision of the Plan or the Confirmation Order, the Effective Date of the Plan shall occur on the
first Business Day on which each of the following conditions has been satisfied or waived pursuant
to Section 9.3:

                9.2.1      Confirmation Order and Affirmation Order. The Confirmation Order
        shall have been submitted to the District Court for affirmation on or before November
        30January 8, 2020 2021, and the Affirmation Order in form and substance acceptable to
        each of the Plan Proponents shall have been entered by the District Court, and the
        Confirmation Order and the Affirmation Order shall have become Final Orders; provided,
        however, that the Effective Date may occur at a point in time when the Confirmation Order
        and/or the Affirmation Order are not Final Orders at the sole option of the Plan Proponents
        unless the effectiveness of the Confirmation Order or the Affirmation Order, as applicable,


                                                       54
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 63 of 133




        has been stayed or vacated, in which case the Effective Date may be the first Business Day
        immediately following the expiration or other termination of any stay of effectiveness of
        the Confirmation Order or the Affirmation Order.

                9.2.2      Sale Order. The Sale Order shall have (i) been entered on or before the
        date the Confirmation Order is entered, and (ii) recognized by the Canadian Court in the
        Canadian Proceeding on or before a date that is no later than fourteen (14) Business Days
        after entry of the Sale Order by the Bankruptcy Court.

               9.2.3    Talc Personal Injury Trust. The Talc Personal Injury Trust Assets shall,
        simultaneously with the occurrence of the Effective Date, be transferred to, vested in, and
        assumed by the Talc Personal Injury Trust in accordance with Article IV of the Plan.

               9.2.4      Plan Documents. The Talc Personal Injury Trust Agreement (and related
        documents), and the other applicable Plan Documents necessary or appropriate to
        implement the Plan shall have been executed, delivered and, where applicable, filed with
        the appropriate governmental authorities.

               9.2.5      Allowed Non-Talc Claims. The Reserves shall be adequately funded as
        determined by each of the Plan Proponents so as to permit the Debtors to make
        Distributions relating to Allowed Non-Talc Claims in accordance with the Plan.

                9.2.6     Imerys Contribution. Imerys S.A. shall have disbursed, or satisfied all
        conditions of, the Imerys Contribution to the Debtors, the Reorganized North American
        Debtors, or the Talc Personal Injury Trust, as applicable, in accordance with Article X
        hereof.

               9.2.7    United States Trustee’s Fees. The fees of the United States Trustee then
        owing by the Debtors shall have been paid in full.

               9.2.8      Ancillary Proceeding in Canada. The Canadian Court shall have entered
        an order in the Canadian Proceeding recognizing the Confirmation Order in its entirety and
        ordering the Confirmation Order and the Plan to be implemented and effective in Canada
        in accordance with their terms.

        9.3    Waiver of Conditions Precedent. To the greatest extent permitted by law, each of
the conditions precedent in this Article IX may be waived or modified, in whole or in part, but
only with the unanimous written consent of each of the Plan Proponents. Any waiver or
modification of a condition precedent under this Section 9.3 may be effected at any time, without
notice, without leave or order of the Bankruptcy Court or District Court, and without any other
formal action.

        9.4    Notice of Effective Date. The Debtors shall file with the Bankruptcy Court a notice
of the occurrence of the Effective Date within five (5) Business Days thereafter, which notice shall
confirm that the foregoing conditions have been satisfied or waived.




                                                       55
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 64 of 133




                       MEANS FOR IMPLEMENTATION OF THE PLAN

        10.1 General. On or after the Confirmation Date, each of the Plan Proponents shall be
empowered and authorized to take or cause to be taken, prior to the Effective Date, all actions
necessary to enable them to implement the provisions of the Plan on the Effective Date, including,
without limitation, the creation of the Talc Personal Injury Trust and the preparations for the
transfer of the Talc Personal Injury Trust Assets to the Talc Personal Injury Trust.

       10.2 Operations of the Debtors Between Confirmation and the Effective Date. The
Debtors shall continue to operate as debtors and debtors-in-possession during the period from the
Confirmation Date through and until the Effective Date.

        10.3     Charter and Bylaws.

                10.3.1    From and after the Effective Date, each of the Reorganized North
        American Debtors shall be governed pursuant to their respective Amended Charter
        Documents. The Amended Bylaws and the Amended Certificates of Incorporation shall
        contain such provisions as are necessary to satisfy the provisions of the Plan and, to the
        extent necessary to prohibit the issuance of non-voting equity securities as required by
        section 1123(a)(6) of the Bankruptcy Code, subject to further amendment of the Amended
        Charter Documents after the Effective Date, as permitted by applicable law. On the
        Effective Date, ITA will change its name to Ivory America, Inc., ITV will change its name
        to Ivory Vermont, Inc., and ITC will change its name to Ivory Canada, Inc.

               10.3.2   From and after the Effective Date, Reorganized ITI shall continue to be
        governed pursuant to its existing bylaws and certificate of incorporation.

        10.4 Corporate Action. On the Effective Date, the matters under the Plan involving or
requiring corporate action of the Debtors, including, but not limited to, actions requiring a vote of
the boards of directors or shareholders and execution of all documentation incident to the Plan,
shall be deemed to have been authorized by the Confirmation Order and to have occurred and be
in effect from and after the Effective Date without any further action by the Bankruptcy Court or
the officers or directors of the Debtors.

        10.5 Surrender of Existing Equity Interests. The Plan provides that holders of Equity
Interests in Class 6 shall be deemed to have surrendered such Equity Interests and other
documentation underlying such Equity Interests and all such surrendered Equity Interests and other
documentation shall be deemed to be canceled in accordance with Article III of the Plan.

      10.6 Post-Effective Date Governance, Continued Existence of the Reorganized North
American Debtors, and the Reorganized North American Debtor Stock.

               10.6.1      On the Effective Date, after the Reserves have been funded and all Talc
        Personal Injury Trust Assets have been transferred to the Talc Personal Injury Trust (as
        applicable): (a) all North American Debtor Stock will be canceled, and (b) simultaneously
        with the cancellation of such shares, the North American Debtors will issue the
        Reorganized North American Debtor Stock to the Talc Personal Injury Trust.

                                                       56
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 65 of 133




                10.6.2   Except as otherwise provided herein or as may be provided in the Plan
        Supplement or the Confirmation Order, each of the Reorganized North American Debtors
        shall continue their existence as separate entities after the Effective Date, with all the
        powers thereof, pursuant to the applicable law in the jurisdiction in which each
        Reorganized North American Debtor is incorporated and pursuant to the Amended Charter
        Documents and any other formation documents in effect following the Effective Date, and
        such documents are deemed to be adopted pursuant to the Plan and require no further action
        or approval.

               10.6.3  On the Effective Date, the officers and directors of the Reorganized
        North American Debtors shall consist of the individuals that will be identified in the Plan
        Supplement.

                10.6.4    Except as otherwise provided in the Plan or any agreement, instrument,
        or other document incorporated in the Plan or the Plan Supplement, on the Effective Date,
        all property in the Reorganized North American Debtors’ Estates other than property
        constituting Talc Personal Injury Trust Assets, including , but not limited to, all North
        American Debtor Causes of Action and any property acquired by the North American
        Debtors pursuant to the Plan, shall vest in the Reorganized North American Debtors, free
        and clear of all Claims, interests, Liens, other Encumbrances, and liabilities of any kind.
        On and after the Effective Date, except as otherwise provided in the Plan, the Reorganized
        North American Debtors may operate their businesses and may use, acquire, or dispose of
        property and compromise or settle any Claims, interests, or North American Debtor Causes
        of Action without supervision or approval by the Bankruptcy Court, or notice to any other
        Entity, and free of any restrictions of the Bankruptcy Code or Bankruptcy Rules.

                 10.6.5     On the Effective Date, and if applicable, pursuant to sections 1141(b) and
        1141(c) of the Bankruptcy Code, all assets of the North American Debtors that constitute
        Talc Personal Injury Trust Assets shall vest in the Talc Personal Injury Trust pursuant to
        the terms of the Plan. The Talc Personal Injury Trust shall own such assets, as of the
        Effective Date, free and clear of all Claims, interests, Liens, other Encumbrances, and
        liabilities of any kind.

        10.7     Post-Effective Date Governance and Continued Existence of Reorganized ITI.

                10.7.1     On the Effective Date, Reorganized ITI shall remain a direct subsidiary
        of Mircal Italia and all Equity Interests in ITI shall be reinstated. On the Effective Date,
        (i) Imerys S.A. and ITI shall also issue the Talc PI Note to the Talc Personal Injury Trust,
        and (ii) Mircal Italia shall execute the Talc PI Pledge Agreement.

                10.7.2    Except as otherwise provided herein or as may be provided in the Plan
        Supplement or the Confirmation Order, Reorganized ITI shall continue to exist after the
        Effective Date as a separate corporate entity from each of the Reorganized North American
        Debtors, with all the powers thereof, pursuant to the applicable law in the jurisdiction in
        which Reorganized ITI is incorporated and pursuant to its existing bylaws and certificate
        of incorporation and any other formation documents in effect prior to the Petition Date,



                                                       57
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 66 of 133




        and such documents are deemed to be adopted pursuant to the Plan and require no further
        action or approval.

                10.7.3    Except as otherwise provided in the Plan or any agreement, instrument,
        or other document incorporated in the Plan or the Plan Supplement, on the Effective Date,
        all property in ITI’s Estate, all ITI Causes of Action, and any property acquired by ITI
        pursuant to the Plan, shall vest in Reorganized ITI, free and clear of all Claims, interests,
        Liens, other Encumbrances, and liabilities of any kind. On and after the Effective Date,
        except as otherwise provided in the Plan, Reorganized ITI may operate its business and
        may use, acquire, or dispose of property and compromise or settle any Claims, interests, or
        ITI Causes of Action without supervision or approval by the Bankruptcy Court, or notice
        to any other Entity, and free of any restrictions of the Bankruptcy Code or Bankruptcy
        Rules.

        10.8     Imerys Settlement.

                 10.8.1      Compromise and Settlement of Claims.

                         10.8.1.1       Pursuant to section 1123(b)(3)(A) of the Bankruptcy Code
                 and Bankruptcy Rule 9019 and in consideration of the distributions and other
                 benefits provided under the Plan, the provisions of the Plan effect a compromise
                 and settlement of all Imerys Released Claims against the Imerys Protected Parties,
                 and the Plan constitutes a request for the Bankruptcy Court to authorize and approve
                 the Imerys Settlement, to release all of the Imerys Released Claims, including,
                 without limitation, the Estate Causes of Action, against each of the Imerys
                 Protected Parties.

                          10.8.1.2        As further described in the Disclosure Statement, the
                 provisions of the Plan (including the release and injunctive provisions contained in
                 Article XII of the Plan) and the other documents entered into in connection with
                 the Plan constitute a good faith compromise and settlement among the Plan
                 Proponents of Claims and controversies among such parties. The Plan, including
                 the explanation set forth in the Disclosure Statement, shall be deemed a motion to
                 approve the Imerys Settlement and the good faith compromise and settlement of all
                 of the Claims and controversies described in the Plan pursuant to Bankruptcy Rule
                 9019, and entry of the Confirmation Order shall constitute the Bankruptcy Court’s
                 approval of the Imerys Settlement under section 1123 of the Bankruptcy Code and
                 Bankruptcy Rule 9019, as well as a finding by the Bankruptcy Court that the Imerys
                 Settlement is fair, equitable, reasonable, and in the best interests of the Debtors and
                 their Estates. Entry of the Confirmation Order shall confirm the Bankruptcy
                 Court’s approval, as of the Effective Date of the Plan, of all components of the
                 Imerys Settlement and the Bankruptcy Court’s finding that the Imerys Settlement
                 is in the best interests of the Debtors, their respective Estates, and is fair, equitable
                 and reasonable.

                        10.8.1.3      Upon (i) satisfaction of all conditions of the Imerys
                 Contribution in accordance with the terms of the Plan, (ii) the funding of the


                                                       58
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 67 of 133




                 Reserves from Cash on hand and/or the Imerys Cash Contribution, and (iii) the
                 transfer of the Talc Personal Injury Trust Assets to the Talc Personal Injury Trust,
                 the Plan shall be deemed to be substantially consummated, notwithstanding any
                 contingent obligations arising from the foregoing. For the avoidance of doubt,
                 Imerys S.A.’s satisfaction of the Imerys Contribution is on behalf of itself and the
                 other Imerys Protected Parties.

                 10.8.2      Imerys Contribution.

                         10.8.2.1       Imerys Settlement Funds. On, prior to, or as soon as
                 reasonably practicable after the Effective Date, the Imerys Non-Debtors will
                 contribute, or cause to be contributed, the Imerys Settlement Funds to the Debtors
                 or the Reorganized Debtors, as applicable, which the Debtors or the Reorganized
                 Debtors, as applicable, will contribute to the Talc Personal Injury Trust upon the
                 Effective Datereceipt. For the avoidance of doubt, all the proceeds from the Sale(s)
                 will be paid by the Buyer to the North American Debtors or the Reorganized North
                 American Debtors, as applicable, upon the close of the Sale(s).

                        10.8.2.2      Imerys Cash Contribution. On or prior to the Effective Date,
                 the Imerys Non-Debtors will contribute, or cause to be contributed, the following
                 to the Debtors or the Reorganized Debtors, as applicable (the “Imerys Cash
                 Contribution”):

                                  a.      the balance of the Intercompany Loan to fund administrative
                          expenses during the pendency of the Chapter 11 Cases, as well as certain of
                          the Reserves (with any remaining balance of the Intercompany Loan not
                          otherwise used to fund the Reserves or pay administrative expenses to be
                          contributed to the Talc Personal Injury Trust on or as soon as reasonably
                          practicable after the Effective Date);

                                  b.     $5 million (less any amounts already paid and noted in an
                          accounting to the Tort Claimants’ Committee and the FCR) for payment of
                          Allowed Claims in Class 3a through inclusion in the Reorganized North
                          American Debtor Cash Reserve or the Disputed Claims Reserve, as
                          applicable (with any remaining balance of the $5 million not otherwise used
                          to fund the Reorganized North American Debtor Cash Reserve or the
                          Disputed Claims Reserve, as applicable, to be contributed to the Talc
                          Personal Injury Trust on or as soon as reasonably practicable after the
                          Effective Date) (the “Unsecured Claim Contribution”); and

                                 c.      up to $15 million, to the extent the Debtors do not have
                          available Cash after exhaustion of the Intercompany Loan to pay all
                          Administrative Claims in full on the Effective Date and would otherwise be
                          administratively insolvent; provided that Imerys S.A. shall fund the
                          Debtors’ administrative expenses as follows: Imerys S.A. shall pay fifty
                          percent (50%) of such expenses in Cash (in an amount not to exceed $15
                          million) and fifty percent (50%) shall be funded by a dollar-for-dollar


                                                       59
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 68 of 133




                          reduction of the Imerys Settlement Funds (in an amount not to exceed $15
                          million) (the “Contingent Contribution”).

                        10.8.2.3        Talc Trust Contribution. On or prior to the Effective Date,
                 the Imerys Non-Debtors have agreed to contribute, or cause to be contributed, the
                 following to the Talc Personal Injury Trust (the “Talc Trust Contribution”):

                                 a.     rights and interests to the proceeds of the Shared Talc
                          Insurance Policies and all rights against third parties held by the Imerys
                          Non-Debtors relating to Talc Personal Injury Claims, including any related
                          indemnification rights, including, but not limited to, the J&J
                          Indemnification Obligations, each of which is to be identified in the Plan
                          Supplement (the “Contributed Indemnity and Insurance Interests”); and

                                   b.      the Talc PI Pledge Agreement.

                        10.8.2.4       Additional Contribution. On or prior to the Effective Date,
                 the Imerys Non-Debtors have agreed to take the following actions (the “Additional
                 Contribution, and together with the Imerys Settlement Funds, the Imerys Cash
                 Contribution, and the Talc Trust Contribution, the “Imerys Contribution”):

                                 a.    waive all Non-Debtor Intercompany Claims against the
                          Debtors; and

                                  b.      unless otherwise assumed by the Buyer, assume any Pension
                          Liabilities of the North American Debtors through and after the Effective
                          Date of the Plan.

               10.8.3     Cooperation Agreement. The Debtors, the Imerys Non-Debtors, and the
        Talc Personal Injury Trust shall enter into the Cooperation Agreement, which shall be
        included in the Plan Supplement.

        10.9     Rio Tinto/Zurich Settlement.

                 10.9.1      Compromise and Settlement of Claims.

                         10.9.1.1       Pursuant to section 1123(b)(3)(A) of the Bankruptcy Code
                 and Bankruptcy Rule 9019 and in consideration of the Rio Tinto/Zurich
                 Contribution and other benefits provided pursuant to the Rio Tinto/Zurich
                 Settlement, the provisions of the Plan effect a compromise and settlement of all Rio
                 Tinto/Zurich Released Claims against the Rio Tinto Protected Parties and the
                 Zurich Protected Parties as provided in Section 12.2.1(c) of the Plan, and the Plan
                 constitutes a request for the Bankruptcy Court to authorize and approve the Rio
                 Tinto/Zurich Settlement and to release all of the Rio Tinto/Zurich Released Claims
                 as provided in Section 12.2.1(c) of the Plan.

                         10.9.1.2       The provisions of the Plan (including the release and
                 injunctive provisions contained in Article XII of the Plan) and the other documents

                                                       60
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 69 of 133




                 entered into in connection with the Plan constitute a good faith compromise and
                 settlement among: (i) Rio Tinto, on behalf of itself and the Rio Tinto Captive
                 Insurers, and for the benefit of the Rio Tinto Protected Parties, and Zurich, on behalf
                 of itself and for the benefit of the Zurich Protected Parties, on the one hand, and
                 (ii) the Debtors, on the other hand, and consented to by the Tort Claimants’
                 Committee and the FCR, of claims and controversies among such parties. The Plan,
                 including the explanation set forth in the Disclosure Statement, shall be deemed a
                 motion to approve the Rio Tinto/Zurich Settlement, including the Rio Tinto/Zurich
                 Settlement Agreement, and the good faith compromise and settlement of all of the
                 claims and controversies described in the Plan pursuant to Bankruptcy Rule 9019,
                 and entry of the Confirmation Order shall constitute the Bankruptcy Court’s
                 approval of the Rio Tinto/Zurich Settlement under section 1123 of the Bankruptcy
                 Code and Bankruptcy Rule 9019, as well as a finding by the Bankruptcy Court that
                 the Rio Tinto/Zurich Settlement is (i) fair, equitable, reasonable, and in the best
                 interests of the Debtors and their Estates and (ii) fair and equitable with respect to
                 the persons who might subsequently assert Talc Personal Injury Demands, in light
                 of the benefits provided, or to be provided, to the Talc Personal Injury Trust by and
                 on behalf of the Rio Tinto Protected Parties and the Zurich Protected Parties.

                 10.9.2      Rio Tinto/Zurich Settlement Contributions.

                        10.9.2.1         Rio Tinto/Zurich Contribution. Rio Tinto and Zurich will
                 make the following contributions, on behalf of themselves and (in the case of Rio
                 Tinto) on behalf of the Rio Tinto Captive Insurers and for the benefit of the Rio
                 Tinto Protected Parties and (in the case of Zurich) for the benefit of the Zurich
                 Protected Parties, to the Talc Personal Injury Trust, to be used for the payment of
                 Talc Personal Injury Claims in accordance with the Trust Distribution Procedures
                 and the Talc Personal Injury Trust Agreement:

                                  a.     Zurich Cash Contribution. On or prior to the date that is
                          thirty (30) days after the Rio Tinto/Zurich Trigger Date, Zurich will
                          contribute, or cause to be contributed, $260 million in Cash to the Talc
                          Personal Injury Trust.

                                 b.      Rio Tinto Cash Contribution. On or prior to the date that is
                          fourteen (14) days after the Rio Tinto/Zurich Trigger Date, Rio Tinto will
                          contribute, or cause to be contributed, $80 million in Cash to the Talc
                          Personal Injury Trust.

                                   c.      Rio Tinto/Zurich Credit Contribution.           On the Rio
                          Tinto/Zurich Trigger Date, or as soon as reasonably practicable thereafter
                          (not to exceed three (3) Business Days), the appropriate Rio Tinto Corporate
                          Parties and the appropriate Zurich Corporate Parties shall each execute and
                          deliver to the Talc Personal Injury Trust, in a form reasonably acceptable to
                          the Talc Personal Injury Trust, an assignment to the Talc Personal Injury
                          Trust of (i) all of their rights to or claims for indemnification, contribution
                          (whether via any “other insurance” clauses or otherwise), or subrogation

                                                       61
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 70 of 133




                          against any Person relating to the payment or defense of any Talc Personal
                          Injury Claim or any past talc-related claim against the Debtors prior to the
                          Effective Date (the “Credits”), and (ii) all of their other rights to or claims
                          for indemnification, contribution (whether via any “other insurance”
                          clauses or otherwise), or subrogation against any Person relating to any Talc
                          Personal Injury Claim (the “Future Credits”) (together, (i) and (ii), the
                          “Rio Tinto/Zurich Credit Contribution”), provided, however, that any
                          such claims for Credits or Future Credits against a Protected Party shall be
                          subject to the Channeling Injunction, and nothing herein shall impact the
                          injunctions and releases otherwise inuring to the benefit of the Protected
                          Parties under the terms of the Plan. Notwithstanding anything else
                          contained in this Section 10.9.2.1(c), the Rio Tinto Corporate Parties and
                          the Zurich Corporate Parties shall retain, and shall not transfer to the Talc
                          Personal Injury Trust, all rights of the Rio Tinto Corporate Parties and the
                          Zurich Corporate Parties against their reinsurers and/or retrocessionaires, in
                          their capacity as such.

                          10.9.2.2         Rio Tinto/Zurich Settlement Agreement.

                                 a.      Pursuant to the Rio Tinto/Zurich Settlement Agreement,
                          Zurich will acquire any and all rights of the Debtors in the Zurich Policies,
                          free and clear of any right, title, or interest of any other Entity, pursuant to
                          sections 363(b) and 363(f) of the Bankruptcy Code. Further, the Rio Tinto
                          Captive Insurers will acquire any and all rights of the Debtors in the Rio
                          Tinto Captive Insurer Policies, free and clear of any right, title, or interest
                          of any other Entity, pursuant to sections 363(b) and 363(f) of the
                          Bankruptcy Code.

                                  b.      Confirmation of the Plan will constitute approval of the Rio
                          Tinto/Zurich Settlement Agreement pursuant to section 363 of the
                          Bankruptcy Code and Bankruptcy Rule 9019 and a finding that the Rio
                          Tinto Captive Insurers and Zurich are good-faith purchasers entitled to the
                          protections of section 363(m) of the Bankruptcy Code.

                                 c.      For the avoidance of doubt, the Plan Proponents, on the one
                          hand, and Rio Tinto and Zurich, on the other hand, acknowledge that the
                          Zurich Policies in effect from May 2001 through May 2008 are exhausted.

                         10.9.2.3       Withdrawal of Claims. On the Rio Tinto/Zurich Trigger
                 Date, any and all Claims that the Rio Tinto Corporate Parties or the Zurich
                 Corporate Parties have asserted or that have been asserted on their behalf in the
                 Chapter 11 Cases shall be deemed withdrawn with prejudice. Further, the Rio Tinto
                 Protected Parties and the Zurich Protected Parties shall not file or assert any
                 additional Claims against any of the Debtors arising from any Debtor’s conduct
                 prior to the Confirmation Date.




                                                       62
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 71 of 133




                         10.9.2.4        Cooperation. Rio Tinto and Zurich shall use reasonable
                 efforts to assist and cooperate with the Talc Personal Injury Trust, Talc Trustees,
                 Talc Trust Advisory Committee, and FCR to pursue the Credits, as set forth in the
                 Rio Tinto/Zurich Settlement Agreement.

                        10.9.2.5         Releases and Injunctions. Notwithstanding anything to the
                 contrary set forth in the Plan or elsewhere, the Injunctions and the releases
                 contained in Article XII of the Plan shall not be effective as to the Rio Tinto
                 Protected Parties, the Rio Tinto Captive Insurers, and the Zurich Protected Parties
                 (as applicable) until the Rio Tinto/Zurich Contribution has been made to the Talc
                 Personal Injury Trust in accordance with Section 10.9.2.1 of the Plan.

        10.10 Good Faith Compromise and Settlement. The Plan (including its incorporation of
the Imerys Settlement and the Rio Tinto/Zurich Settlement), the Plan Documents, and the
Confirmation Order constitute a good faith compromise and settlement of Claims and
controversies based upon the unique circumstances of these Chapter 11 Cases, and none of the
foregoing documents, the Disclosure Statement, or any other papers filed in furtherance of Plan
Confirmation, nor any drafts of such documents, may be offered into evidence or deemed as an
admission in any context whatsoever beyond the purposes of the Plan, in any other litigation or
proceeding, except as necessary, and as admissible in such context, to enforce their terms before
the Bankruptcy Court or any other court of competent jurisdiction. The Plan, the Imerys
Settlement, the Plan Documents, and the Confirmation Order will be binding as to the matters and
issues described therein, but will not be binding with respect to similar matters or issues that might
arise in any other litigation or proceeding in which none of the Debtors, the Reorganized Debtors,
the Imerys Protected Parties, or the Talc Personal Injury Trust is a party. The Plan, the Rio
Tinto/Zurich Settlement, the Plan Documents, and the Confirmation Order will be binding as to
the matters and issues described therein, but will not be binding with respect to similar matters or
issues that might arise in any other litigation or proceeding in which none of the Debtors, the
Reorganized Debtors, the Rio Tinto Protected Parties, the Zurich Protected Parties, or the Talc
Personal Injury Trust is a party.

        10.11 Resolution of Talc Personal Injury Claims. Talc Personal Injury Claims shall be
channeled to and resolved by the Talc Personal Injury Trust in accordance with the Trust
Distribution Procedures, as applicable, subject to the right of any Talc Insurance Company to raise
any valid Talc Insurer Coverage Defense in response to a demand by the Talc Personal Injury Trust
that such insurer handle, defend, or pay any such claim.

                10.11.1 Talc Personal Injury Trust. Talc Personal Injury Claims, including J&J
        Talc Claims, shall be channeled to and resolved by the Talc Personal Injury Trust in
        accordance with the Trust Distribution Procedures and/or the J&J Protocol, as applicable,
        subject to (i) the right of any Talc Insurance Company to raise any Talc Insurer Coverage
        Defense in response to a demand by the Talc Personal Injury Trust that such insurer handle,
        defend, or pay any such claim, and (ii) J&J’s rights and obligations pursuant to the J&J
        Protocol Order with respect to J&J Talc Claims.




                                                       63
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 72 of 133




         10.12 Sources of Consideration for Plan Distributions.

                10.12.1 North American Debtor Claims. All Cash consideration necessary for
         payments or distributions on account of the North American Debtor Claims shall be
         obtained from (i) the Cash on hand of the North American Debtors on the Effective Date,
         including Cash derived from business operations and (ii) the Imerys Cash Contribution.

                  10.12.2 Talc Personal Injury Claims. All Cash consideration necessary for
         payments or distributions on account of Talc Personal Injury Claims shall be obtained from
         (i) the Cash on hand of the North American Debtors on the Effective Date, including Cash
         derived from business operations, other than the Cash placed in the Reserves, if any, (ii) the
         Imerys Settlement Funds, (iii) the amount of the Imerys Cash Contribution, after such funds
         have been disbursed in accordance with Section 10.8.2; (iv) all Cash remaining in the
         Reserves, if applicable, as set forth in Section 10.13 of the Plan; (v) all proceeds from the
         Talc Personal Injury Trust Assets; and (vi) the Rio Tinto/Zurich Contribution; and
         (vii) with respect to the J&J Talc Claims, J&J, as described in the J&J Protocol Order.

                 10.12.3 ITI Claims. All Cash consideration necessary for payments or
         distributions under the Plan on account of ITI Claims, for the avoidance of doubt, other
         than Talc Personal Injury Claims, shall be obtained from the Cash on hand at Reorganized
         ITI.

                 10.12.4 Transfer of Funds Between the North American Debtors. The North
         American Debtors will be entitled to transfer funds between and among themselves as they
         determine to be necessary or appropriate to enable them to satisfy their obligations under
         the Plan; provided that any transfer of funds from ITC to another North American Debtor
         shall be subject to review by the Information Officer. Except as set forth therein, any
         changes in intercompany account balances resulting from such transfers will be accounted
         for and settled in accordance with the Debtors’ historical intercompany account settlement
         practices and will not violate or otherwise be affected by the terms of the Plan.

                10.12.5 Funding by the Talc Personal Injury Trust. The Talc Personal Injury
         Trust shall have no obligation to fund costs and expenses other than those set forth in the
         Plan and/or the Talc Personal Injury Trust Documents, as applicable.

         10.13 Transfer of Remaining North American Debtors’ Assets to the Talc Personal Injury
Trust.

                10.13.1 After (i) all Disputed Claims against the North American Debtors have
         been resolved, and (ii) all Distributions required to be made by the Reorganized North
         American Debtors under the Plan have been made, all Cash remaining in the Disputed
         Claims Reserve shall be disbursed to the Talc Personal Injury Trust, in accordance with
         Section 7.10 of the Plan.

                 10.13.2 Upon the close of the Chapter 11 Cases, all Cash remaining in the
         Reorganized North American Debtor Cash Reserve shall be disbursed to the Talc Personal
         Injury Trust.


                                                       64
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 73 of 133




               10.13.3 Any remaining balance in the Fee Claim Reserve and the Administrative
        Claim Reserve shall be disbursed to the Talc Personal Injury Trust subject to and in
        accordance with Sections 2.1 and 2.3 of the Plan, provided that any Cash remaining in the
        Fee Claim Reserve and the Administrative Claim Reserve that is attributable to the
        Contingent Contribution shall be disbursed with fifty percent (50%) distributed to the Talc
        Personal Injury Trust and fifty percent (50%) distributed to Imerys S.A.

        10.14 Modification of the Plan. To the extent permissible under section 1127 of the
Bankruptcy Code, any proposed amendments to or modifications of the Plan under section 1127
of the Bankruptcy Code or as otherwise permitted by law will be submitted jointly by the Plan
Proponents, without additional disclosure pursuant to section 1125 of the Bankruptcy Code at any
time prior to substantial consummation of the Plan, unless section 1127 of the Bankruptcy Code
requires additional disclosure. To the extent permissible under section 1127(b) of the Bankruptcy
Code, following substantial consummation of the Plan, the Reorganized Debtors may remedy any
defects or omissions or reconcile any inconsistencies in the Plan Documents for the purpose of
implementing the Plan in such manner as may be necessary to carry out the purposes and intent of
the Plan, so long as (a) the interests of the holders of Allowed Claims are not adversely affected
thereby; (b) any such modifications are non-material; (c) the Tort Claimants’ Committee and the
FCR or, following the Effective Date, the Talc Trust Advisory Committee and the FCR consent;
(d) Imerys S.A. consents; and (e) the United States Trustee does not object, unless such objection
is overruled by the Bankruptcy Court. Post-Effective Date, any holder of a Claim or Equity Interest
that has accepted the Plan shall be deemed to have accepted the Plan as amended, modified or
supplemented pursuant to this Section 10.14, unless the Bankruptcy Court rules otherwise.

        10.15 Revocation or Withdrawal of the Plan. The Debtors, with the consent of each of
the other Plan Proponents, reserve the right to revoke and withdraw the Plan prior to entry of the
Confirmation Order. If the Debtors, with the consent of each of the other Plan Proponents, revoke
or withdraw the Plan, or if Confirmation of the Plan as to any Debtor does not occur, then, with
respect to such Debtor, the Plan shall be deemed null and void and nothing contained herein shall
be deemed to constitute a waiver or release of any Claims by or against such Debtor, or any other
Entity (including the Plan Proponents), or to prejudice in any manner the rights of such Debtor, or
such Entity (including the Plan Proponents) in any further proceedings involving such Debtor.

        10.16 Certain Technical Modifications. Prior to the Effective Date, the Plan Proponents
collectively may make appropriate technical adjustments and modifications to the Plan without
further order or approval of the Bankruptcy Court, to the extent permissible under section 1127 of
the Bankruptcy Code; provided, however, that such technical adjustments and modifications do
not adversely affect in a material way the treatment of holders of Claims or Equity Interests under
the Plan.


                                    EFFECT OF CONFIRMATION

        11.1     Preservation of Certain Estate Causes of Action.

               11.1.1    In accordance with section 1123(b) of the Bankruptcy Code, and except
        where such Estate Causes of Action have been expressly released, the Reorganized Debtors


                                                       65
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 74 of 133




        shall retain and may enforce all rights to commence and pursue, as appropriate, any and all
        Non-Talc Causes of Action, whether arising before or after the Petition Date. Each
        Reorganized Debtor’s right to commence, prosecute or settle such Non-Talc Causes of
        Action shall be preserved notwithstanding the occurrence of the Effective Date. The
        Reorganized Debtors may pursue the Non-Talc Causes of Action, as appropriate, in
        accordance with the best interests of the Reorganized Debtors.

                11.1.2    No Entity may rely on the absence of a specific reference in the Plan, the
        Plan Supplement, or the Disclosure Statement to any Non-Talc Cause of Action against
        them as any indication that the Reorganized Debtors will not pursue the Non-Talc Causes
        of Action. The Reorganized Debtors expressly reserve all rights to prosecute any and all
        Non-Talc Causes of Action, except as otherwise expressly provided in the Plan. Unless
        any of the Non-Talc Causes of Action against an Entity are expressly waived, relinquished,
        exculpated, released, compromised or settled in the Plan or a Bankruptcy Court order, the
        Reorganized Debtors expressly reserve all such Non-Talc Causes of Action for later
        adjudication, and, therefore, no preclusion doctrine, including the doctrines of res judicata,
        collateral estoppel, issue preclusion, claim preclusion, estoppel (judicial, equitable or
        otherwise), or laches, shall apply to such Non-Talc Causes of Action as a consequence of
        the Confirmation of the Plan.

                11.1.3     Upon the Effective Date, the Reorganized Debtors shall retain and
        enforce all defenses and counterclaims to all Claims that were or could have been asserted
        against the Debtors, respectively, or their respective Estates, including, but not limited to,
        setoff, recoupment and any rights under section 502(d) of the Bankruptcy Code. On or
        after the Effective Date, the Reorganized Debtors may pursue, settle or withdraw, without
        Bankruptcy Court approval, such claims, rights, or causes of action (other than the Talc
        Personal Injury Trust Causes of Action) as they determine in accordance with their best
        interests.

        11.2 Preservation of Talc Personal Injury Trust Causes of Action. On the Effective Date,
all Talc Personal Injury Trust Causes of Action shall be transferred to and vested in the Talc
Personal Injury Trust. Except as otherwise provided in the Plan or the Confirmation Order, the
Talc Personal Injury Trust shall retain and enforce, as the appointed estate representative in
accordance with section 1123(b) of the Bankruptcy Code, all Talc Personal Injury Trust Causes of
Action, including, but not limited to, setoff, recoupment, and any rights under section 502(d) of
the Bankruptcy Code. The transfer of the Talc Personal Injury Trust Causes of Action to the Talc
Personal Injury Trust, insofar as they relate to the ability to defend against or reduce the amount
of Talc Personal Injury Claims, shall be considered the transfer of a non-exclusive right enabling
the Talc Personal Injury Trust to defend itself against asserted Talc Personal Injury Claims, which
transfer shall not impair, affect, alter, or modify the right of any Person, including without
limitation, the Imerys Protected Parties, the Rio Tinto Protected Parties, the Zurich Protected
Parties, an insurer or alleged insurer, or co-obligor or alleged co-obligor, sued on account of a Talc
Personal Injury Claim, to assert each and every defense or basis for claim reduction such Person
could have asserted had the Talc Personal Injury Trust Causes of Action not been assigned to the
Talc Personal Injury Trust.



                                                       66
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 75 of 133




        11.3 Talc Insurance Actions. Any Talc Insurance Action, or the claims and causes of
action asserted or to be asserted therein, shall be preserved for the benefit of the Talc Personal
Injury Trust, for prosecution by the applicable Debtor(s) until the Effective Date subject to the
consent of the FCR and the Tort Claimants’ Committee, which shall not be unreasonably withheld.
As of the Effective Date, such Talc Insurance Actions along with the rights and obligations of the
Debtors and the Reorganized Debtors, as applicable, and the Non-Debtor Affiliates with respect
to the Talc Insurance Policies and claims thereunder shall exclusively vest in the Talc Personal
Injury Trust in accordance with section 1123(a)(5)(B) of the Bankruptcy Code, and the Talc
Personal Injury Trust shall retain and enforce as the appointed estate representative in accordance
with section 1123(b)(3)(B)of the Bankruptcy Code all such Talc Insurance Actions. Such Talc
Insurance Actions shall be free and clear of all Liens, security interests, and other Claims or causes
of action, except for Talc Insurer Coverage Defenses. Upon vesting in the Talc Personal Injury
Trust, the prosecution of the Talc Insurance Actions shall be governed by the Talc Personal Injury
Trust Documents.

        11.4     Insurance Provisions.

               11.4.1     The provisions of this Section 11.4 shall apply to all Entities (including,
        without limitation, all Talc Insurance Companies).

                          11.4.1.1         Except as provided in the Rio Tinto/Zurich Settlement and
                 any Talc Insurance Settlement Agreement, nothing contained in the Plan, the Plan
                 Documents, or the Confirmation Order, including any provision that purports to be
                 preemptory or supervening, shall in any way operate to, or have the effect of,
                 impairing, altering, supplementing, changing, expanding, decreasing, or modifying
                 (a) the rights or obligations of any Talc Insurance Company, or (b) any rights or
                 obligations of the Debtors arising out of or under any Talc Insurance Policy. For
                 all issues relating to insurance coverage allegedly provided by the Zurich Corporate
                 Parties or the Rio Tinto Captive Insurers, the provisions, terms, conditions, and
                 limitations of the Rio Tinto/Zurich Settlement shall control. For all other issues
                 relating to insurance coverage, the provisions, terms, conditions, and limitations of
                 the Talc Insurance Policies or applicable Talc Insurance CIP Agreements or Talc
                 Insurance Settlement Agreements shall control. For the avoidance of doubt,
                 nothing contained in the Plan, the Plan Documents, or the Confirmation Order shall
                 operate to require any Talc Insurance Company to indemnify or pay the liability of
                 any Protected Party that it would not have been required to pay in the absence of
                 the Plan.

                         11.4.1.2        The Plan, the Plan Documents, and the Confirmation Order
                 shall be binding on the Debtors, the Reorganized Debtors, and the Talc Personal
                 Injury Trust. The obligations, if any, of the Talc Personal Injury Trust to pay
                 holders of Talc Personal Injury Claims shall be determined pursuant to the Plan and
                 the Plan Documents. Except as provided in Section 11.4.1.4, none of (a) the
                 Bankruptcy Court’s approval of the Plan or the Plan Documents, (b) the
                 Confirmation Order or any findings and conclusions entered with respect to
                 Confirmation, nor (c) any estimation or valuation of Talc Personal Injury Claims,
                 either individually or in the aggregate (including, without limitation, any agreement

                                                       67
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 76 of 133




                 as to the valuation of Talc Personal Injury Claims) in the Chapter 11 Cases shall,
                 with respect to any Talc Insurance Company, constitute a trial or hearing on the
                 merits or an adjudication or judgment, or accelerate the obligations, if any, of any
                 Talc Insurance Company under its Talc Insurance Policies.

                         11.4.1.3        No provision of the Plan, other than those provisions
                 contained in the applicable Injunctions set forth in Article XII of the Plan, shall be
                 interpreted to affect or limit the protections afforded to any Settling Talc Insurance
                 Company by the Channeling Injunction or the Insurance Entity Injunction.

                         11.4.1.4        Nothing in this Section 11.4.1 is intended or shall be
                 construed to preclude otherwise applicable principles of res judicata or collateral
                 estoppel from being applied against any Talc Insurance Company with respect to
                 any issue that is actually litigated by such Talc Insurance Company as part of its
                 objections, if any, to Confirmation of the Plan or as part of any contested matter or
                 adversary proceeding filed by such Talc Insurance Company in conjunction with
                 or related to Confirmation of the Plan. Plan objections that are withdrawn prior to
                 the conclusion of the Confirmation Hearing shall be deemed not to have been
                 actually litigated.

        11.5     J&J Indemnification Rights and Obligations.

                11.5.1     Subject to Section 11.5.5, nothing contained in the Plan, the Plan
        Documents, or the Confirmation Order, including any provision that purports to be
        preemptory or supervening, shall in any way operate to, or have the effect of, impairing,
        altering, supplementing, changing, expanding, decreasing, or modifying the J&J
        Indemnification Rights and Obligations. For all issues relating to J&J Indemnification
        Rights and Obligations, the provisions, terms, conditions, and limitations of any
        agreements underlying the J&J Indemnification Rights and Obligations (as may have been
        modified and supplemented by the J&J Protocol Order and/or the J&J Protocol) and the
        J&J Protocol Order and J&J Protocol shall control; provided, however, that with respect to
        all issues relating to any claim by J&J to indemnification, defense, contribution, or any
        other right to recovery against any Rio Tinto Protected Party or any Zurich Protected Party
        arising out of or relating to any Talc Personal Injury Claim, in the event of any conflict
        between the J&J Protocol Order and/or the J&J Protocol, on the one hand, and the Rio
        Tinto/Zurich Settlement, on the other, the Rio Tinto/Zurich Settlement shall control.shall
        control.

                 11.5.2   For the avoidance of doubt, nothing contained in the Plan, the Plan
        Documents, or the Confirmation Order shall operate to require J&J to indemnify or pay the
        liability of any Debtor or the Reorganized Debtors that it would not have been required to
        pay in the absence of the Plan. This Section 11.5.2 in no way modifies, alters or limits the
        rights and/or obligations set forth in Section 11.5.1 above.

               11.5.3    11.5.2None Subject to Section 11.5.5, none of (i) the Bankruptcy Court’s
        confirmation of the Plan or approval of the Plan Documents, (ii) the Confirmation Order
        or any findings and conclusions entered with respect to Confirmation, nor (iii) any


                                                       68
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 77 of 133




        estimation or valuation of any Claims, either individually or in the aggregate in the Chapter
        11 Cases shall, with respect to J&J, constitute a trial or hearing on the merits or an
        adjudication or judgment with respect to any J&J Direct Talc ClaimPersonal Injury Claim
        against J&J or any J&J Indemnification Rights and Obligations.

                11.5.4   Nothing in this Section 11.5 is intended or shall be construed to preclude
        otherwise applicable principles of res judicata or collateral estoppel from being applied
        against J&J with respect to any issue that is actually litigated by J&J as part of its
        objections, if any, to Confirmation of the Plan or as part of any contested matter or
        adversary proceeding filed by J&J in conjunction with or related to Confirmation of the
        Plan. Plan objections that are withdrawn prior to the conclusion of the Confirmation
        Hearing shall be deemed not to have been actually litigated.

                11.5.5     For the avoidance of doubt, the provisions of Sections 11.5.1 and 11.5.3
        shall not apply to any claim by J&J to indemnification, defense, contribution, or any other
        right to recovery against any Rio Tinto Protected Party or any Zurich Protected Party, or
        under any Rio Tinto Captive Insurer Policy or any Zurich Policy, arising out of or relating
        to any Talc Personal Injury Claim.

        11.6 Institution and Maintenance of Legal and Other Proceedings. As of the Effective
Date, the Talc Personal Injury Trust shall be empowered to initiate, prosecute, defend, settle,
maintain, administer, preserve, pursue, and resolve all legal actions and other proceedings related
to any asset, liability or responsibility of the Talc Personal Injury Trust, including without
limitation the Talc Insurance Actions, Talc Personal Injury Claims (except with respect to the J&J
Talc Claims channeled to the Talc Personal Injury Trust, which shall be resolved in accordance
with the J&J Protocol Order), Indirect Talc Personal Injury Claims, and the Talc Personal Injury
Trust Causes of Action, and the J&J Indemnification Obligations. Without limiting the foregoing,
on and after the Effective Date, the Talc Personal Injury Trust shall be empowered to initiate,
prosecute, defend, settle, maintain, administer, preserve, pursue and resolve all such actions, other
than actions with respect to J&J Talc Claims (which shall be resolved in accordance with the J&J
Protocol Order), in the name of either of the Debtors or the Reorganized Debtors, if deemed
necessary or appropriate by the Talc Personal Injury Trust. The Talc Personal Injury Trust shall
be responsible for the payment of all damages, awards, judgments, settlements, expenses, costs,
fees and other charges incurred subsequent to the Effective Date arising from or associated with
any legal action or other proceeding which is the subject of Article IV of the Plan and shall pay or
reimburse all deductibles, self-insured retentions, retrospective premium adjustments, or other
charges (not constituting Indirect Talc Personal Injury Claims) which may arise from the receipt
of any insurance proceeds by the Talc Personal Injury Trust. Furthermore, without limiting the
foregoing, the Talc Personal Injury Trust shall be empowered to maintain, administer, preserve, or
pursue the Talc-In-Place Insurance Coverage and the Talc Insurance Action Recoveries.

        11.7     Terms of Injunctions and Automatic Stay.

               11.7.1     All of the injunctions and/or automatic stays provided for in or in
        connection with the Chapter 11 Cases, whether pursuant to sections 105, 362, or any other
        provision of the Bankruptcy Code, Bankruptcy Rules, or other applicable law in existence
        immediately prior to the Confirmation Date, shall remain in full force and effect until the

                                                       69
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 78 of 133




        injunctions become effective pursuant to a Final Order, and shall continue to remain in full
        force and effect thereafter as and to the extent provided by the Plan, the Confirmation
        Order, or by their own terms. In addition, on and after Confirmation, the Debtors, with the
        consent of each of the Plan Proponents, may collectively seek such further orders as they
        deem necessary or appropriate to preserve the status quo during the time between the
        Confirmation Date and the Effective Date.

                11.7.2    Each of the Injunctions contained in the Plan or the Confirmation Order
        shall become effective on the Effective Date and shall continue in effect at all times
        thereafter unless otherwise provided by the Plan or the Confirmation Order.

        11.8     The FCR and the Tort Claimants’ Committee.

                11.8.1     The FCR and the Tort Claimants’ Committee shall continue in their
        official capacities until the Effective Date. The Debtors shall pay the reasonable fees and
        expenses incurred by the FCR and the Tort Claimants’ Committee through the Effective
        Date, in accordance with the Compensation Procedures Order, the Fee Examiner Order,
        and the terms of the Plan, including Section 2.3 of the Plan.

                 11.8.2     After the Effective Date, the official capacities of the FCR and the Tort
        Claimants’ Committee in the Chapter 11 Cases shall be limited to having standing and
        capacity to (i) prosecute their pre-Effective Date intervention in any adversary proceedings;
        (ii) object to any proposed modification of the Plan; (iii) object to or defend the Fee Claims
        of professionals employed by or on behalf of the Estate, or by or on behalf of members of
        the Tort Claimants’ Committee; and (iv) participate in any pending appeals or appeals of
        the Confirmation Order. Except for the foregoing, the FCR and the members of the Tort
        Claimants’ Committee shall be released and discharged from all further authority, duties,
        responsibilities, liabilities, and obligations involving the Chapter 11 Cases. Upon the
        closing of the Chapter 11 Cases, the Tort Claimants’ Committee shall be dissolved. The
        fees and expenses incurred by the FCR and the Tort Claimants’ Committee relating to any
        post-Effective Date activities authorized hereunder shall be payable from the
        Administrative Claim Reserve.

                11.8.3    Nothing in this Section 11.8 of the Plan shall limit or otherwise affect the
        rights of the United States Trustee under section 502 of the Bankruptcy Code or otherwise
        to object to Claims or requests for allowance of Fee Claims or other Administrative Claims.




                                                       70
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 79 of 133




        11.9 Expungement of Talc Personal Injury Claims from the Claims Register. On the
Effective Date, all Talc Personal Injury Claims filed against the Debtors in the Chapter 11 Cases
shall be expunged from the Claims Register, and resolved in accordance with the Trust Distribution
Procedures.


                        RELEASES, INJUNCTION AND EXCULPATION

        12.1     Discharge and Injunctions.

                12.1.1    Discharge of Claims Against and Termination of Equity Interests in the
        Debtors. Except as otherwise provided in the Plan or the Confirmation Order, as of the
        Effective Date, Confirmation of the Plan shall afford each Debtor a discharge to the fullest
        extent permitted by Bankruptcy Code sections 524 and 1141(d)(1).

                12.1.2    Discharge Injunction. Except as specifically provided in the Plan or
        the Confirmation Order, from and after the Effective Date, to the maximum extent
        permitted under applicable law, all Persons that hold, have held, or may hold a Claim,
        demand or other debt or liability that is discharged, or an Equity Interest or other
        right of an equity security holder that is terminated pursuant to the terms of the Plan,
        are permanently enjoined from taking any of the following actions on account of, or
        on the basis of, such discharged Claims, debts or liabilities, or terminated Equity
        Interests or rights: (i) commencing or continuing any action or other proceeding of
        any kind against the Debtors, the Reorganized Debtors, the Talc Personal Injury
        Trust, or their respective property; (ii) enforcing, attaching, collecting, or recovering
        by any manner or means of any judgment, award, decree, or order against the
        Debtors, the Reorganized Debtors, the Talc Personal Injury Trust, or their respective
        property; (iii) creating, perfecting, or enforcing any Lien or Encumbrance of any kind
        against the Debtors, the Reorganized Debtors, the Talc Personal Injury Trust, or their
        respective property; and (iv) commencing or continuing any judicial or
        administrative proceeding, in any forum and in any place in the world, that does not
        comply with or is inconsistent with the provisions of the Plan or the Confirmation
        Order (the “Discharge Injunction”). The foregoing injunction shall extend to the
        successors of the Debtors (including, without limitation, the Reorganized Debtors)
        and their respective properties and interests in property. The discharge provided in
        this provision shall void any judgment obtained against any Debtor at any time, to
        the extent that such judgment relates to a discharged Claim or demand.

        12.2     Releases.

                 12.2.1      Releases by Debtors and Estates.

                     (a)    As of the Effective Date, for good and valuable consideration,
        the adequacy of which is hereby confirmed, including, without limitation, the service
        of the Released Parties before and during the Chapter 11 Cases to facilitate the
        implementation of the Talc Personal Injury Trust, and except as otherwise explicitly
        provided in the Plan or in the Confirmation Order, the Released Parties shall be


                                                       71
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 80 of 133




        deemed conclusively, absolutely, unconditionally, irrevocably and forever released, to
        the maximum extent permitted by law, as such law may be extended subsequent to
        the Effective Date, by the Debtors and the Estates from any and all Claims,
        counterclaims, disputes, obligations, suits, judgments, damages, demands, debts,
        rights, causes of action, Liens, remedies, losses, contributions, indemnities, costs,
        liabilities, attorneys’ fees and expenses whatsoever, including any derivative claims,
        asserted or assertable on behalf of the Debtors or their Estates (including any Estate
        Causes of Action), whether liquidated or unliquidated, fixed or contingent, matured
        or unmatured, known or unknown, foreseen or unforeseen, asserted or unasserted,
        accrued or unaccrued, existing or hereinafter arising, whether in law or equity,
        whether sounding in tort or contract, whether arising under federal or state statutory
        or common law, or any other applicable international, foreign, or domestic law, rule,
        statute, regulation, treaty, right, duty, requirement or otherwise, that the Debtors or
        their Estates would have been legally entitled to assert in their own right (whether
        individually or collectively) or on behalf of the holder of any Claim or Equity Interest
        or other Person, based on or relating to, or in any manner arising from, in whole or
        in part, the Debtors, their Estates, the Chapter 11 Cases, the purchase, sale, or
        rescission of the purchase or sale of any security of the Debtors, the subject matter of,
        or the transactions or events giving rise to, any Claim or Equity Interest that is treated
        in the Plan, the business or contractual arrangements between any Debtor and any
        Released Party (including the exercise of any common law or contractual rights of
        setoff or recoupment by any Released Party at any time on or prior to the Effective
        Date), the restructuring of any Claim or Equity Interest before or during the Chapter
        11 Cases, the Disclosure Statement, the Plan, and related agreements, instruments,
        and other documents, and the negotiation, formulation, preparation or
        implementation thereof, the solicitation of votes with respect to the Plan, or any other
        act or omission; provided, however, that the Debtors do not release, and the
        Reorganized Debtors shall retain, the Non-Talc Causes of Action arising out of, or
        related to, any act or omission of a Released Party that is a criminal act or constitutes
        fraud, gross negligence, or willful misconduct. The Debtors, and any other newly-
        formed entities that shall be continuing the Debtors’ businesses after the Effective
        Date shall be bound, to the same extent the Debtors are bound, by the releases set
        forth in this Section 12.2.1 of the Plan. For the avoidance of doubt, Claims or causes
        of action arising out of, or related to, any act or omission of a Released Party prior to
        the Effective Date that is later found to be a criminal act or to constitute fraud, gross
        negligence, or willful misconduct, including findings after the Effective Date, are not
        released pursuant to this Section 12.2.1 of the Plan.

                       (b)    In furtherance of the Imerys Settlement, on the Effective Date,
        for good and valuable consideration, the adequacy of which is hereby confirmed, the
        Debtors and the Reorganized Debtors, on their own behalf and as representatives of
        their respective Estates, the Reorganized Debtors, and the Tort Claimants’
        Committee and FCR, solely on their own behalf, are deemed to irrevocably and
        unconditionally, fully, finally, and forever waive, release, acquit, and discharge each
        and all of the Imerys Protected Parties of and from (a) all Estate Causes of Action
        and (b) any and all claims, causes of action, suits, costs, debts, liabilities, obligations,
        dues, sums of money, accounts, reckonings, bonds, bills, covenants, contracts,

                                                       72
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 81 of 133




        controversies, agreements, promises, damages, judgments, executions and demands
        whatsoever, of whatever kind or nature (including, without limitation, those arising
        under the Bankruptcy Code), whether known or unknown, suspected or unsuspected,
        in law or in equity, which the Debtors, the their Estates, the Reorganized Debtors, the
        Tort Claimants’ Committee, or the FCR have, had, may have, or may claim to have
        against any of the Imerys Protected Parties including without limitation with respect
        to any Talc Personal Injury Claim (clauses (a) and (b) collectively, the “Imerys
        Released Claims”).

                        (c)   In furtherance of the Rio Tinto/Zurich Settlement, on the
        Effective Dateeffective upon the Talc Personal Injury Trust’s receipt of the Rio
        Tinto/Zurich Contribution, for good and valuable consideration, the adequacy of
        which is hereby confirmed, the Debtors and the Reorganized Talc Personal Injury
        Trust, the Debtors, on their own behalf and as representatives of their respective
        Estates, the Reorganized Debtors, and the Tort Claimants’ Committee and FCR,
        solely on their own behalf, are deemed to irrevocably and unconditionally, fully,
        finally, and forever waive, release, acquit, and discharge each and all of the Rio Tinto
        Protected Parties and the Zurich Protected Parties of and from (a) all Estate Causes
        of Action and (b) any and all claims, causes of action, suits, costs, debts, liabilities,
        obligations, dues, sums of money, accounts, reckonings, bonds, bills, covenants,
        contracts, controversies, agreements, promises, damages, judgments, executions and
        demands whatsoever, of whatever kind or nature (including, without limitation, those
        arising under the Bankruptcy Code), whether known or unknown, suspected or
        unsuspected, in law or in equity, which the Talc Personal Injury Trust, the Debtors,
        the their Estates, the Reorganized Debtors, the Tort Claimants’ Committee, or the
        FCR have, had, may have, or may claim to have against any of the Rio Tinto Protected
        Parties and/or the Zurich Protected Parties, directly or indirectly arising out of, with
        respect to, or in any way relating to any Talc Personal Injury Claim (collectively, the
        “Rio Tinto/Zurich Released Claims”).

                 12.2.2    Releases by Holders of Claims. As of the Effective Date, for good
        and valuable consideration, the adequacy of which is hereby confirmed, including,
        without limitation, the service of the Released Parties before and during the Chapter
        11 Cases to facilitate the implementation of the Talc Personal Injury Trust, and
        except as otherwise explicitly provided in the Plan or in the Confirmation Order, the
        Released Parties shall be deemed conclusively, absolutely, unconditionally,
        irrevocably and forever released, to the maximum extent permitted by law, as such
        law may be extended subsequent to the Effective Date, except as otherwise explicitly
        provided herein, by the Releasing Claim Holders from any and all Claims,
        counterclaims, disputes, obligations, suits, judgments, damages, demands, debts,
        rights, causes of action, Liens, remedies, losses, contributions, indemnities, costs,
        liabilities, attorneys’ fees and expenses whatsoever, including any derivative claims,
        asserted or assertable on behalf of the Debtors or their Estates (including any Estate
        Causes of Action), whether liquidated or unliquidated, fixed or contingent, matured
        or unmatured, known or unknown, foreseen or unforeseen, asserted or unasserted,
        accrued or unaccrued, existing or hereinafter arising, whether in law or equity,
        whether sounding in tort or contract, whether arising under federal or state statutory

                                                       73
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 82 of 133




        or common law, or any other applicable international, foreign, or domestic law, rule,
        statute, regulation, treaty, right, duty, requirement or otherwise, that such holders or
        their estates, Affiliates, heirs, executors, administrators, successors, assigns,
        managers, accountants, attorneys, representatives, consultants, agents, and any other
        Persons or parties claiming under or through them would have been legally entitled
        to assert in their own right (whether individually or collectively) or on behalf of the
        holder of any Claim or Equity Interest or other Person, based on or relating to, or in
        any manner arising from, in whole or in part, the Debtors (as such entities existed
        prior to or after the Petition Date), their Estates, the Chapter 11 Cases, the purchase,
        sale, or rescission of the purchase or sale of any security of the Debtors, the subject
        matter of, or the transactions or events giving rise to, any Claim or Equity Interest
        that is treated in the Plan, the business or contractual arrangements or interactions
        between any Debtor and any Released Party (including the exercise of any common
        law or contractual rights of setoff or recoupment by any Released Party at any time
        on or prior to the Effective Date), the restructuring of any Claim or Equity Interest
        before or during the Chapter 11 Cases, the Disclosure Statement, the Plan, and
        related agreements, instruments, and other documents, and the negotiation,
        formulation, preparation or implementation thereof, the solicitation of votes with
        respect to the Plan, or any other act or omission, other than Claims or causes of action
        arising out of, or related to, any act or omission of a Released Party that constitutes
        fraud, gross negligence or willful misconduct. For the avoidance of doubt, Claims or
        causes of action arising out of, or related to, any act or omission of a Released Party
        prior to the Effective Date that is later found to be a criminal act or to constitute
        fraud, gross negligence, or willful misconduct, including findings after the Effective
        Date, are not released pursuant to this Section 12.2.2 of the Plan.

               12.2.3    Injunction Related to Releases. Except as otherwise provided in the
        Plan, the Confirmation Order shall permanently enjoin the commencement or
        prosecution by any Entity, whether directly, derivatively or otherwise, of any claims,
        commitments, obligations, suits, judgments, damages, demands, debts, causes of
        action and liabilities released pursuant to the Plan (the “Release Injunction”).

      12.3 The Channeling Injunction and the Insurance Entity Injunction. In order to
supplement the injunctive effect of the Discharge Injunction, and pursuant to sections 524(g)
and 105(a) of the Bankruptcy Code, the Confirmation Order shall provide for the following
permanent injunctions to take effect as of the Effective Date.

                 12.3.1      Channeling Injunction.

                      (a)    Terms. To preserve and promote the settlements contemplated
        by and provided for in the Plan, including the Imerys Settlement and the Rio
        Tinto/Zurich Settlement, and pursuant to the exercise of the equitable jurisdiction
        and power of the Bankruptcy Court and the District Court under sections 105(a) and
        524(g) of the Bankruptcy Code, the sole recourse of any holder of a Talc Personal
        Injury Claim against a Protected Party (on account of such Talc Personal Injury
        Claim) shall be the Talc Personal Injury Trust pursuant to the Talc Personal Injury
        Trust Documents, and such holder shall have no right whatsoever at any time to assert

                                                       74
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 83 of 133




        its Talc Personal Injury Claim against any Protected Party or any property or interest
        in property of any Protected Party. On and after the Effective Date, all holders of
        Talc Personal Injury Claims shall be permanently and forever stayed, restrained,
        barred, and enjoined from taking any action for the purpose of, directly or indirectly
        or derivatively collecting, recovering, or receiving payment of, on, or with respect to
        any Talc Personal Injury Claim against a Protected Party other than from the Talc
        Personal Injury Trust pursuant to the Talc Personal Injury Trust Documents,
        including, but not limited to:

                                 (i)     commencing, conducting, or continuing in any manner,
                          directly, indirectly, or derivatively, any suit, action, or other proceeding
                          of any kind (including a judicial, arbitration, administrative, or other
                          proceeding) in any forum in any jurisdiction around the world against
                          or affecting any Protected Party or any property or interests in
                          property of any Protected Party;

                                (ii)    enforcing, levying, attaching (including any prejudgment
                          attachment), collecting, or otherwise recovering, by any manner or
                          means, whether directly or indirectly, any judgment, award, decree, or
                          order against any Protected Party or any property or interests in
                          property of any Protected Party;

                                 (iii) creating, perfecting, or otherwise enforcing in any
                          manner, directly or indirectly, any Lien of any kind against any
                          Protected Party or any property or interests in property of any
                          Protected Party;

                                 (iv)   asserting, implementing, or effectuating any setoff, right
                          of reimbursement, subrogation, contribution, or recoupment of any
                          kind, in any manner, directly or indirectly, against any obligation due
                          to any Protected Party or against any property or interests in property
                          of any Protected Party; and

                                 (v)    taking any act in any manner, and in any place
                          whatsoever, that does not conform to, or comply with, the provisions of
                          the Plan, the Plan Documents, or the Talc Personal Injury Trust
                          Documents or with regard to any matter that is within the scope of the
                          matters designated by the Plan to be subject to resolution by the Talc
                          Personal Injury Trust, except in conformity and compliance with the
                          Talc Personal Injury Trust Documents.

                      (b)      Reservations. Notwithstanding anything to the contrary in
        Section 12.3.1(a) of the Plan, this Channeling Injunction shall not impair:

                                 (i)   the rights of holders of Talc Personal Injury Claims to
                          assert such Talc Personal Injury Claims solely against the Talc



                                                       75
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 84 of 133




                          Personal Injury Trust or otherwise in accordance with the Trust
                          Distribution Procedures;

                                  (ii)   the rights of holders of Talc Personal Injury Claims to
                          assert such claims against anyone other than a Protected Party;

                                  (iii) the rights of Persons to assert any Claim, debt, obligation
                          or liability for payment of Talc Personal Injury Trust Expenses solely
                          against the Talc Personal Injury Trust or otherwise in accordance with
                          the Trust Distribution Procedures; or

                                  (iv)   the Talc Personal Injury Trust from enforcing its rights
                          explicitly provided to it under the Plan and the Talc Personal Injury
                          Trust Documents.

                      (c)    Modifications. There shall be no modification, dissolution, or
        termination of the Channeling Injunction, which shall be a permanent injunction.

                        (d)    Non-Limitation of Channeling Injunction. Nothing in the Plan
        or the Talc Personal Injury Trust Agreement shall be construed in any way to limit
        the scope, enforceability, or effectiveness of the Channeling Injunction issued in
        connection with the Plan, the releases provided in the Imerys Settlement and the Rio
        Tinto/Zurich Settlement, or the Talc Personal Injury Trust’s assumption of all
        liability with respect to Talc Personal Injury Claims.

                      (e)    Bankruptcy Rule 3016 Compliance. The Plan Proponents’
        compliance with the formal requirements of Bankruptcy Rule 3016(c) shall not
        constitute an admission that the Plan provides for an injunction against conduct not
        otherwise enjoined under the Bankruptcy Code.

                       (f)    Any Protected Party may enforce the Channeling Injunction as
        a defense to any Claim brought against such Protected Party that is enjoined under
        the Plan as to such Protected Party and may seek to enforce such injunction in a court
        of competent jurisdiction.

                       (g)    If a non-Settling Talc Insurance Company asserts that it has
        rights of contribution, indemnity, reimbursement, subrogation or other similar
        claims (collectively, “Contribution Claims”) against a Settling Talc Insurance
        Company, (i) such Contribution Claims may be asserted as a defense or counterclaim
        against the Talc Personal Injury Trust in any Talc Insurance Action involving such
        non-Settling Talc Insurance Company, and the Talc Personal Injury Trust may assert
        the legal or equitable rights (if any) of the Settling Talc Insurance Company, and (ii)
        to the extent such Contribution Claims are determined to be valid, the liability (if any)
        of such non-Settling Talc Insurance Company to the Talc Personal Injury Trust shall
        be reduced by the amount of such Contribution Claims.




                                                       76
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 85 of 133




                 12.3.2      Insurance Entity Injunction.

                       (a)    Purpose. In order to protect the Talc Personal Injury Trust and
        to preserve the Talc Personal Injury Trust Assets, pursuant to the equitable
        jurisdiction and power of the Bankruptcy Court, the Bankruptcy Court shall issue
        the Insurance Entity Injunction; provided, however, that the Insurance Entity
        Injunction is not issued for the benefit of any Talc Insurance Company, and no Talc
        Insurance Company is a third-party beneficiary of the Insurance Entity Injunction,
        except as otherwise specifically provided in any Talc Insurance CIP Agreement or
        Talc Insurance Settlement Agreement.

                       (b)    Terms Regarding Claims Against Talc Insurance Companies.
        Subject to the provisions of Sections 12.3.1 and 12.3.2 of the Plan, all Entities that
        have held or asserted, that hold or assert, or that may in the future hold or assert any
        claim, demand or cause of action (including any Talc Personal Injury Claim or any
        claim or demand for or respecting any Talc Personal Injury Trust Expense) against
        any Talc Insurance Company based upon, attributable to, arising out of, or in any
        way connected with any such Talc Personal Injury Claim, whenever and wherever
        arising or asserted, whether in the United States of America or anywhere else in the
        world, whether sounding in tort, contract, warranty, or any other theory of law,
        equity, or admiralty, shall be stayed, restrained, and enjoined from taking any action
        for the purpose of directly or indirectly collecting, recovering, or receiving payments,
        satisfaction, or recovery with respect to any such claim, demand, or cause of action
        including, without limitation:

                                  (i)    commencing, conducting, or continuing, in any manner,
                          directly or indirectly, any suit, action, or other proceeding of any kind
                          (including a judicial, arbitration, administrative, or other proceeding)
                          in any forum with respect to any such claim, demand, or cause of action
                          against any Talc Insurance Company, or against the property of any
                          Talc Insurance Company, with respect to any such claim, demand, or
                          cause of action;

                                  (ii)  enforcing, levying, attaching, collecting, or otherwise
                          recovering, by any means or in any manner, whether directly or
                          indirectly, any judgment, award, decree, or other order against any
                          Talc Insurance Company, or against the property of any Talc
                          Insurance Company, with respect to any such claim, demand, or cause
                          of action;

                                 (iii) creating, perfecting, or enforcing in any manner, directly
                          or indirectly, any Encumbrance against any Talc Insurance Company,
                          or the property of any Talc Insurance Company, with respect to any
                          such claim, demand, or cause of action; and

                                 (iv)   except as otherwise specifically provided in the Plan,
                          asserting or accomplishing any setoff, right of subrogation, indemnity,


                                                       77
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 86 of 133




                          contribution, or recoupment of any kind, directly or indirectly, against
                          any obligation of any Talc Insurance Company, or against the property
                          of any Talc Insurance Company, with respect to any such claim,
                          demand or cause of action;

        provided, however, that (a) the injunction set forth in this Section 12.3.2(b) shall not
        impair in any way any (i) actions brought by the Talc Personal Injury Trust against
        any Talc Insurance Company and (ii) the rights of any co-insured of the Debtors (x)
        with respect to any Talc Insurance Policy or Talc Insurance CIP Agreement or
        against any Talc Insurance Company and (y) as specified under any Final Order of
        the Bankruptcy Court approving a Talc Insurance CIP Agreement; and (b) the Talc
        Personal Injury Trust shall have the sole and exclusive authority at any time to
        terminate, or reduce or limit the scope of, the injunction set forth in this
        Section 12.3.2(b) with respect to any Talc Insurance Company upon express written
        notice to such Talc Insurance Company, except that the Talc Personal Injury Trust
        shall not have any authority to terminate, reduce or limit the scope of the injunction
        herein with respect to any Settling Talc Insurance Company so long as, but only to
        the extent that, such Settling Talc Insurance Company complies fully with its
        obligations under any applicable Talc Insurance Settlement Agreement.

                      (c)    Reservations. Notwithstanding anything to the contrary above,
        this Insurance Entity Injunction shall not enjoin:

                                (i)    the rights of Entities to the treatment accorded them
                          under the Plan, as applicable, including the rights of holders of Talc
                          Personal Injury Claims to assert such Claims, as applicable, in
                          accordance with the Trust Distribution Procedures;

                                 (ii)   the rights of Entities to assert any claim, debt, obligation,
                          cause of action or liability for payment of Talc Personal Injury Trust
                          Expenses against the Talc Personal Injury Trust;

                                 (iii) the rights of the Talc Personal Injury Trust to prosecute
                          any action based on or arising from the Talc Insurance Policies;

                                  (iv)   the rights of the Talc Personal Injury Trust to assert any
                          claim, debt, obligation, cause of action or liability for payment against
                          a Talc Insurance Company based on or arising from the Talc Insurance
                          Policies or Talc Insurance CIP Agreements; and

                                 (v)    the rights of any Talc Insurance Company to assert any
                          claim, debt, obligation, cause of action or liability for payment against
                          any other Talc Insurance Company that is not a Settling Talc Insurance
                          Company, or as otherwise specifically provided in any Talc Insurance
                          CIP Agreement.

      12.4 Supplemental Settlement Injunction Order. In order to preserve and promote
the Imerys Settlement and the Rio Tinto/Zurich Settlement, each of which is incorporated

                                                       78
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 87 of 133




herein, and pursuant to the exercise of the equitable jurisdiction and power of the
Bankruptcy Court under section 105(a) of the Bankruptcy Code, the Confirmation Order
shall provide for the following permanent injunction to take effect as of the Effective Date.

                          (a)      Terms.

                                  (i)    All Persons that have held or asserted, that hold or
                          assert, or that may in the future hold or assert any Imerys Released
                          Claims directly or indirectly against the Imerys Protected Parties (or
                          any of them) shall be permanently stayed, restrained, and enjoined
                          from pursuing now, or at any time in the future, any Imerys Released
                          Claims.

                                  (ii)   All Persons that have held or asserted, that hold or
                          assert, or that may in the future hold or assert any Rio Tinto/Zurich
                          Released Claims directly or indirectly against the Rio Tinto Protected
                          Parties (or any of them) and/or the Zurich Protected Parties (or any of
                          them) shall be permanently stayed, restrained, and enjoined from
                          pursuing now, or at any time in the future, any Rio Tinto/Zurich
                          Released Claims.

                      (b)    Any Imerys Protected Party, Rio Tinto Protected Party, or
        Zurich Protected Party may enforce the Supplemental Settlement Injunction Order
        as a defense to any Claim brought against such Imerys Protected Party, Rio Tinto
        Protected Party, or Zurich Protected Party that is enjoined under the Plan as to such
        Imerys Protected Party, Rio Tinto Protected Party, or Zurich Protected Party and
        may seek to enforce such injunction in a court of competent jurisdiction.

        12.5 Reservation of Rights. Notwithstanding any other provision of the Plan to the
contrary, the satisfaction, release and discharge and the Injunctions set forth in this Article XII
shall not be deemed or construed to satisfy, discharge, release or enjoin claims by the Talc Personal
Injury Trust, the Reorganized Debtors, or any other Entity, as the case may be, against (a) the Talc
Personal Injury Trust for payment of Talc Personal Injury Claims in accordance with the Trust
Distribution Procedures, (b) the Talc Personal Injury Trust for the payment of Talc Personal Injury
Trust Expenses, or (c) any Talc Insurance Company that has not performed under a Talc Insurance
Policy, a Talc Insurance Settlement Agreement, or a Talc Insurance CIP Agreement. Nothing in
this Section 12.5 is intended or shall be construed to limit the assertion, applicability, or effect of
any Talc Insurer Coverage Defense.

        12.6 Disallowed Claims and Disallowed Equity Interests. On and after the Effective
Date, the Debtors and the Reorganized Debtors shall have no liability or obligation on a Disallowed
Claim or a Disallowed Equity Interest, and any order disallowing a Claim or an Equity Interest
which is not a Final Order as of the Effective Date solely because of an Entity’s right to move for
reconsideration of such Final Order pursuant to section 502 of the Bankruptcy Code or Bankruptcy
Rule 3008 shall, nevertheless, become and be deemed to be a Final Order on the Effective Date.
The Confirmation Order, except as otherwise provided herein, shall constitute a Final Order: (a) in
relation to each Debtor disallowing all Claims (other than Talc Personal Injury Claims) and Equity


                                                       79
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 88 of 133




Interests to the extent such Claims and Equity Interests are not allowable under any provision of
section 502 of the Bankruptcy Code, including, but not limited to, time-barred Claims and Equity
Interests, and Claims for unmatured interest, and (b) in relation to each Debtor disallowing or
subordinating to all other Claims, as the case may be, any Claims for penalties, punitive damages
or any other damages not constituting compensatory damages.

        12.7 Exculpation. None of the Debtors, the Reorganized Debtors, the Imerys
Protected Parties, the Tort Claimants’ Committee, the members of the Tort Claimants’
Committee in their capacities as such, the FCR, the Information Officer nor any of their
respective officers, directors and employees, members, agents, attorneys, accountants,
financial advisors or restructuring professionals, nor any other professional Person
employed by any one of them, shall have or incur any liability to any Person or Entity for
any act or omission in connection with, relating to, or arising out of the Chapter 11 Cases,
the negotiation of the Plan, the Disclosure Statement, the releases and Injunctions, the
pursuit of Confirmation of the Plan, the administration, consummation and implementation
of the Plan or the property to be distributed under the Plan, or the management or operation
of the Debtors (except for any liability that results primarily from such Person’s or Entity’s
gross negligence, bad faith or willful misconduct); provided, however, that this exculpation
shall not apply to Talc Insurer Coverage Defenses; provided further that this Section 12.7
shall also apply to any former officer or director of the Debtors that was an officer or director
at any time during the Chapter 11 Cases but is no longer an officer or director. In all
respects, each and all of such Persons, firms and Entities shall be entitled to rely upon the
advice of counsel with respect to their duties and responsibilities under, or in connection
with, the Chapter 11 Cases, the Plan, and the administration of each of them.

        12.8 No Successor Liability. Except as otherwise expressly provided in the Plan, the
Reorganized Debtors do not, pursuant to the Plan or otherwise, assume, agree to perform, pay or
indemnify any Entity or Person, or otherwise have any responsibility for any liabilities or
obligations of the Debtors relating to or arising out of the operations of or assets of the Debtors,
whether arising prior to, on or after the Effective Date. Neither the Plan Proponents, the
Reorganized Debtors, nor the Talc Personal Injury Trust is, or shall be deemed to be, a successor
to any of the Debtors by reason of any theory of law or equity (except as otherwise provided in
Article IV of the Plan), and none shall have any successor or transferee liability of any kind or
character; provided, however, the Reorganized Debtors and the Talc Personal Injury Trust shall
assume and remain liable for their respective obligations specified in the Plan and the Confirmation
Order.

        12.9     Corporate Indemnities.

                 12.9.1    Prepetition Indemnification and Reimbursement Obligations. The
        respective obligations of the Debtors to indemnify and reimburse Persons who are or were
        directors, officers or employees of the Debtors on the Petition Date or at any time thereafter
        through the Effective Date, against and for any obligations pursuant to the articles of
        incorporation, codes of regulation, bylaws, applicable state or non-bankruptcy law, or
        specific agreement or any combination of the foregoing, (i) shall survive Confirmation of
        the Plan and remain unaffected thereby, (ii) are assumed by the Imerys Non-Debtors, and
        (iii) shall not be discharged under section 1141 of the Bankruptcy Code, irrespective of

                                                       80
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 89 of 133




        whether indemnification or reimbursement is owed in connection with any event occurring
        before, on or after the Petition Date. In furtherance of, and to implement the foregoing, as
        of the Effective Date the Imerys Non-Debtors shall obtain and maintain in full force
        insurance for the benefit of each and all of the above-indemnified directors, officers and
        employees, at levels no less favorable than those existing as of the date of entry of the
        Confirmation Order, and for a period of no less than three (3) years following the Effective
        Date.

                12.9.2     Plan Indemnity. In addition to the matters set forth above and not by way
        of limitation thereof, the Imerys Non-Debtors shall indemnify and hold harmless all
        Persons who are or were officers or directors of the Debtors on the Petition Date or at any
        time thereafter through the Effective Date on account of and with respect to any claim,
        cause of action, liability, judgment, settlement, cost or expense (including attorney’s fees)
        on account of claims or causes of action threatened or asserted by any third party against
        such officers or directors that seek contribution, indemnity, equitable indemnity, or any
        similar claim, based upon or as the result of the assertion of primary claims against such
        third party by any representative of the Debtors’ Estates.

                 12.9.3    Limitation on Indemnification. Notwithstanding anything to the contrary
        set forth in the Plan or elsewhere, the Debtors, the Reorganized Debtors, and the Imerys
        Non-Debtors, as applicable, shall not be obligated to indemnify and hold harmless any
        Entity for any claim, cause of action, liability, judgment, settlement, cost or expense that
        results primarily from (i) such Entity’s bad faith, gross negligence or willful misconduct or
        (ii) a Talc Personal Injury Claim.

        12.10 ERISA Pension Plans.

                12.10.1 The Debtors are Affiliates of Imerys USA, Inc., C-E Minerals Inc.,
        Kernos Inc., and IMERYS Fused Minerals Niagara Falls, Inc. (collectively “ERISA
        Pension Plan Sponsors”), and members of each of the ERISA Pension Plan Sponsors’
        controlled group. Specifically, (i) Imerys USA, Inc. is the contributing sponsor of the
        IMERYS USA Pension Plan, and the IMERYS USA, Inc. Retirement Growth Account
        Plan, (ii) C-E Minerals, Inc. is the contributing sponsor of the C-E Minerals Inc. Retiree
        Health Capital Accumulation Plan, (iii) Kernos, Inc. is the contributing sponsor of the
        Kerneos Inc. Pension Plan for Hourly Employees, and (iv) IMERYS Fused Minerals
        Niagara Falls, Inc. is the contributing sponsor of the IMERYS Fused Minerals Niagara
        Falls, Inc. USW Local 4-277 Pension Plan, and the Treibacher Schleifmittel North
        America, Inc. Pension Plan For Iam Local 1420. These six pension plans (“ERISA
        Pension Plans”) are covered by ERISA and are not modified or affected by any provision
        of the Plan.

               12.10.2 Notwithstanding any provision to the contrary, no provision contained in
        the Plan, Confirmation Order, the Bankruptcy Code (including section 1141 of the
        Bankruptcy Code), or any other document filed in the Chapter 11 Cases shall be construed
        to exculpate, discharge, release or relieve the Debtors, or any other party (other than the
        Buyer, unless otherwise provided for in the Asset Purchase Agreement), in any capacity,
        from any liability or responsibility to PBGC with respect to the ERISA Pension Plans under

                                                       81
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 90 of 133




        any law, governmental policy, or regulatory provision. PBGC and the ERISA Pension
        Plans shall not be enjoined or precluded from enforcing such liability or responsibility, as
        a result of any of the provisions of the Plan (including those provisions providing for
        exculpation, satisfaction, release and discharge of Claims), the Confirmation Order, the
        Bankruptcy Code (including section 1141 of the Bankruptcy Code), or any other document
        filed in the Chapter 11 Cases. Notwithstanding anything to the contrary herein, the
        Reorganized Debtors and the Talc Personal Injury Trust shall have no liability on account
        of the ERISA Pension Plans including but not limited to: (i) any liability as a member of
        a “Controlled Group” as defined in 29 U.S.C. §1301(a)(14)(A); (ii) pursuant to the federal
        successor doctrine; or (iii) otherwise.


                           JURISDICTION OF BANKRUPTCY COURT

         13.1 Jurisdiction. Until the Chapter 11 Cases are closed, the Bankruptcy Court shall
retain the fullest and most extensive jurisdiction that is permissible, including the jurisdiction
necessary to ensure that the purposes and intent of the Plan are carried out. Except as otherwise
provided in the Plan or the Talc Personal Injury Trust Agreement, the Bankruptcy Court shall
retain jurisdiction to hear and determine all Claims against and Equity Interests in the Debtors, and
to adjudicate and enforce the Talc Insurance Actions, the Talc Personal Injury Trust Causes of
Action, and all other causes of action which may exist on behalf of the Debtors. Nothing contained
herein shall prevent the Reorganized Debtors or the Talc Personal Injury Trust, as applicable, from
taking such action as may be necessary in the enforcement of any Estate Cause of Action, Talc
Insurance Action, Talc Personal Injury Trust Cause of Action, or other cause of action which the
Debtors have or may have and which may not have been enforced or prosecuted by the Debtors,
which actions or other causes of action shall survive Confirmation of the Plan and shall not be
affected thereby except as specifically provided herein. Nothing contained herein concerning the
retention of jurisdiction by the Bankruptcy Court shall be deemed to be a finding or conclusion
that (i) the Bankruptcy Court in fact has jurisdiction with respect to any Talc Insurance Action,
(ii) any such jurisdiction is exclusive with respect to any Talc Insurance Action, or (iii) abstention
or dismissal of any Talc Insurance Action pending in the Bankruptcy Court or the District Court
as an adversary proceeding is or is not advisable or warranted, so that another court can hear and
determine such Talc Insurance Action(s). Any court other than the Bankruptcy Court that has
jurisdiction over a Talc Insurance Action shall have the right to exercise such jurisdiction.

        13.2 General Retention. Following Confirmation of the Plan, the administration of the
Chapter 11 Cases will continue until the Chapter 11 Cases are closed by a Final Order of the
Bankruptcy Court. The Bankruptcy Court shall also retain jurisdiction for the purpose of
classification of any Claims and the re-examination of Claims which have been Allowed for
purposes of voting, and the determination of such objections as may be filed with the Bankruptcy
Court with respect to any Claims. The failure by the Plan Proponents to object to, or examine, any
Claim for the purposes of voting, shall not be deemed a waiver of the rights of the Debtors, the
Reorganized Debtors, or the Talc Personal Injury Trust, as the case may be, to object to or re-
examine such Claim in whole or part.

        13.3 Specific Purposes. In addition to the foregoing, the Bankruptcy Court shall retain
jurisdiction for each of the following specific purposes after Confirmation of the Plan:

                                                       82
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 91 of 133




                      (a)    to modify the Plan after Confirmation, pursuant to the provisions of
        the Bankruptcy Code and the Bankruptcy Rules;

                      (b)      to correct any defect, cure any omission, reconcile any inconsistency
        or make any other necessary changes or modifications in or to the Plan, the Talc Personal
        Injury Trust Agreement, or the Confirmation Order as may be necessary to carry out the
        purposes and intent of the Plan;

                     (c)      to assure the performance by the Talc Personal Injury Trust and the
        Disbursing Agent of their respective obligations to make Distributions under the Plan;

                        (d)    to enforce and interpret the terms and conditions of the Plan, the
        Plan Documents and the Talc Personal Injury Trust Agreement; to enter such orders or
        judgments, including, but not limited to, injunctions (i) as are necessary to enforce the title,
        rights and powers of the Reorganized Debtors and the Talc Personal Injury Trust, and (ii) as
        are necessary to enable holders of Claims to pursue their rights against any Entity that may
        be liable therefor pursuant to applicable law or otherwise;

                        (e)     to hear and determine any motions or contested matters involving
        taxes, tax refunds, tax attributes, tax benefits and similar or related matters, including
        without limitation contested matters arising on account of transactions contemplated by the
        Plan, or relating to the period of administration of the Chapter 11 Cases;

                       (f)    to hear and determine all applications for compensation of
        Professionals and reimbursement of expenses under sections 330, 331, or 503(b) of the
        Bankruptcy Code;

                        (g)     to hear and determine any causes of action arising during the period
        from the Petition Date through the Effective Date, or in any way related to the Plan or the
        transactions contemplated hereby, against the Debtors, the Reorganized Debtors, the other
        Plan Proponents, or the Talc Personal Injury Trust, and their respective current and former
        officers, directors, stockholders, employees, members, attorneys, accountants, financial
        advisors, representatives and agents;

                        (h)  to determine any and all motions for the rejection, assumption or
        assignment of Executory Contracts or Unexpired Leases and the allowance of any Claims
        resulting therefrom;

                       (i)    to determine such other matters and for such other purposes as may
        be provided in the Confirmation Order;

                       (j)      to determine the allowance and/or disallowance of any Claims,
        including Administrative Claims, against or Equity Interests in the Debtors or their Estates,
        including, without limitation, any objections to any such Claims and/or Equity Interests,
        and the compromise and settlement of any Claim, including Administrative Claims, against
        or Equity Interest in the Debtors or their Estates;



                                                       83
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 92 of 133




                       (k)     to hear and resolve disputes concerning any reserves under the Plan
        or the administration thereof;

                       (l)     to determine all questions and disputes regarding title to the assets
        of the Debtors or their Estates, or the Talc Personal Injury Trust;

                       (m)    to determine all questions and disputes regarding, and to enforce,
        the Imerys Settlement;

                       (n)     to hear and determine the Talc Insurance Actions, any Talc Personal
        Injury Trust Cause of Action and any similar claims, causes of action or rights of the Talc
        Personal Injury Trust to construe and take any action to enforce any Talc Insurance Policy
        or Talc Insurance CIP Agreement, and to issue such orders as may be necessary for the
        execution, consummation and implementation of any Talc Insurance Policy or Talc
        Insurance CIP Agreement, and to determine all questions and issues arising thereunder;

                      (o)   to hear and determine any other matters related hereto, including the
        implementation and enforcement of all orders entered by the Bankruptcy Court in the
        Chapter 11 Cases;

                       (p)    to resolve any disputes concerning whether a Person had sufficient
        notice of the Chapter 11 Cases, the Disclosure Statement, any solicitation conducted in
        connection with the Chapter 11 Cases, any bar date established in the Chapter 11 Cases, or
        any deadline for responding or objecting to a Cure Amount, in each case, for the purpose
        of determining whether a Claim or Equity Interest is discharged hereunder or for any other
        purpose;

                       (q)    to enter in aid of implementation of the Plan such orders as are
        necessary, including, but not limited to, the implementation and enforcement of the
        Releases and the Injunctions described herein; and

                         (r)     to enter and implement such orders as may be necessary or
        appropriate if any aspect of the Plan, the Talc Personal Injury Trust, or the Confirmation
        Order is, for any reason or in any respect, determined by a court to be inconsistent with,
        violative of, or insufficient to satisfy any of the terms, conditions, or other duties associated
        with any Talc Insurance Policies, provided however, (i) such orders shall not impair the
        Talc Insurer Coverage Defenses or the rights, claims, or defenses, if any, of any Talc
        Insurance Company that are set forth or provided for in the Plan, the Plan Documents, the
        Confirmation Order, or any other Final Orders entered in the Debtors’ Chapter 11 Cases,
        (ii) this provision does not, in and of itself, grant this Court jurisdiction to hear and decide
        disputes arising out of or relating to the Talc Insurance Policies, and (iii) all interested
        parties, including any Talc Insurance Company, reserve the right to oppose or object to any
        such motion or order seeking such relief.

Notwithstanding anything herein to the contrary, however, such retention of jurisdiction by the
Bankruptcy Court in this Section 13.3 shall not be deemed to be a retention of exclusive
jurisdiction with respect to any matter described in this Section 13.3; rather, any court other than
the Bankruptcy Court which has jurisdiction over any matter described in this Section 13.3 shall

                                                       84
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 93 of 133




have the right to exercise such jurisdiction. To the extent that the Bankruptcy Court is not
permitted under applicable law to preside over any of the forgoing foregoing matters, the reference
to the “Bankruptcy Court” in this Article shall be deemed to be replaced by the “District Court.”
Nothing contained in this Section shall expand the exclusive jurisdiction of the Bankruptcy Court
beyond that provided by applicable law.

       13.4 District Court Jurisdiction. The District Court shall, without regard to the amount
in controversy, retain exclusive jurisdiction after entry of the Affirmation Order to hear and
determine any motion to extend the Channeling Injunction to a Talc Insurance Company, and shall
be deemed to have withdrawn the reference to the Bankruptcy Court for such purpose.

        13.5 Reservation of Rights. Nothing contained in the Plan will (i) constitute a waiver of
any claim, right or cause of action that a Debtor, the Reorganized Debtors, or the Talc Personal
Injury Trust, as the case may be, may hold against the insurer under any policy of insurance or
insurance agreement, except to the extent the insurer is a Settling Insurance Company; or (ii) limit
the assertion, applicability or effect of any Talc Insurer Coverage Defense.

       13.6 Compromises of Controversies. From and after the Effective Date, the Reorganized
Debtors and/or the Talc Personal Injury Trust, as appropriate based on assets and liabilities retained
or owed by each respectively, shall be authorized to compromise controversies on such terms as
they may determine, in their sole discretion, to be appropriate, without notice to any other party or
approval of or notice to the Bankruptcy Court.


                                  MISCELLANEOUS PROVISIONS

        14.1 Closing of Chapter 11 Cases. The Reorganized Debtors shall, promptly after the
full administration of each Chapter 11 Case, file with the Bankruptcy Court all documents required
by Bankruptcy Rule 3022 and any applicable order of the Bankruptcy Court to close such Chapter
11 Case.

        14.2 Timing of Distributions or Actions. If any payment or act under the Plan is required
to be made or performed on a date that is not a Business Day, then the making of such payment or
the performance of such act may be completed on the next succeeding Business Day, but shall be
deemed to have been completed as of the required date.

        14.3 Governing Law. Unless a rule of law or procedure is supplied by federal law
(including the Bankruptcy Code and Bankruptcy Rules), or an instrument, agreement or other
document executed under the Plan provides otherwise, the rights, duties and obligations arising
under the Plan, and the instruments, agreements and other documents executed in connection with
the Plan, shall be governed by, and construed and enforced in accordance with, the internal laws
of the State of Delaware without giving effect to the principles of conflicts of law thereof.

       14.4 Entire Agreement. The Plan Documents set forth the entire agreement and
undertakings relating to the subject matter thereof and supersede all prior discussions, negotiations,
understandings and documents. No Entity shall be bound by any terms, conditions, definitions,
warranties, understandings, or representations with respect to the subject matter hereof, other than


                                                       85
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 94 of 133




as expressly provided for in the Plan or the other Plan Documents or as may hereafter be agreed
to by the affected parties in writing.

       14.5 Headings. Headings are utilized in the Plan for convenience and reference only
and shall not constitute a part of the Plan for any other purpose.

         14.6 Severability. If, prior to entry of the Confirmation Order, any term or provision of
the Plan is held by the Bankruptcy Court to be invalid, void, or unenforceable, the Bankruptcy
Court, at the request of the Debtors (with the consent of Imerys S.A., the Tort Claimants’
Committee, and the FCR, which consent shall not be unreasonably withheld), shall have the power
to alter and interpret such term or provision to make it valid or enforceable to the maximum extent
practicable, consistent with the original purpose of the term or provision held to be invalid, void,
or unenforceable, and such term or provision shall then be applicable as altered or interpreted.
Notwithstanding any such holding, alteration, or interpretation by the Bankruptcy Court, the
remainder of the terms and provisions of the Plan shall remain in full force and effect and shall in
no way be affected, impaired, or invalidated by such holding, alteration, or interpretation. The
Confirmation Order shall constitute a judicial determination and shall provide that each term and
provision of the Plan, as it may have been altered or interpreted in accordance with this Section, is
valid and enforceable pursuant to its terms.

        14.7 Notices. All notices, requests and demands required or permitted to be provided to
the Debtors, the Reorganized Debtors, or the Plan Proponents under the Plan, in order to be
effective, shall be in writing, and unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when actually delivered or, in the case of notice by facsimile
transmission, when received and telephonically confirmed, to the addresses set forth below:

 THE DEBTORS:

 IMERYS TALC AMERICA, INC.,
 Attention: Ryan Van Meter, Esq.
 100 Mansell Court East, Suite 300
 Roswell, Georgia 3007
 Telephone: (770) 645-3739
 Facsimile: (770) 645-3475
 Email: ryan.vanmeter@imerys.com

 COUNSEL FOR THE DEBTORS:

 RICHARDS, LAYTON & FINGER, P.A.                        LATHAM & WATKINS LLP
 Mark D. Collins, Esq.                                  Jeffrey E. Bjork, Esq.
 Michael J. Merchant, Esq.                              Kimberly A. Posin, Esq.
 Amanda R. Steele, Esq.                                 Helena G. Tseregounis, Esq.
 Brett M. Haywood, Esq.                                 Shawn P. Hansen, Esq.
 One Rodney Square                                      355 South Grand Avenue, Suite 100
 920 North King Street                                  Los Angeles, California 90071-1560
 Wilmington, DE 19801                                   Telephone: (213) 485-1234
 Telephone: (302) 651-7700                              Facsimile: (213) 891-8763


                                                       86
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 95 of 133




 Facsimile: (302) 651-7701                              E-mail: jeff.bjork@lw.com
 E-mail: collins@rlf.com                                        kim.posin@lw.com
         merchant@rlf.com                                       helena.tseregounis@lw.com
         steele@rlf.com                                         shawn.hansen@lw.com
         haywood@rlf.com
                                                        - and -

                                                        Richard A. Levy, Esq.
                                                        330 North Wabash Avenue, Suite 2800
                                                        Chicago, Illinois 60611
                                                        Telephone: (312) 876-7700
                                                        Facsimile: (312) 993-9767
                                                        E-mail: richard.levy@lw.com

 COUNSEL FOR THE TORT                                   COUNSEL FOR THE FCR:
 CLAIMANTS’ COMMITTEE:

 ROBINSON & COLE LLP                                    YOUNG CONAWAY STARGATT &
 Natalie D. Ramsey, Esq.                                TAYLOR LLP
 Mark A. Fink, Esq.                                     Robert S. Brady, Esq.
 1201 North Market Street, Suite 1406                   Edwin J. Harron, Esq.
 Wilmington, Delaware 19801                             Sharon M. Zieg, Esq.
 Telephone: (302) 516-1700                              Rodney Square
 Facsimile: (302) 516-1699                              1000 North King Street
 E-mail: nramsey@rc.com                                 Wilmington, Delaware 19801
          mfink@rc.com                                  Telephone: (302) 571-6600
                                                        Facsimile: (302) 571-1253
 - and -
                                                        E-mail: rbrady@ycst.com
 Michael R. Enright, Esq.                                       eharron@ycst.com
 280 Trumbull Street                                            szieg@ycst.com
 Hartford, Connecticut 06103
 Telephone: (860) 275-8290
 Facsimile: (860) 275-8299
 E-mail: menright@rc.com


 COUNSEL FOR THE IMERYS PLAN PROPONENTS:




                                                       87
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 96 of 133




 HUGHES HUBBARD & REED LLP
 Christopher Kiplok, Esq.
 Dustin P. Smith, Esq.
 Erin Diers, Esq.
 One Battery Park Plaza
 New York, New York 10004
 Telephone: (212) 837-6000
 Facsimile: (212) 422-4726

 E-mail: christopher.kiplok@hugheshubbard.com
         dustin.smith@hugheshubbard.com
         erin.diers@hugheshubbard.com

        14.8 Notice to Other Entities. After the occurrence of the Effective Date, the
Reorganized Debtors have authority to send a notice to entities providing that to continue to receive
documents pursuant to Bankruptcy Rule 2002, such entities must file a renewed request to receive
documents pursuant to Bankruptcy Rule 2002; provided, that neither of: (i) the U.S. Trustee and
(ii) counsel of record to Imerys S.A., need not file such a renewed request and shall continue to
receive documents without any further action being necessary. After the occurrence of the
Effective Date, the Reorganized Debtors are authorized to limit the list of entities receiving
documents pursuant to Bankruptcy Rule 2002 to: (i) the U.S. Trustee; (ii) counsel of record to
Imerys S.A.; and (iii) those entities that have filed such renewed requests.

        14.9 Plan Supplement. Any and all exhibits, lists, or schedules referred to herein but not
filed with the Plan shall be contained in the Plan Supplement to be filed with the Clerk of the
Bankruptcy Court prior to the Confirmation Hearing on the Plan, and such Plan Supplement is
incorporated into and is part of the Plan as if set forth in full herein. The Plan Supplement will be
available for inspection in the office of the Clerk of the Bankruptcy Court during normal court
hours, at the website maintained by the Claims Agent (https://case.primeclerk.com/imerystalc),
and at the Bankruptcy Court’s website (ecf.deb.uscourts.gov).

       14.10 Inconsistencies. To the extent the Plan is inconsistent with the Disclosure
Statement or other Plan Documents, the provisions of the Plan shall be controlling. To the extent
the Plan is inconsistent with the Confirmation Order on the Plan, the provisions of such
Confirmation Order shall be controlling.

        14.11 Withholding of Taxes. The Disbursing Agent, the Talc Personal Injury Trust or
any other applicable withholding agent, as applicable, shall withhold from any assets or property
distributed under the Plan any assets or property which must be withheld for foreign, federal, state
and local taxes payable with respect thereto or payable by the Person entitled to such assets to the
extent required by applicable law.

        14.12 Transfer Taxes. Pursuant to section 1146 of the Bankruptcy Code, and to the fullest
extent permitted by law, no stamp tax, transfer tax, filing fee, sales or use tax or other similar tax
shall be imposed or assessed by any taxing authority on account of (i) the transfer of any assets or
property pursuant to the Plan; (ii) the making or delivery of an instrument of transfer under the
Plan; or (iii) the termination or extinguishment of any Equity Interests. The appropriate state or


                                                       88
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 97 of 133




local government officials or agents shall be directed to forego the collection of any such tax and
to accept for filing or recordation of any of the foregoing instruments or other documents without
the payment of any such tax.

        14.13 Binding Effect. The rights, duties and obligations of any Entity named or referred
to in the Plan shall be binding upon, and shall inure to the benefit of, the successors and assigns of
such Entity.

        14.14 Payment of Statutory Fees. All fees payable under section 1930 of title 28 of the
United States Code, as determined by the Bankruptcy Court at the Confirmation Hearing, shall be
paid on or before the Effective Date. The Reorganized Debtors shall pay all such fees that arise
after the Effective Date, but before the closing of the Chapter 11 Cases, and shall comply with all
applicable statutory reporting requirements.

        14.15 Duty to Cooperate. Nothing in the Plan, the other Plan Documents or the
Confirmation Order shall relieve (by way of injunction or otherwise) any Entity that is or claims
to be entitled to indemnity under a Talc Insurance Policy from any duty to cooperate that may be
required by any such insurance policy or under applicable law with respect to the defense and/or
settlement of any Claim for which coverage is sought under such Talc Insurance Policy. To the
extent that any entity Entity incurs costs in satisfying such duty to cooperate with respect to Talc
Personal Injury Claims, the Talc Personal Injury Trust shall reimburse such entity Entity for all
such reasonable out-of-pocket expenses.

        14.16 Effective Date Actions Simultaneous. Unless the Plan or the Confirmation Order
provides otherwise, actions required to be taken on the Effective Date shall take place and be
deemed to have occurred simultaneously, and no such action shall be deemed to have occurred
prior to the taking of any other such action.

       14.17 Consent to Jurisdiction. Upon default under the Plan, the Reorganized Debtors, the
Talc Personal Injury Trust, the Talc Trustees, the Tort Claimants’ Committee, the FCR, and the
Imerys Protected Parties, respectively, consent to the jurisdiction of the Bankruptcy Court, or any
successor thereto, and agree that it shall be the preferred forum for all proceedings relating to any
such default.




                                                       89
US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 98 of 133




 Dated: August 12September [__],               IMERYS TALC AMERICA, INC.
 2020                                          (On behalf of itself and each of the Debtors)
        Wilmington, Delaware                   /s/
                                               []


                                               TORT CLAIMANTS’ COMMITTEE
                                               /s/
                                               []


                                               FUTURE CLAIMANTS’ REPRESENTATIVE
                                               /s/
                                               []


                                               IMERYS S.A.
                                               (On behalf of itself and each of the Imerys Plan
                                               Proponents)
                                               /s/
                                               []




US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
            Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 99 of 133




                            COUNSEL FOR THE PLAN PROPONENTS

 COUNSEL FOR THE DEBTORS:

 RICHARDS, LAYTON & FINGER, P.A.                        LATHAM & WATKINS LLP
 Mark D. Collins, Esq.                                  Jeffrey E. Bjork, Esq.
 Michael J. Merchant, Esq.                              Kimberly A. Posin, Esq.
 Amanda R. Steele, Esq.                                 Helena G. Tseregounis, Esq.
 Brett M. Haywood, Esq.                                 Shawn P. Hansen, Esq.
 One Rodney Square                                      355 South Grand Avenue, Suite 100
 920 North King Street                                  Los Angeles, California 90071-1560
 Wilmington, DE 19801                                   Telephone: (213) 485-1234
 Telephone: (302) 651-7700                              Facsimile: (213) 891-8763
 Facsimile: (302) 651-7701                              E-mail: jeff.bjork@lw.com
 E-mail: collins@rlf.com                                         kim.posin@lw.com
         merchant@rlf.com                                        helena.tseregounis@lw.com
         steele@rlf.com                                          shawn.hansen@lw.com
         haywood@rlf.com
                                                        - and -

                                                        Richard A. Levy, Esq.
                                                        330 North Wabash Avenue, Suite 2800
                                                        Chicago, Illinois 60611
                                                        Telephone: (312) 876-7700
                                                        Facsimile: (312) 993-9767
                                                        E-mail: richard.levy@lw.com


 COUNSEL FOR THE TORT                                   COUNSEL FOR THE FCR:
 CLAIMANTS’ COMMITTEE:

 ROBINSON & COLE LLP                                    YOUNG CONAWAY STARGATT &
 Natalie D. Ramsey, Esq.                                TAYLOR LLP
 Mark A. Fink, Esq.                                     Robert S. Brady, Esq.
 1201 North Market Street, Suite 1406                   Edwin J. Harron, Esq.
 Wilmington, Delaware 19801                             Sharon M. Zieg, Esq.
 Telephone: (302) 516-1700                              Rodney Square
 Facsimile: (302) 516-1699                              1000 North King Street
 E-mail: nramsey@rc.com                                 Wilmington, Delaware 19801
          mfink@rc.com                                  Telephone: (302) 571-6600
                                                        Facsimile: (302) 571-1253
 - and -                                                E-mail: rbrady@ycst.com
                                                                eharron@ycst.com
 Michael R. Enright, Esq.                                       szieg@ycst.com
 280 Trumbull Street
 Hartford, Connecticut 06103



US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
           Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 100 of 133




 Telephone: (860) 275-8290
 Facsimile: (860) 275-8299
 E-mail: menright@rc.com


 COUNSEL FOR THE IMERYS PLAN PROPONENTS:

 HUGHES HUBBARD & REED LLP
 Christopher Kiplok, Esq.
 Dustin P. Smith, Esq.
 Erin Diers, Esq.
 One Battery Park Plaza
 New York, New York 10004
 Telephone: (212) 837-6000
 Facsimile: (212) 422-4726
 E-mail: christopher.kiplok@hugheshubbard.com
         dustin.smith@hugheshubbard.com
         erin.diers@hugheshubbard.com




US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
           Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 101 of 133




                                                 EXHIBIT A

                                      Trust Distribution Procedures

                                                  (To Come)




US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
           Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 102 of 133




                                                 EXHIBIT B

                                Talc Personal Injury Trust Agreement

                                                  (To Come)




US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
           Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 103 of 133




                                                SCHEDULE I

                                         Imerys Corporate Parties

    CURRENT AFFILIATES

    •   000 CALDERYS
    •   AFRICA REFRACTORY CONSULTANTS (PTY) LTD
    •   AKROTIRIO THAHILAS DYO S.A.
    •   ALMATECH MINERAL INTERNATIONAL LTD
    •   ALMERIA, SA DE CV
    •   ALUMICA CANADA INC.
    •   AMERICARB, INC.
    •   AMMIN HOLDINGS, INC.
    •   ANGANG STOLLBERG & SAMIL CO., LTD
    •   ARDOISIERES D'ANGERS
    •   AUSTRALIAN VERMICULITE INDUSTRIES (PTY) LTD
    •   B & B REFRACTORY SERVICES PTY LTD
    •   CALDERYS ALGERIE SERVICES SPA
    •   CALDERYS ALGERIE SPA
    •   CALDERYS AUSTRALIA PTY LTD
    •   CALDERYS BELGIUM
    •   CALDERYS CHINA CO., LTD
    •   CALDERYS DANMARK A/S
    •   CALDERYS DEUTSCHLAND GMBH
    •   CALDERYS FINLAND OY
    •   CALDERYS FRANCE
    •   CALDERYS IBERICA REFRACTARIOS, SA
    •   CALDERYS INDIA REFRACTORIES LIMITED
    •   CALDERYS ITALIA SRL
    •   CALDERYS JAPAN CO., LTD
    •   CALDERYS KOREA CO. LTD
    •   CALDERYS MAGYARORSZAG K.F.T. (HUNGARY)
    •   CALDERYS NGJ LIMITED
    •   CALDERYS NORDIC AB
    •   CALDERYS POLSKA SP. Z.O.O.
    •   CALDERYS REFRACTARIOS VENEZOLANOS SA
    •   CALDERYS REFRAKTER
    •   CALDERYS SOUTH AFRICA (PTY) LTD
    •   CALDERYS TAÏWAN CO LTD
    •   CALDERYS THE NETHERLANDS B.V.
    •   CALDERYS UK LTD
    •   CALDERYS UKRAINE LTD
    •   CALDERYS USA, INC.



US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
           Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 104 of 133




    •   CEBO HOLLAND B.V.
    •   CEBO INTERNATIONAL B.V.
    •   CEBO MARINE B.V.
    •   CEBO UK LIMITED
    •   CHANGBAI CELITE DIATOMITE CO., LTD
    •   DONBASSKERAMIKA
    •   DONKAOLIN
    •   ECCA HOLDINGS (PTY) LTD
    •   ECCA MINERALS (PTY) LTD
    •   ECO-BOS DEVELOPMENT LIMITED
    •   ELMIN BAUXITES SA
    •   FAGERSTA ELDFASTA AB
    •   FIBERLEAN TECHNOLOGIE LIMITED
    •   FIBERLEAN TECHNOLOGIE NA INC.
    •   FIBERLEAN TECNOLOGIA E SOLUCOES EIRELI
    •   FOKIS MINING PARK
    •   GIMPEX-IMERYS INDIA PRIVATE LTD
    •   GUIYANG JIANAI SPECIAL ALUMINATES
    •   HARBORLITE AEGEAN ENDUSTRI MINERALLERI SANAYI A.S.
    •   IMERTECH
    •   IMERTECH USA, INC.
    •   IMERYS KILN FURNITURE HUNGARY KFT.
    •   IMERYS (SHANGHAI) INVESTMENT MANAGEMENT CO., LTD
    •   IMERYS ADMINISTRATIVE GERMANY GMBH
    •   IMERYS AL ZAYANI FUSED MINERALS CO. W.L.L.
    •   IMERYS ALÜMINÄT DIS TICARET
    •   IMERYS ALUMINATES ASIA PACIFIC PTE LTD
    •   IMERYS ALUMINATES GMBH
    •   IMERYS ALUMINATES ITALIA S.R.L.
    •   IMERYS ALUMINATES LIMITED
    •   IMERYS ALUMINATES NORDIC AB
    •   IMERYS ALUMINATES SA
    •   IMERYS ARGENTINA SRL
    •   IMERYS ASIA PACIFIC PTE LTD
    •   IMERYS BELGIUM SA
    •   IMERYS BENTONITE GEORGIA LTD
    •   IMERYS BENTONITE HUNGARY KFT
    •   IMERYS BENTONITE ITALY S.P.A.
    •   IMERYS CANADA INC.
    •   IMERYS CARBONATES (THAILAND), LTD
    •   IMERYS CARBONATES AUSTRIA GMBH
    •   IMERYS CARBONATES INDIA LIMITED
    •   IMERYS CARBONATES USA, INC.
    •   IMERYS CERAMICS (INDIA) PRIVATE LIMITED


US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
           Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 105 of 133




    •   IMERYS CERAMICS (THAILAND) LTD
    •   IMERYS CERAMICS BRASIL MINERAIS PARA CERAMICAS LTDA
    •   IMERYS CERAMICS EGYPT
    •   IMERYS CERAMICS FRANCE
    •   IMERYS CERAMICS ITALY S.R.L.
    •   IMERYS CERAMICS MEXICO SA DE CV
    •   IMERYS CERAMICS NEW ZEALAND
    •   IMERYS CERAMICS PORTUGAL, SA
    •   IMERYS CLAYS, INC.
    •   IMERYS CSI SWITZERLAND SAGL
    •   IMERYS DIATOMITA ALICANTE, S.A.
    •   IMERYS DIATOMITA MEXICO, SA DE CV
    •   IMERYS DO BRASIL COMERCIO
    •   IMERYS FILTRATION FRANCE
    •   IMERYS FILTRATION MINERALS, INC.
    •   IMERYS FUSED MINERALS (YINGKOU) CO., LTD
    •   IMERYS FUSED MINERALS BEYREDE SAS
    •   IMERYS FUSED MINERALS DOMODOSSOLA S.P.A.
    •   IMERYS FUSED MINERALS FRANCE SARL
    •   IMERYS FUSED MINERALS GREENEVILLE, INC.
    •   IMERYS FUSED MINERALS GUIZHOU CO. LTD
    •   IMERYS FUSED MINERALS LAUFENBURG GMBH
    •   IMERYS FUSED MINERALS MURG GMBH
    •   IMERYS FUSED MINERALS NIAGARA FALLS, INC.
    •   IMERYS FUSED MINERALS RUSE D.O.O.
    •   IMERYS FUSED MINERALS SALTO LTDA
    •   IMERYS FUSED MINERALS TEUTSCHENTHAL GMBH
    •   IMERYS FUSED MINERALS VILLACH GMBH
    •   IMERYS FUSED MINERALS ZSCHORNEWITZ GMBH
    •   IMERYS GECKO GRAPHITE (NAMIBIA) (PTY) LTD
    •   IMERYS GECKO HOLDING (NAMIBIA) (PTY) LTD
    •   IMERYS GECKO OKANJANDE MINING (PTY) LTD
    •   IMERYS GRAPHITE & CARBON BELGIUM SA
    •   IMERYS GRAPHITE & CARBON CANADA INC.
    •   IMERYS GRAPHITE & CARBON JAPAN KK
    •   IMERYS GRAPHITE & CARBON KOREA
    •   IMERYS GRAPHITE & CARBON SWITZERLAND SA
    •   IMERYS HIGH RESISTANCE MINERALS JAPAN KK
    •   IMERYS INDUSTRIAL MINERALS DENMARK A/S
    •   IMERYS INDUSTRIAL MINERALS GREECE S.A.
    •   IMERYS ITATEX SOLUCOES MINERAIS LTDA
    •   IMERYS KAOLIN, INC.
    •   IMERYS KILN FURNITURE (THAILAND) CO. LTD
    •   IMERYS KILN FURNITURE ESPAÑA, SA


US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
           Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 106 of 133




    •   IMERYS METALCASTING FRANCE SARL
    •   IMERYS METALCASTING GERMANY GMBH
    •   IMERYS MICA KINGS MOUTAIN, INC.
    •   IMERYS MIDDLE EAST HOLDING COMPANY W.L.L.
    •   IMERYS MINERAL AB
    •   IMERYS MINERAL ARABIA LLC
    •   IMERYS MINERALES ARGENTINA S.A.
    •   IMERYS MINERALES CHILE SPA
    •   IMERYS MINERALES PERU SAC
    •   IMERYS MINERALI CORSICO SRL
    •   IMERYS MINERALI SPA
    •   IMERYS MINERALS (INDIA) PRIVATE LIMITED
    •   IMERYS MINERALS (TAIWAN) LTD
    •   IMERYS MINERALS (THAILAND) LTD
    •   IMERYS MINERALS AUSTRALIA PTY LTD
    •   IMERYS MINERALS BULGARIA AD
    •   IMERYS MINERALS CHINA, INC.
    •   IMERYS MINERALS GMBH
    •   IMERYS MINERALS HOLDING LIMITED
    •   IMERYS MINERALS INTERNATIONAL SALES
    •   IMERYS MINERALS JAPAN KK
    •   IMERYS MINERALS KOREA LTD
    •   IMERYS MINERALS LTD
    •   IMERYS MINERALS MALAYSIA SDN. BHD.
    •   IMERYS MINERALS NETHERLANDS B.V.
    •   IMERYS MINERALS OY
    •   IMERYS MINERALS USA, INC.
    •   IMERYS MINERALS VIETNAM LIMITED
    •   IMERYS MINERAUX BELGIQUE SA
    •   IMERYS MINÉRAUX FRANCE
    •   IMERYS NEWQUEST (INDIA) PRIVATE LIMITED
    •   IMERYS OILFIELD MINERALS, INC.
    •   IMERYS PACIFIC LTD
    •   IMERYS PARTICIPACOES LTDA
    •   IMERYS PCC FRANCE
    •   IMERYS PCC UK
    •   IMERYS PERFORMANCE AND FILTRATION MINERALS PRIVATE LIMITED
    •   IMERYS PERLITA BARCELONA, S.A.
    •   IMERYS PERLITE SARDINIA S.R.L.
    •   IMERYS PERLITE USA, INC.
    •   IMERYS PIGMENTS (QINGYANG) CO., LTD
    •   IMERYS PIGMENTS (WUHU) CO., LTD
    •   IMERYS RE
    •   IMERYS REFRACTORY MINERALS CLERAC


US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
           Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 107 of 133




    •   IMERYS REFRACTORY MINERALS GLOMEL
    •   IMERYS REFRACTORY MINERALS INTERNATIONAL SALES
    •   IMERYS REFRACTORY MINERALS SOUTH AFRICA (PTY) LTD
    •   IMERYS REFRACTORY MINERALS USA, INC.
    •   IMERYS RIO CAPIM CAULIM SA
    •   IMERYS SERAMIK HAMMADDELERI SANAYI VE TICARET LIMITED SIRKETI
    •   IMERYS SERVICES
    •   IMERYS SERVICES GERMANY GMBH & CO. KG
    •   IMERYS SERVICES GREECE
    •   IMERYS SOUTH AFRICA (PTY) LTD
    •   IMERYS SOUTH EUROPE, S.L.
    •   IMERYS SPECIALITIES JAPAN CO., LTD
    •   IMERYS STEELCASTING DO BRASIL LTDA
    •   IMERYS STEELCASTING INDIA PRIVATE LIMITED
    •   IMERYS STEELCASTING USA, INC.
    •   IMERYS TABLEWARE CR S.R.O.
    •   IMERYS TABLEWARE DEUTSCHLAND GMBH
    •   IMERYS TABLEWARE FRANCE
    •   IMERYS TALC AUSTRALIA PTY LTD
    •   IMERYS TALC AUSTRIA GMBH
    •   IMERYS TALC BELGIUM
    •   IMERYS TALC EUROPE
    •   IMERYS TALC FINLAND OY
    •   IMERYS TALC GERMANY GMBH
    •   IMERYS TALC ITALY S.P.A. 3
    •   IMERYS TALC LUZENAC FRANCE
    •   IMERYS TALC MEXICO, SA DE CV
    •   IMERYS TALC SPAIN, S.A.
    •   IMERYS TALC UK HOLDING LTD
    •   IMERYS TCSI SWITZERLAND SAGL
    •   IMERYS TRADING MINERALS EGYPT
    •   IMERYS TRUSTEES LTD
    •   IMERYS UK FINANCE LIMITED
    •   IMERYS UK LTD
    •   IMERYS UK PENSION FUND TRUSTEES LTD
    •   IMERYS USA, INC.
    •   IMERYS WOLLASTONITE USA, LLC
    •   IMERYS ZHEJIANG ZIRCONIA CO., LTD
    •   INDUSTRIA MACINAZIONE MINERALI PER L'INDUSTRIA CERAMICA S.P.A
    •   INDUSTRIAL MINERALS OF GREECE
    •   ISOCON S.A.

3
 .     Imerys Talc Italy S.p.A. is only an Imerys Corporate Party to the extent it does not commence a
bankruptcy case.


US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
           Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 108 of 133




    •   KAOLIN AUSTRALIA PTY LTD
    •   KENTUCKY-TENNESSEE CLAY COMPANY
    •   KERNEOS (CHINA) ALUMINATE TECHNOLOGIES CO., LTD
    •   KERNEOS AUSTRALIA PTY LTD
    •   KERNEOS CORPORATE SAS
    •   KERNEOS DO BRASIL COMERCIAL LTDA
    •   KERNEOS GROUP SAS
    •   KERNEOS HOLDING NORTHERN EUROPE LIMITED
    •   KERNEOS INC.
    •   KERNEOS INDIA ALUMINATE PRIVATE LIMITED
    •   KERNEOS INDIA ALUMINATE TECHNOLOGIES PRIVATE LIMITED
    •   KERNEOS SOUTHERN AFRICA PTY LTD
    •   KINTA POWDERTEC SDN. BHD
    •   LATOMIA N. KORAKAS SA
    •   LAVIOSA CHIMICA MINERARIA SPA
    •   LAVIOSA PROMASA S.A.
    •   LINJIANG IMERYS DIATOMITE CO., LTD
    •   LIQUID QUIMICA MEXICANA, SA DE CV
    •   LLC IMERYS ALUMINATES
    •   METALLEION METALLEYMATON
    •   MICRON-ITA INDUSTRIA E COMERCIO DE MINERAIS LTDA
    •   MICRON-ITA MINERACAO LTDA
    •   MIKRO MINERAL ENDUSTRIYEL MINERALLER SANAYI VE TICARET A.S.
    •   MILOS INITIATIVE
    •   MILOS MINING MUSEUM
    •   MINERA ROCA RODANDO S.DE R.L. DE C.V.
    •   MINERAL RESOURCES DEVELOPMENT (M.R.D.) CO. LTD
    •   MINERALIEN SCHIFFAHRT SPEDITION UND TRANSPORT GMBH - MST
    •   MINVEN - (C-E MINERALES DE VENEZUELA)
    •   MIRCAL
    •   MIRCAL AUSTRALIA PTY LTD
    •   MIRCAL BRESIL
    •   MIRCAL DE MEXICO SA DE CV
    •   MIRCAL EUROPE
    •   MIRCAL ITALIA SPA
    •   MONREFCO GMBH
    •   MRD-ECC CO. LTD
    •   MSL MINERAIS S.A.
    •   NIIGATA GCC LTD
    •   NIPPON POWER GRAPHITE CO., LTD
    •   NORTH AFRICAN INDUSTRIAL MINERAL EXPLORATION SARL - NAIMEX
    •   NYCO MINERALS, LLC
    •   ORGANIK MADENCILIK AS
    •   PABALK MADEN SANAYI VE TICARET A.S.


US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
           Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 109 of 133




    •   PARIMETAL
    •   PARNASSE TRENTE DEUX
    •   PERAMIN AB
    •   PERGEM MINERAL MADENCILIK SANAYI VE TICARET AS
    •   PGB SA
    •   PLIBRICO INSTALLACIONES REFRACTARIAS
    •   PPSA
    •   PPSA OVERSEAS LTD
    •   PT BINAH SURINDAH CEMERLANG
    •   PT ESENSINDO CIPTA CEMERLANG
    •   PT IMERYS CERAMICS INDONESIA
    •   PT INDOPORLEN
    •   PT INDOPORLEN SAKTI
    •   PT STOLLBERG - SAMIL INDONESIA
    •   PYRAMAX CERAMICS SOUTHEAST, LLC
    •   QA REFRACTORIES (PTY) LTD
    •   QINGDAO STOLLBERG & SAMIL CO., LTD
    •   QS ABRASIVI MARENGO SRL
    •   QUARTZ CORP (SHANGHAÏ) CO., LTD
    •   RECLAYM LIMITED
    •   REFRACTORY MINERALS (PTY) LTD
    •   RT 043 MINERACAO LTDA
    •   RUMICO FEUERFESTE BAUSTOFFE GMBH
    •   S&B BENTONITE CHAOYANG CO., LTD
    •   S&B ENDUSTRIYEL MINERALLER A.S.
    •   S&B HOLDING GMBH
    •   S&B INDUSTRIAL MINERALS (HENAN) CO., LTD
    •   S&B INDUSTRIAL MINERALS MOROCCO S.A.R.L.
    •   S&B INDUSTRIAL MINERALS SPAIN S.L.U.
    •   S&B MINERALS FINANCE SARL
    •   S&B MINERALS PARTICIPATIONS SARL
    •   S&B WINES S.A.
    •   SAMREC (PTY) LTD
    •   SERVICIOS PIEDRA TUMBANTE S.DE R.L. DE C.V.
    •   SHANDONG IMERYS MOUNT TAI CO., LTD
    •   SIBIMIN OVERSEAS LTD
    •   SPRINDEALS SIX PTY LTD
    •   STOLLBERG & SAMI CO., LTD
    •   TERMORAK (THAILAND) CO LTD
    •   THE QUARTZ CORP AS
    •   THE QUARTZ CORP SAS
    •   THE QUARTZ CORP USA
    •   TYGERKLOOF MINING (PTY) LTD
    •   US CERAMICS LLC


US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
           Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 110 of 133




    •   VATUTINSKY KOMBINAT VOGNETRYVIV
    •   VERMICULITA Y DERIVADOS, SL
    •   VOUGIOUKLI QUARRIES AVEE
    •   XINYANG ATHENIAN MINING CO., LTD
    •   YBB CALCIUM PRODUCTS CO. LTD
    •   YUEYANG IMERYS ANTAI MINERALS CO., LTD
    •   ZHENGZHOU JIANAI SPECIAL ALUMINATES CO., LTD

FORMER AFFILIATES

    •   11656490 CANADA INC.
    •   ADVANCED MINERALS CORPORATION
    •   AKROTIRIO TRAHILAS TRIA S.A.
    •   AMERICAN TRIPOLI, INC.
    •   ANADOLU PERLIT MEDENCILIK SANAYI
    •   ARC FUSED ALUMINA
    •   ARDOISE ET JARDIN
    •   AREFCON B.V.
    •   AREFCON HISMA B.V.
    •   ASSOS MERMER SANAYI VE TICARET LTD SIRKETI
    •   BAOTOU JINGYUAN GRAPHITE CO., LTD
    •   BLX TRADING SAS
    •   CALDERYS CHINA
    •   CALDERYS CZECH S.R.O
    •   CALDERYS DE MEXICO SA DE CV
    •   CALDERYS NORWAY AS
    •   CAPTELIA
    •   CARBONATOS ANDINOS SA
    •   C-E NEWELL, INC.
    •   CELITE MEXICANA, SA DE CV
    •   CHARGES MINERALES DU PERIGORD - CMP
    •   CHOICEWISE LIMITED
    •   CONDIMENTUM OY
    •   COVEO
    •   DALIAN JINSHENG FINE CHEMICAL INDUSTRY CO., LTD
    •   DAMOLIN ETRECHY
    •   DAMOLIN GMBH
    •   DAMOLIN INVESTMENT A/S
    •   DOLPHIN FELDSPAR PRIVATE LIMITED
    •   DOYET TERRE CUITE
    •   ECC OVERSEAS INVESTMENTS LTD
    •   ECC PACIFIC (AUSTRALIA) PTY LTD
    •   ECCA CALCIUM PRODUCTS, INC.
    •   EDWIN H. BRADLEY HOLDINGS LTD


US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
           Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 111 of 133




    •   ELMIN BAUXITES S.R.L.
    •   ENGLISH CHINA CLAYS LTD
    •   EUROARGILLE
    •   EUROPE COMMERCE REFRACTORY
    •   FEL-MAC COMPANY LLC
    •   GOONAMARRIS LIMITED
    •   GRAN BIANCO CARRARA SRL
    •   GUIZHOU S&B NEW-TYPE MATERIALS CO., LTD
    •   GUIZHOU STAR MINERALS CO., LTD
    •   GUNUNG IMBANGAN SDN. BHD
    •   HARBORLITE (UK) LTD
    •   HJM INDUSTRIES SDN. BHD
    •   IGM FOR FIBRE GLASS
    •   IMERPLAST UK LIMITED
    •   IMERYS (SHANGHAÏ) FILTRATION MINERALS TRADING CO., LTD
    •   IMERYS ADVANCED MATERIALS (YINGKOU) CO., LTD
    •   IMERYS BENTONITE USA, LLC
    •   IMERYS CALCIUM SOLUTIONS AUSTRIA GMBH
    •   IMERYS CANADA 2004, INC.
    •   IMERYS CANADA LP
    •   IMERYS CARBONATES LLC
    •   IMERYS CERAMICS ESPAÑA
    •   IMERYS CERAMICS ITALIA
    •   IMERYS FINE CHEMICAL (CHANGSHU) CO., LTD
    •   IMERYS FUSED MINERALS (TAICANG) CO., LTD
    •   IMERYS FUSED MINERALS (ZIBO) CO., LTD
    •   IMERYS FUSED MINERALS HULL LIMITED
    •   IMERYS GRAPHITE & CARBON (CHANGZHOU) CO., LTD
    •   IMERYS GRAPHITE & CARBON GERMANY GMBH
    •   IMERYS GRAPHITE & CARBON USA, INC.
    •   IMERYS KAOLIN BELGIUM
    •   IMERYS KILN FURNITURE FRANCE
    •   IMERYS MICA SUZORITE INC.
    •   IMERYS MINERALES ESPANA, S.L.
    •   IMERYS MINERALES PERU S.A.C.
    •   IMERYS MINERALES SANTIAGO LIMITADA
    •   IMERYS MINERALI GAMALERO SRL
    •   IMERYS MINERALS (HEZHOU) CO., LTD
    •   IMERYS MINERALS CALIFORNIA, INC.
    •   IMERYS MINERALS HONG KONG LIMITED
    •   IMERYS MINERAUX DE TUNISIE "IMT"
    •   IMERYS MINING DEVELOPMENT (QINGYANG) CO., LTD
    •   IMERYS PAPER CARBONATES LLC
    •   IMERYS PERLITA PAULINIA MINERAIS LTDA


US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
           Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 112 of 133




    •   IMERYS PIGMENTS TRADING (SHANGHAI) CO., LTD
    •   IMERYS PIGMENTS, INC.
    •   IMERYS REFRACTARIOS PARTICIPACOES MONTE DOURADO LTDA
    •   IMERYS REFRACTORY MINERALS JAPAN KK
    •   IMERYS TABLEWARE BALKANS SRL
    •   IMERYS TABLEWARE GUANGZHOU CO., LTD
    •   IMERYS TABLEWARE NEW ZEALAND LTD
    •   IMERYS TALC CALIFORNIA, INC.
    •   IMERYS TALC DELAWARE, INC.
    •   IMERYS TALC OHIO, INC.
    •   IMERYS TC
    •   IMERYS TECHNOLOGY CENTER AUSTRIA GMBH
    •   IMERYS TOITURE BELGIE N.V.
    •   IMERYS VOSTOK
    •   IMERYS WINDFARM PROJECT LTD
    •   IMERYS YILONG ANDALUSITE (XINJIANG) CO, LTD
    •   IMPALA ADMINCO LTD
    •   INDUSTRIALMIN
    •   ITACA S.R.L.
    •   KAOLINS DE NOZAY (SOCIÉTÉ ANONYME DES)
    •   KAOPOLITE, INC.
    •   KERAPLAN GMBH
    •   KERN TECH 1
    •   KERN TECH 2
    •   KERN TECH 3
    •   KERNEOS DE MEXICO SA DE CV
    •   KERNEOS ESPANA SL
    •   KERNEOS HOLDING GROUP SAS
    •   KERNEOS HOLDING NORTH AMERICA, INC.
    •   KERNEOS POLSKA SP. Z.O.O.
    •   KERNEOS SERVICIOS SA DE CV
    •   KILITEAM V
    •   KORUND D.O.O.
    •   KPCL K.V.S.
    •   LA FRANCAISE DES TUILES ET BRIQUES
    •   L-IMERYS INDUSTRIA E COMERCIO DE CAL LTDA
    •   LUXOL PHOTOVOLTAICS SN
    •   LUZENAC MICRO MILLING LIMITED
    •   MAGEMO SCI
    •   MASSA MINERALI SRL
    •   MATISCO DEVELOPPEMENT
    •   METRAMCO (PTY) LTD
    •   MINERAL HOLDINGS, INC.
    •   MINERALS MILLING TUNISIA


US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
           Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 113 of 133




    •   MINERALS TRADING, INC.
    •   MIRCAL ARGENTINA SRL
    •   MIRCAL ASIA
    •   MIRCAL CHILI
    •   MIRCAL TALC HOLDING
    •   MSL OVERSEAS LTD
    •   MULLITE COMPANY OF AMERICA – MULCOA
    •   N.G. JOHNSON (NORTHERN) HOLDINGS LIMITED
    •   N.G. JOHNSON LIMITED
    •   NIZEROLLES
    •   NYCO MINERALS CANADA, INC.
    •   PANSHI HUANYU WOLLASTONITE CO., LTD
    •   PARNASSE TRENTE ET UN
    •   PARNASSE TRENTE TROIS
    •   PARNASSE VINGT DEUX
    •   PERU MINERALS CORPORATION
    •   PERUCO, INC.
    •   PLIBRICO LTD
    •   PLR REFRACTAIRES SAS U
    •   PROFIMO
    •   PROPERTY COMPANY ONE
    •   PROPERTY COMPANY TWO
    •   PYRAMAX CERAMICS ARKANSAS, LLC
    •   PYRAMAX CERAMICS, LLC
    •   QUARTZ DE MAURITANIE SA
    •   RECURSOS MINERALES DEL NORTE, SA DE CV
    •   S&B INDUSTRIAL MINERALS (SHANGHAI) CO., LTD
    •   S&B INDUSTRIAL MINERALS (TIANJIN) CO., LTD
    •   S&B MINERALS LIMITED
    •   S&B MINERALS PARTICIPATIONS 2 SARL
    •   S&B MINERALS PARTICIPATIONS LLC
    •   S&B MINERALS US HOLDING GMBH
    •   S&B MINERALS VERWALTUNG GMBH
    •   SAMREC VERMICULITE (ZIMBABWE) ( PRIVATE) LTD
    •   SCEA STE COLOMBE
    •   SCOVER PLUS
    •   SEG
    •   SET LININGS GMBH
    •   SIDEX MONOLITHIQUES SRL
    •   SILLA DE PAITA S.A.C.
    •   SLS BAUSTOFFE GESELLSCHAFT MBH
    •   SOCIEDAD MINERA CELITE DEL PERU SA
    •   SOCIETE DE VALORISATION DES MINERAUX INDUSTRIELS SAS
    •   SOTRIVAL


US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
           Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 114 of 133




    •   TALIMMO
    •   TENNESSEE ELECTRO MINERALS, INC. – TECO
    •   TERMORAK AB
    •   TERMORAK OY
    •   TOKAI CERAMICS CO., LTD
    •   TREIBACHER SCHLEIFMITTEL ABRASIVES KAILI CO., LTD
    •   TREIBACHER SCHLEIFMITTEL ASIA LTD
    •   TREIBACHER SCHLEIFMITTEL INTERNATIONALE VERTRIEBS MBH
    •   TREIBACHER SCHLEIFMITTEL ITALIA P. MAROZZI & CO SAS
    •   UCM GROUP LTD
    •   UCM MAGNESIA, INC.
    •   UNITEC CERAMICS LIMITED
    •   VERMICULITE INTERNATIONAL SALES
    •   WORLD MINERALS AMERICA LATINA, SA
    •   WORLD MINERALS USD LLC
    •   WORLD MINERALS USD SARL
    •   ZHENGZHOU TREIBACHER SCHLEIFMITTEL TENGDA ABRASIVES CO., LTD




US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
           Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 115 of 133




                                               SCHEDULE II

                                          Imerys Plan Proponents

    1. ALMATECH MINERAL INTERNATIONAL LIMITED
    2. IMERTECH
    3. IMERYS (SHANGHAI) INVESTMENT MANAGEMENT CO., LTD.
    4. IMERYS CANADA INC.
    5. IMERYS CARBONATES USA
    6. IMERYS CLAYS, INC.
    7. IMERYS DIATOMITA MEXICO, SA DE CV
    8. IMERYS DO BRASIL COMERCIO DE EXTRAÇAO DE MINÉRIOS
    9. IMERYS FILTRATION MINERALS, INC.
    10. IMERYS GRAPHITE & CARBON CANADA INC.
    11. IMERYS HIGH RESISTANCE MINERALS JAPAN KK
    12. IMERYS ITATEX SOLUCOES MINERAIS LTDA
    13. IMERYS MICA KINGS MOUNTAIN INC.
    14. IMERYS MINERALI SPA
    15. IMERYS MINERALS AUSTRALIA PTY LTD
    16. IMERYS MINERALS INTERNATIONAL SALES S.A.
    17. IMERYS MINERALS KOREA LTD
    18. IMERYS PERFORMANCE AND FILTRATION MINERALS PRIVATE LIMITED
    19. IMERYS RIO CAPIM CAULIM S.A.
    20. IMERYS SERVICES
    21. IMERYS SPECIALITIES JAPAN CO. LIMITED
    22. IMERYS TALC AUSTRALIA PTY LTD
    23. IMERYS TALC AUSTRIA GMBH
    24. IMERYS TALC BELGIUM
    25. IMERYS TALC EUROPE
    26. IMERYS TALC ITALY S.P.A.1
    27. IMERYS TALC LUZENAC FRANCE
    28. IMERYS USA, INC.
    29. IMERYS WOLLASTONITE USA, LLC
    30. KENTUCKY-TENNESSEE CLAY COMPANY
    31. MINERA ROCA RODANDO S. DE. R.L. DE C.V.
    32. NYCO MINERALS, LLC




1
       Imerys Talc Italy S.p.A. is only an Imerys Plan Proponent to the extent it does not commence a
bankruptcy case.


US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
           Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 116 of 133




                                               SCHEDULE III

                                   Rio Tinto Captive Insurer Policies

                Issuing Insurer                Policy No.              Policy Period
             Metals and Minerals
               Insurance Pte.            M&M GL/97-98/001           5/31/1997 - 5/31/1998
                  Limited

                 Three Crowns
              Insurance Company                  98162              5/31/1998 - 5/31/1999
                    Limited

                 Three Crowns
              Insurance Company                  98162              5/31/1999 - 5/31/2000
                    Limited

                 Three Crowns
              Insurance Company                  98162              5/31/2000 - 5/31/2001
                    Limited

                 Three Crowns
              Insurance Company                 98162/01            5/31/2001 - 5/31/2002
                    Limited

                 Three Crowns
              Insurance Company                 98162/02            5/31/2002 - 5/31/2003
                    Limited

                 Three Crowns
              Insurance Company                98162/02A            5/31/2002 - 5/31/2003
                    Limited

                 Three Crowns
              Insurance Company                98162/02B            5/31/2002 - 5/31/2003
                    Limited

                 Three Crowns
              Insurance Company                 98162/03            5/31/2003 - 5/31/2004
                    Limited

                 Three Crowns
              Insurance Company                 98162/04            5/31/2004 - 5/31/2005
                    Limited




US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
           Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 117 of 133




                Issuing Insurer                Policy No.              Policy Period
                 Three Crowns
              Insurance Company                 98162/05            5/31/2005 - 5/31/2006
                    Limited

                 Three Crowns
              Insurance Company               98162/06/A            5/31/2006 - 5/31/2007
                    Limited
             Metals and Minerals              98162/06/B            5/31/2006 - 5/31/2007
               Insurance Pte.
                  Limited
               Falcon Insurance               98162/06/C            5/31/2006 - 5/31/2007
                     Ltd.

             Metals and Minerals
               Insurance Pte.                 98162/07/B            5/31/2007 - 5/31/2008
                  Limited

               Falcon Insurance               98162/07/C            5/31/2007 - 5/31/2008
                     Ltd.

             Metals and Minerals
               Insurance Pte.                 98162/08/B            5/31/2008 - 5/31/2009
                  Limited

               Falcon Insurance               98162/08/C            5/31/2008 - 5/31/2009
                     Ltd.

             Metals and Minerals
               Insurance Pte.                 98162/09/B            5/31/2009 - 5/31/2010
                  Limited

               Falcon Insurance               98162/09/C            5/31/2009 - 5/31/2010
                     Ltd.

             Metals and Minerals
               Insurance Pte.                 98162/10/B            5/31/2010 - 5/31/2011
                  Limited

               Falcon Insurance               98162/10/C            5/31/2010 - 5/31/2011
                     Ltd.

             Metals and Minerals
               Insurance Pte.                 98162/11/B            5/31/2011 - 5/31/2012
                  Limited


US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
           Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 118 of 133




                Issuing Insurer                Policy No.              Policy Period
               Falcon Insurance               98162/11/C            5/31/2011 - 5/31/2012
                     Ltd.




US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
           Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 119 of 133




                                               SCHEDULE IV

                                       Rio Tinto Corporate Parties



    •   10029734 Canada Inc.
    •   1043802 Ontario Ltd
    •   10676276 Canada Inc.
    •   10676284 Canada Inc.
    •   11091905 Canada Inc.
    •   1109723 B.C. Ltd.
    •   201 Logistics Center, LLC
    •   46106 YUKON INC.
    •   46117 YUKON INC.
    •   535630 YUKON INC.
    •   7600 West Center, LLC
    •   7999674 CANADA INC.
    •   9539549 CANADA INC.
    •   AGM Holding Company Pte. Ltd.
    •   Alcan Alumina Ltda.
    •   Alcan Asia Limited
    •   Alcan Betriebs- und Verwaltungsgesellschaft GmbH
    •   Alcan Chemicals Limited
    •   Alcan Composites Brasil Ltda
    •   Alcan Corporation
    •   Alcan Farms Limited
    •   Alcan Finances USA LLC
    •   Alcan Gove Development Pty Limited
    •   Alcan Holdings Australia Pty Limited
    •   Alcan Holdings Europe B.V.
    •   Alcan Holdings Nederland B.V.
    •   Alcan Holdings Switzerland AG (SA/Ltd.)
    •   Alcan International Network U.S.A. Inc.
    •   Alcan Lebensmittelverpackungen GmbH
    •   Alcan Management Services (Shanghai) Co., Ltd.
    •   Alcan Management Services Canada Limited / Societe de Services de Gestion Alcan
        Canada Limitee
    •   Alcan Northern Territory Alumina Pty Limited
    •   Alcan Packaging Mühltal Gmbh & Co. KG
    •   Alcan Primary Metal Australia Pty Ltd
    •   Alcan Primary Products Company LLC
    •   Alcan Primary Products Corporation
    •   Alcan Realty Limited / Societe Immobiliere Alcan Limitee



US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
           Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 120 of 133




    •   Alcan South Pacific Pty Ltd
    •   Alcan Trading AG (SA/Ltd.)
    •   Alufluor AB
    •   Aluminerie Alouette Inc.
    •   Aluminerie De Bécancour, Inc.
    •   Aluminium & Chemie Rotterdam B.V.
    •   Aluminium Pechiney
    •   Aluminum Company of Canada Limited / Aluminium du Canada Limitee
    •   AML Properties Pty Ltd
    •   Anglesey Aluminium Metal Limited
    •   AP Service
    •   Argyle Diamond Mines Pty Limited
    •   Argyle Diamonds Limited
    •   Ashton Mining Pty Ltd
    •   Ashton Nominees Pty Limited
    •   Asia Gold Mongolia LLC
    •   Asia Naran Bulag LLC
    •   Asia Now Resources Corp
    •   Australian Coal Holdings Pty. Limited
    •   Australian Mining & Smelting Pty Ltd
    •   Balkhash Saryshagan LLP
    •   Bao-HI Ranges Joint Venture
    •   Beasley River Joint Venture
    •   Beasley River Management Pty Limited
    •   Beasley River Marketing Pty Ltd
    •   Beasley River Mining Pty Limited
    •   Beijing Iron Ore Trading Centre Corporation
    •   Bektau B.V.
    •   Boké Investment Company
    •   Boke Personnel Limited
    •   Boké Services Company SA
    •   Boké Services Management, Inc.
    •   Boké Trading Inc.
    •   Borax España, S.A.
    •   Borax Europe Limited
    •   Borax Francais
    •   Borax Malaysia Sdn Bhd
    •   Borax Rotterdam N.V.
    •   Boyne Smelters Limited
    •   British Alcan Aluminium Limited
    •   C.V.G. Bauxilum C.A.
    •   Canning Resources Pty Limited
    •   CanPacific Potash Inc.
    •   Cape Bougainville Joint Venture


US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
           Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 121 of 133




    •   Capricorn Diamonds Investments Pty Limited
    •   Carol Lake Company Ltd.
    •   Cathjoh Holdings Pty Limited
    •   Champlain Reinsurance Company Ltd.
    •   Channar Management Services Pty Limited
    •   Channar Mining Joint Venture
    •   Channar Mining Pty Ltd
    •   Chinalco Rio Tinto Exploration Co. Ltd
    •   Chlor Alkali Unit Pte Ltd
    •   CIA. Inmobiliaria e Inversiones Cosmos S.A.C.
    •   Compagnie des Bauxites de Guinée
    •   Compania de Transmision Sierraoriente S.A.C.
    •   Consórcio de Alumínio do Maranhão
    •   CRA Investments Pty. Limited
    •   CRA Pty Ltd
    •   Dampier Salt Limited
    •   Daybreak Development LLC
    •   Daybreak Property Holdings LLC
    •   Daybreak Secondary Water Distribution Company
    •   Daybreak Water Holding LLC
    •   DB Medical I LLC
    •   DBVC1 LLC
    •   Diamond Producers Association Limited
    •   Diavik Diamond Mines (2012) Inc.
    •   Diavik Joint Venture
    •   Donkerpoort Iron Ltd
    •   East Kalimantan Coal Pte. Ltd
    •   Eastland Management Inc.
    •   Electric Power Generation Limited
    •   Elysis Limited Partnership / Elysis Societe en Commandite
    •   Empresa de Mineracao Finesa Ltda.
    •   Enarotali Gold Project Limited
    •   Endurvinnslan Ltd.
    •   Energy Resources of Australia Ltd
    •   Entrée Resources Ltd.
    •   Exeltium
    •   EXELTIUM 2
    •   Fabrica De Plasticos Mycsa, S.A.
    •   Falcon Insurance Ltd.
    •   Flambeau Mining Company
    •   Fondation Rio Tinto
    •   Foundation for Australia-Japan Studies
    •   France Aluminium Recyclage Sa
    •   Fundsprops Pty. Limited


US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
           Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 122 of 133




    •   Gladstone Infrastructure Pty Ltd
    •   Gladstone Power Station Joint Venture
    •   Global Coal Limited
    •   Global Hubco BV
    •   Globalore Pte. Ltd.
    •   Gove Aluminium Ltd
    •   GPS Energy Pty Limited
    •   GPS Nominee Pty Limited
    •   GPS Power Pty. Limited
    •   Green Mountain Mining Venture
    •   Groupement pour la Gestion de Pensions Complementaires
    •   Gulf Power Company / La Compagnie Gulf Power
    •   Halco (Mining) Inc.
    •   Hamersley Exploration Pty Limited
    •   Hamersley HMS Pty Ltd
    •   Hamersley Holdings Limited
    •   Hamersley Iron - Yandi Pty Limited
    •   Hamersley Iron Pty. Limited
    •   Hamersley Resources Limited
    •   Hamersley WA Pty Ltd
    •   Henlopen Manufacturing Co., Inc.
    •   Heruga Exploration LLC
    •   High Purity Iron Inc.
    •   HIsmelt Corporation Pty Limited
    •   Hope Downs Joint Venture
    •   Hope Downs Marketing Company Pty Ltd
    •   Hunter Valley Resources Pty Ltd
    •   IAL Holdings Singapore Pte. Ltd.
    •   IEA Coal Research Limited
    •   IEA Environmental Projects Limited
    •   Industrias Metalicas Castello S.A.
    •   Integrity Land and Cattle LLC
    •   InterEmballage
    •   IOC Sales Limited
    •   Iron Ore Company of Canada
    •   Itallumina Srl
    •   Johcath Holdings Pty Limited
    •   Juna Station Pty Ltd
    •   Kalimantan Gold Pty Limited
    •   Kalteng Pty. Ltd
    •   Kelian Pty. Limited
    •   Kembla Coal & Coke Pty. Limited
    •   Kennecott Barneys Canyon Mining Company
    •   Kennecott Exploration Company


US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
           Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 123 of 133




    •   Kennecott Exploration Mexico, S.A. de C.V.
    •   Kennecott Holdings Corporation
    •   Kennecott Land Company
    •   Kennecott Land Investment Company LLC
    •   Kennecott Molybdenum Company
    •   Kennecott Nevada Copper Company
    •   Kennecott Ridgeway Mining Company
    •   Kennecott Royalty Company
    •   Kennecott Services Company
    •   Kennecott Uranium Company
    •   Kennecott Utah Copper LLC
    •   Kennecott Water Distribution LLC
    •   Korgantas LLP
    •   Kutaibar Holdings Pty Ltd
    •   Lao Sanxai Minerals Company Limited
    •   Lawson Mardon Flexible Limited
    •   Lawson Mardon Smith Brothers Ltd.
    •   Magma Arizona Railroad Company
    •   Metallwerke Refonda AG
    •   Metals & Minerals Insurance Pte. Limited
    •   Minera Escondida Ltda
    •   Minera IRL Limited
    •   Minera Kennecott, S.A. de C.V.
    •   Mineração Rio do Norte S.A.
    •   Mineracao Tabuleiro Ltda
    •   Minmetals Rio Tinto Exploration Company Limited
    •   Mitchell Plateau Bauxite Co. Pty. Limited
    •   Mitchell Plateau Joint Venture
    •   Mount Bruce Mining Pty Limited
    •   Mount Pleasant Pty Ltd
    •   Movele
    •   Mutamba Mineral Sands S.A.
    •   NBH Pty Ltd
    •   New Zealand Aluminium Smelters Ltd
    •   Nhulunbuy Corporation Limited
    •   Norgold Pty Limited
    •   North Gold (W.A.) Pty Ltd
    •   North Insurances Pty. Ltd.
    •   North IOC (Bermuda) Holdings Limited
    •   North IOC (Bermuda) Limited
    •   North IOC Holdings Pty Ltd
    •   North Limited
    •   North Mining Limited
    •   Northern Land Company Ltd


US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
           Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 124 of 133




    •   Nozalela Mineral Sands (Pty) Ltd
    •   NZAS Retirement Fund Trustee Limited
    •   Oyu Tolgoi LLC
    •   Oyu Tolgoi Netherlands BV
    •   Pacific Aluminium (New Zealand) Limited
    •   Pacific Aluminium Pty. Limited
    •   Pacific Coast Mines, Inc.
    •   Pechiney Aviatube Limited
    •   Pechiney Bâtiment
    •   Pechiney Bécancour, Inc.
    •   Pechiney Cast Plate, Inc.
    •   Pechiney Consolidated Australia Pty Limited
    •   Pechiney Holdings, Inc.
    •   Pechiney Metals LLC
    •   Pechiney Philippines Inc.
    •   Pechiney Plastic Packaging, Inc.
    •   Pechiney Reynolds Quebec, Inc.
    •   Pechiney Sales Corporation
    •   Peko Exploration Pty Ltd.
    •   Peko-Wallsend Pty Ltd
    •   Pilbara Iron Company (Services) Pty Ltd
    •   Pilbara Iron Pty Ltd
    •   Port d'Ehoala S.A.
    •   Procivis Savoie
    •   Project Generation Group Pty Ltd
    •   PSZ Pty Limited
    •   PT Hutan Lindung Kelian Lestari
    •   PT Kelian Equatorial Mining
    •   PT Rio Tinto Consultants
    •   QIT Madagascar Minerals Ltd
    •   QIT Madagascar Minerals SA
    •   Quebec North Shore and Labrador Railway Company / Compagnie de Chemin de Fer du
        Littoral Nord de Quebec et du Labrador Inc.
    •   Queensland Alumina Limited
    •   Queensland Coal Pty. Limited
    •   Química e Metalúrgica Mequital Ltda.
    •   Ranges Management Company Pty Ltd
    •   Ranges Mining Pty Ltd
    •   Resolution Copper Company
    •   Resolution Copper Mining LLC
    •   Rhodes Ridge Joint Venture
    •   Richards Bay Mining (Proprietary) Limited
    •   Richards Bay Mining Holdings (Proprietary) Limited
    •   Richards Bay Prefco (Pty) Ltd


US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
           Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 125 of 133




    •   Richards Bay Titanium (Proprietary) Limited
    •   Richards Bay Titanium Holdings (Proprietary) Limited
    •   Rightship Pty Ltd
    •   Rio de Contas Desenvolvimentos Minerais Ltda
    •   Rio Santa Rita Empreenimentos e-Particiacoes Ltda
    •   Rio Sava Exploration DOO
    •   Rio Tinto (Commercial Paper) Limited
    •   Rio Tinto (Hong Kong) Ltd
    •   Rio Tinto Advisory Services Pty Limited
    •   Rio Tinto Alcan Fund Inc.
    •   Rio Tinto Alcan Inc.
    •   Rio Tinto Alcan International Ltd. / Rio Tinto Alcan International Ltee
    •   Rio Tinto Alcan Middle East DMCC
    •   Rio Tinto Alcan Technology Pty Ltd
    •   Rio Tinto Aluminium (Bell Bay) Limited
    •   Rio Tinto Aluminium (Holdings) Limited
    •   Rio Tinto Aluminium Bell Bay Sales Pty Limited
    •   Rio Tinto Aluminium Limited
    •   Rio Tinto Aluminium Pechiney
    •   Rio Tinto Aluminium Services Pty Limited
    •   Rio Tinto America Holdings Inc.
    •   Rio Tinto America Inc.
    •   Rio Tinto Asia Ltd
    •   Rio Tinto Asia Pty. Limited.
    •   Rio Tinto AuM Company
    •   Rio Tinto Australian Holdings Limited
    •   Rio Tinto Bahia Holdings Limited
    •   Rio Tinto Base Metals Pty. Limited
    •   Rio Tinto Brazilian Holdings Limited
    •   Rio Tinto Brazilian Investments Limited
    •   Rio Tinto Canada Diamond Operation Management Inc.
    •   Rio Tinto Canada Inc
    •   Rio Tinto Canada Management Inc./ Rio Tinto Gestion Canada Inc.
    •   Rio Tinto Canada Uranium Corporation
    •   Rio Tinto Chile S.A.S.
    •   Rio Tinto Coal (Clermont) Pty Ltd
    •   Rio Tinto Coal Australia Pty Limited
    •   Rio Tinto Coal Investments Pty Limited
    •   Rio Tinto Coal NSW Holdings Limited
    •   Rio Tinto Commercial Americas Inc.
    •   Rio Tinto Commercial GmbH
    •   Rio Tinto Commercial Pte. Ltd.
    •   Rio Tinto Desenvolvimentos Minerais LTDA.
    •   Rio Tinto Diamonds and Minerals Canada Holding Inc.


US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
           Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 126 of 133




    •   Rio Tinto Diamonds Limited
    •   Rio Tinto Diamonds Netherlands B.V.
    •   Rio Tinto Diamonds NV
    •   Rio Tinto Eastern Investments B.V.
    •   Rio Tinto Energy America Inc.
    •   Rio Tinto Energy Limited
    •   Rio Tinto Escondida Limited
    •   Rio Tinto European Holdings Limited
    •   Rio Tinto Exploration (Asia) Holdings Pte. Ltd.
    •   Rio Tinto Exploration (PNG) Limited
    •   Rio Tinto Exploration and Mining (India) Private Limited
    •   Rio Tinto Exploration Canada Inc.
    •   Rio Tinto Exploration Dunav d.o.o. Beograd-Vracar
    •   Rio Tinto Exploration Finland OY
    •   Rio Tinto Exploration India Private Limited
    •   Rio Tinto Exploration Kazakhstan LLP
    •   Rio Tinto Exploration Pty Limited
    •   Rio Tinto Exploration Zambia Limited
    •   Rio Tinto FalCon Diamonds Inc.
    •   Rio Tinto Fer et Titane inc.
    •   Rio Tinto Finance (USA) Inc.
    •   Rio Tinto Finance (USA) Limited
    •   Rio Tinto Finance (USA) plc
    •   Rio Tinto Finance Limited
    •   Rio Tinto Finance plc
    •   Rio Tinto France S.A.S.
    •   Rio Tinto Global Employment Company Pte. Ltd.
    •   Rio Tinto Guinée S.A.
    •   Rio Tinto Holdings LLC
    •   Rio Tinto Hydrogen Energy LLC
    •   Rio Tinto Iceland Ltd.
    •   Rio Tinto India Private Limited
    •   Rio Tinto Indonesian Holdings Limited
    •   Rio Tinto International Holdings Limited
    •   Rio Tinto Investments One Pty Limited
    •   Rio Tinto Investments Two Pty Limited
    •   Rio Tinto Iron & Titanium (Suzhou) Co., Ltd
    •   Rio Tinto Iron & Titanium GmbH
    •   Rio Tinto Iron & Titanium Holdings GmbH
    •   Rio Tinto Iron & Titanium Limited
    •   Rio Tinto Iron and Titanium Canada Inc. / Rio Tinto Fer et Titane Canada Inc.
    •   Rio Tinto Iron Ore Atlantic Limited
    •   Rio Tinto Iron Ore Europe S.A.S.
    •   Rio Tinto Iron Ore Trading China Limited


US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
           Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 127 of 133




    •   Rio Tinto Japan Ltd
    •   Rio Tinto Jersey Holdings 2010 Limited
    •   Rio Tinto Korea Ltd
    •   Rio Tinto Limited
    •   Rio Tinto London Limited
    •   Rio Tinto Management Services South Africa (Proprietary) Ltd
    •   Rio Tinto Marketing Pte. Ltd.
    •   Rio Tinto Marketing Services Limited
    •   Rio Tinto Medical Plan Trustees Limited
    •   Rio Tinto Metals Limited
    •   Rio Tinto Minera Peru Limitada SAC
    •   Rio Tinto Mineracao do Brasil Ltda
    •   Rio Tinto Minerals Asia Pte Ltd
    •   Rio Tinto Minerals Development Limited
    •   Rio Tinto Minerals Exploration (Beijing) Co., Ltd
    •   Rio Tinto Minerals Inc.
    •   Rio Tinto Mining and Exploration Inc.
    •   Rio Tinto Mining and Exploration Limited
    •   Rio Tinto Mining and Exploration S.A.C.
    •   Rio Tinto Mining Commercial (Shanghai) Co., Ltd.
    •   Rio Tinto Mongolia LLC
    •   Rio Tinto Nominees Limited
    •   Rio Tinto Orissa Mining Private Ltd
    •   Rio Tinto OT Management Limited
    •   Rio Tinto Overseas Holdings Limited
    •   Rio Tinto PACE Australia Pty Limited
    •   Rio Tinto PACE Canada Inc. / Gestion Rio Tinto PACE Canada Inc.
    •   Rio Tinto Pension 2009 Trustees Limited
    •   Rio Tinto Pension Fund Trustees Limited
    •   Rio Tinto Pension Investments Limited
    •   Rio Tinto Peru Limited
    •   Rio Tinto plc
    •   Rio Tinto Potash Management Inc. / Rio Tinto Potasse Management Inc.
    •   Rio Tinto Procurement (Singapore) Pte Ltd
    •   Rio Tinto Pte Ltd
    •   Rio Tinto Saskatchewan Management Inc.
    •   Rio Tinto Saskatchewan Potash Holdings General Partner Inc.
    •   Rio Tinto Saskatchewan Potash Holdings Limited Partnership
    •   Rio Tinto Secretariat Limited
    •   Rio Tinto Services Inc.
    •   Rio Tinto Services Limited
    •   Rio Tinto Shared Services Pty Limited
    •   Rio Tinto Shipping (Asia) Pte. Ltd.
    •   Rio Tinto Shipping Pty. Limited.


US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
           Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 128 of 133




    •   Rio Tinto Simfer UK Limited
    •   Rio Tinto Singapore Holdings Pte Ltd
    •   Rio Tinto Sohar Logistics LLC
    •   Rio Tinto South East Asia Limited
    •   Rio Tinto Staff Fund (Retired) Pty Limited
    •   Rio Tinto Sulawesi Holdings Limited
    •   Rio Tinto Technological Resources Inc.
    •   Rio Tinto Technological Resources UK Limited
    •   Rio Tinto Trading (Shanghai) Co., Ltd.
    •   Rio Tinto Uranium Limited
    •   Rio Tinto Western Holdings Limited
    •   Rio Tinto Winu Pty Limited
    •   Riversdale Connections (Proprietary) Ltd
    •   Robe River Iron Associates Joint Venture
    •   Robe River Limited
    •   Robe River Mining Co. Pty. Ltd.
    •   Robe River Ore Sales Pty. Ltd.
    •   Rocklea Station Pty Ltd
    •   RTA AAL Australia Limited
    •   RTA Boyne Limited
    •   RTA Gove Pty Limited
    •   RTA Holdco 1 Limited
    •   RTA Holdco 4 Limited
    •   RTA Holdco 7 Limited
    •   RTA Holdco 8 Limited
    •   RTA Holdco Australia 1 Pty Ltd
    •   RTA Holdco Australia 3 Pty Ltd
    •   RTA Holdco Australia 5 Pty Ltd
    •   RTA Holdco Australia 6 Pty Ltd
    •   RTA HOLDCO FRANCE 1 S.A.S.
    •   RTA HOLDCO FRANCE 2 S.A.S.
    •   RTA Pacific Pty Limited
    •   RTA Sales Pty Ltd
    •   RTA Smelter Development Pty Limited
    •   RTA Weipa Pty Ltd
    •   RTA Yarwun Pty Ltd
    •   RTAlcan 1 LLC
    •   RTAlcan 2 LLC
    •   RTAlcan 3 LLC
    •   RTLDS Aus Pty. Ltd
    •   RTLDS UK Limited
    •   RTPDS Aus Pty Ltd
    •   Saryarka B.V.
    •   Scheuch Unterstuetzungskasse GmbH


US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
           Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 129 of 133




    •   SGLS LLC
    •   Sharp Strategic Funding Pte. Ltd.
    •   Simfer Jersey Finance 1 Ltd
    •   Simfer Jersey Finance 2 Ltd
    •   Simfer Jersey Limited
    •   Simfer Jersey Nominee Limited
    •   SIMFER S.A.
    •   Singapore Metals Pte. Ltd.
    •   Skymont Corporation
    •   Société De Financement Des Risques Industriels
    •   Société Départementale De Développement 65
    •   Société Minière Et De Participations Guinée-Alusuisse
    •   Sohar Aluminium Co. L.L.C.
    •   Sohio Western Mining Company
    •   Solutions Strategiques Funding LLC
    •   Southern Copper Pty. Limited
    •   Swift Current Land & Cattle LLC
    •   Swiss Aluminium Australia Limited
    •   TBAC Limited
    •   Technological Resources Pty. Limited
    •   The Barrier Corporation (Vic.) Pty. Limited
    •   The Kelian Community and Forest Protection Trust
    •   The Pyrites Company, Inc.
    •   The Roberval and Saguenay Railway Company/ La Compagnie du Chemin de Fer
        Roberval Saguenay
    •   The Zinc Corporation Pty Ltd
    •   Thos. W. Ward Limited
    •   THR Aruba Holdings LLC A.V.V.
    •   THR Delaware Holdings, LLC
    •   THR Kharmagtai Pte. Ltd.
    •   THR MINES (BC) LTD.
    •   THR Mines Services Co. Ltd.
    •   THR OYU TOLGOI LTD.
    •   THR Ulaan Pte. Ltd.
    •   Three Crowns Insurance Company Limited
    •   Tinto Holdings Australia Pty. Limited
    •   Tisand (Proprietary) Limited
    •   Tomago Aluminium Company Pty Limited
    •   Tomago Aluminium Joint Venture
    •   Trans Territory Pipeline Pty Limited
    •   TRQ Australia Pty. Ltd.
    •   Turquoise Hill (Beijing) Services Company Ltd
    •   Turquoise Hill Netherlands Cooperatief U.A.
    •   Turquoise Hill Resources Ltd.


US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
           Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 130 of 133




    •   Turquoise Hill Resources Philippines Inc.
    •   Turquoise Hill Resources Singapore Pte Ltd.
    •   Twin Falls Power Corporation Ltd
    •   U.S. Borax Inc.
    •   Victoria Technology Inc.
    •   Waste Solutions and Recycling LLC
    •   West Kutai Foundation Limited
    •   Wimmera Industrial Minerals Pty. Limited
    •   Winchester South Development Company Proprietary Limited
    •   Winter Road Joint Venture
    •   Wright Mgmt Services Pte. Ltd.
    •   Wyoming Coal Resources Company
    •   Yalleen Pastoral Co. Pty. Ltd.
    •   Yarraloola Pastoral Co
    •   Zululand Titanium (Pty) Ltd




US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
           Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 131 of 133




                                               SCHEDULE V

                                         Zurich Corporate Parties

    • Zurich American Insurance Company, in its own capacity and as successor-in-interest to
      Zurich Insurance Company, U.S. Branch
    • American Guarantee and Liability Insurance Company
    • American Zurich Insurance Company
    • Colonial American Casualty & Surety Company
    • Empire Fire and Marine Insurance Company
    • Empire Indemnity Insurance Company
    • Fidelity and Deposit Company of Maryland
    • Hoplite Reinsurance Company of Vermont, Inc.
    • Rural Community Insurance Company
    • Steadfast Insurance Company
    • Universal Underwriters Insurance Company
    • Universal Underwriters of Texas Insurance Company
    • Zurich American Insurance Company of Illinois
    • Zurich Insurance Company Ltd (Canadian Branch)
    • Zurich American Puerto Rico Insurance Company
    • Zurich American Life Insurance Company
    • Zurich American Insurance Company of New York
    • Maryland Casualty Company
    • Northern Insurance Company of New York
    • Assurance Company of America




US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
           Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 132 of 133




                                               SCHEDULE VI

                                               Zurich Policies

                Issuing Insurer                Policy No.              Policy Period
                Zurich Insurance
                 Company, US             GLC 8209842-00/01           5/1/1996–5/31/1997
                     Branch

                Zurich Insurance
                 Company, US               GLO 8210069-00           5/31/1997–5/31/1998
                     Branch

                Zurich Insurance
                 Company, US               GLO 8210069-01           5/31/1998–5/31/1999
                     Branch

                Zurich American
                                           GLO 8210069-02           5/31/1999–5/31/2000
              Insurance Company

                Zurich American
                                           GLO 8210069-03           5/31/2000–5/31/2001
              Insurance Company

                Zurich American
                                           GLO 8210196-04           5/31/2001–5/31/2002
              Insurance Company

                Zurich American
                                           GLO 8210196-05           5/31/2002–5/31/2003
              Insurance Company

                Zurich American
                                           GLO 8210196-06           5/31/2003–5/31/2004
              Insurance Company

                Zurich American
                                           GLO 8210196-07           5/31/2004–5/31/2005
              Insurance Company

                Zurich American
                                           GLO 8210196-08           5/31/2005–5/31/2006
              Insurance Company

                Zurich American
                                           GLO 8210196-09           5/31/2006–5/31/2007
              Insurance Company

                Zurich American
                                           GLO 8210196-10           5/31/2007–5/31/2008
              Insurance Company

                Zurich American
                                           GLO 8210196-11           5/31/2008–5/31/2009
              Insurance Company



US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
           Case 19-10289-LSS             Doc 2291-1        Filed 10/05/20   Page 133 of 133




                Issuing Insurer                Policy No.              Policy Period
                Zurich American             GLO 9249662-
                                                                    5/31/2009–5/31/2010
              Insurance Company             008249662-00

                Zurich American             GLO 9249662-
                                                                    5/31/2010–5/31/2011
              Insurance Company             018249662-01

                Zurich American             GLO 9249662-
                                                                    5/31/2011–5/31/2012
              Insurance Company             028249662-02

               Zurich Insurance
                Company Ltd                     8828308             5/31/1997-5/31/2007
              (Canadian Branch)

               Zurich Insurance
                Company Ltd                     8835547             5/31/2007-5/31/2009
              (Canadian Branch)

               Zurich Insurance
              Company, US Ltd                   8837911             5/31/2009-5/31/2011
              (Canadian Branch)




US-DOCS\116913121US-DOCS\117851055RLF1 23862447v.124099286v.1
